Title 1 - General provisions

RS 1 — Title 1.general provisions

TITLE 1.  GENERAL PROVISIONS



RS 1:1 — Revised statutes; how cited

LOUISIANA REVISED STATUTES

TITLE 1 GENERAL PROVISIONS

CHAPTER 1. INTERPRETATION OF REVISED STATUTES

§1.  Revised Statutes; how cited

This Act shall be known as the Louisiana Revised Statutes of 1950 and shall be cited as R.S. followed by the number of the Title and the number of the Section in the Title, separated by a colon.  Example:  Section 1 of Title 20 shall be cited as R.S. 20:1.



RS 1:2 — Revised statutes not retroactive

§2.  Revised Statutes not retroactive

No Section of the Revised Statutes is retroactive unless it is expressly so stated.



RS 1:3 — Words and phrases; how construed

§3.  Words and phrases; how construed

Words and phrases shall be read with their context and shall be construed according to the common and approved usage of the language. Technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in the law, shall be construed and understood according to such peculiar and appropriate meaning.

The word "shall" is mandatory and the word "may" is permissive.



RS 1:4 — Unambiguous wording not to be disregarded

§4.  Unambiguous wording not to be disregarded

When the wording of a Section is clear and free of ambiguity, the letter of it shall not be disregarded under the pretext of pursuing its spirit.



RS 1:5 — Clerical and typographical errors

§5.  Clerical and typographical errors

Clerical and typographical errors in the Revised Statutes shall be disregarded when the meaning of the legislature is clear.



RS 1:6 — Conflict in expression of figures and words

§6.  Conflict in expression of figures and words

Whenever there is a conflict between a number expressed both by figures and written words, the latter shall prevail unless such words obviously are contrary to the legislative intent.



RS 1:7 — Singular may denote plural

§7.  Singular may denote plural

Words used in the singular number include the plural and the plural includes the singular.



RS 1:8 — One gender may denote others

§8.  One gender may denote others

Words used in one gender apply also to the other genders, except as otherwise clearly indicated by the context.



RS 1:9 — Use of disjunctive

§9.  Use of disjunctive

Unless it is otherwise clearly indicated by the context, whenever the term "or" is used in the Revised Statutes, it is used in the disjunctive and does not mean "and/or".



RS 1:10 — Person, defined

§10.  Person, defined

Unless it is otherwise clearly indicated, the word "person" includes a body of persons, whether incorporated or not.



RS 1:11 — Population, how determined

§11.  Population, how determined

Except as otherwise provided, the number of inhabitants of a political subdivision is that shown by the latest regular or special federal census.



RS 1:11.1 — Special census

§11.1.  Special census

All incorporated municipalities in the State of Louisiana are hereby authorized and empowered to take a special census when ordered by the governing authority of the municipality, all costs to be paid for by the municipality; provided, however, that upon the taking of one special census, another special census shall not be taken for at least a three year period. Upon completion of said census, a copy thereof shall be sent to the governor, who after investigation and verification of said census, shall certify the results, and the special census shall thereupon become the official census of the municipality until the next official census of the Bureau of the Census of the United States Department of Commerce or a subsequent special census as provided for herein.

Acts 1958, No. 498, §1. Amended by Acts 1970, No. 465, §1.



RS 1:12 — Classification and arrangement of statutes; effect on construction

§12.  Classification and arrangement of statutes; effect on construction

The classification and organization of the sections of the Revised Statutes is made for the purpose of convenience, reference, and orderly arrangement, and no implication or presumption of a legislative construction shall be drawn therefrom.



RS 1:13 — Headings and ancilliary information, not part of law

§13.  Headings and ancilliary information, not part of law

A.  Headings to sections, source notes, and cross references are given for the purpose of convenient reference and do not constitute part of the law.

B.  The keyword, one-liner, summary and adjoining information, abstract, digest, and other words and phrases not contained in the section or sections of the bill following the enacting clause do not constitute part of the law.

Acts 2006, No. 826, §1.



RS 1:14 — References in revised statutes

§14.  References in Revised Statutes

Unless otherwise indicated in the context, references in the Revised Statutes to Titles, Sub-titles, Chapters, Parts, Sub-parts, or Sections shall mean Titles, Sub-titles, Chapters, Parts, Sub-parts, or Sections of the Revised Statutes.

Whenever any reference is made to any portion of the Revised Statutes or to any other law, the reference applies to all amendments thereto hereafter made.



RS 1:15 — Repeal of law; effect

§15.  Repeal of law; effect

The repeal of a repealing law shall not revive the first law.



RS 1:16 — Construction of revised statutes; continuation of existing institutions; effect on rights acquired, penalties imposed, etc.

§16.  Construction of Revised Statutes; continuation of existing institutions; effect on rights acquired, penalties imposed, etc.

The Louisiana Revised Statutes of 1950 shall be construed as continuations of and as substitutes for the laws or parts of laws which are revised and consolidated herein.  The adoption of these Revised Statutes shall not affect the continued existence and operation, subject to the provisions hereof, of any department, agency, or office heretofore legally established or held, nor any acts done, any funds established, any rights acquired or accruing, any taxes or other charges incurred or imposed, any penalties incurred or imposed, or any judicial proceedings had or commenced prior to the effective date of these Revised Statutes.



RS 1:17 — Transfer of functions; application of revised statutes

§17.  Transfer of functions; application of Revised Statutes

Wherever in the Revised Statutes a reference is made to any department, agency or office, or officer thereof, the functions of which department, agency, office or officer have been legally transferred to another department, agency, office or officer, the provision of law wherein the reference is made shall be applicable to the department, agency, office or officer, to which such functions have been transferred.



RS 1:51 — Miscellaneous

CHAPTER 2.  MISCELLANEOUS

§51.  Acts and contracts in French language; effect

Any act or contract made or executed in the French language is as legal and binding upon the parties as if it had been made or executed in the English language.



RS 1:52 — Publication of advertisements, notices, etc., in english language

§52.  Publication of advertisements, notices, etc., in English language

It is sufficient in all the parishes of the state to publish advertisements, judicial or otherwise, notices, and publications required by law, in the English language only.



RS 1:53 — Money accounts in dollars and cents

§53.  Money accounts in dollars and cents

The money accounts of this state shall be expressed in dollars or units, cents or hundredths, and mills or thousandths; and all accounts in banks and public offices, and all proceedings in the courts of this state, shall be kept in conformity herewith.



RS 1:54 — Residence; forfeiture

§54.  Residence; forfeiture

Residence once acquired shall not be forfeited by absence on business of the state or of the United States.  Voluntary absence from the state of two years, or the acquisition of residence elsewhere, shall forfeit a residence within this state.



RS 1:55 — Days of public rest, legal holidays, and half-holidays

§55.  Days of public rest, legal holidays, and half-holidays

A.  The following shall be days of public rest and legal holidays and half-holidays:

(1)  The following shall be days of public rest and legal holidays: Sundays; January 1, New Year's Day; January 8, Battle of New Orleans; the third Monday in January, Dr. Martin Luther King, Jr.'s Birthday; January 19, Robert E. Lee Day; third Monday in February, Washington's Birthday; Good Friday; the last Monday in May, National Memorial Day; June 3, Confederate Memorial Day; July 4, Independence Day; August 30, Huey P. Long Day; the first Monday in September, Labor Day; the second Monday in October, Christopher Columbus Day; November 1, All Saints' Day; November 11, Veterans' Day; the fourth Thursday in November, Thanksgiving Day; December 25, Christmas Day; Inauguration Day in the city of Baton Rouge; provided, however, that in the parish of Orleans, the city of Baton Rouge, in each of the parishes comprising the second and sixth congressional districts, except the parish of Ascension, and in each of the parishes comprising the fourteenth and thirty-first judicial districts of the state, the whole of every Saturday shall be a legal holiday, and in the parishes of Catahoula, Caldwell, West Carroll, Concordia, East Carroll, Franklin, Madison, Morehouse, Ouachita, Richland, Tensas, Union, Jackson, Avoyelles, West Feliciana, Rapides, Natchitoches, Grant, LaSalle, Winn, Lincoln, and East Baton Rouge, the whole of every Saturday shall be a holiday for all banking institutions, and in the parishes of Sabine and Vernon each Wednesday and Saturday, from 12:00 o'clock noon until 12:00 o'clock midnight, shall be a half-holiday for all banking institutions.  All banks and trust companies, however, may, each at its option, remain open and exercise all of its regular banking functions and duties upon January 8; Dr. Martin Luther King, Jr.'s Birthday; January 19; Washington's Birthday; Good Friday; National Memorial Day; June 3; August 30; Christopher Columbus Day; November 1; and Veterans' Day; and all banks and trust companies located in Ward 1 of the parish of Avoyelles may, each at its option, remain open and exercise all of its regular banking functions and duties until 12 o'clock noon on Saturdays; however, when on any of said last named days any bank or trust company does actually remain open it shall, as to transactions on such day, to exactly the same extent as if such day were not otherwise a legal holiday, be not subject to any of the provisions of R.S. 7:85 and R.S. 7:251 or any other laws of Louisiana covering the matters of maturity of negotiable instruments and demand, notice, presentment, acceptance, or protest thereof on legal holidays and half-holidays, and all instruments payable to or at such bank upon such day shall become due on such day; and provided, further, that the option of remaining open shall not, except as otherwise provided in this Paragraph, apply to Saturdays or Wednesdays which are holidays or half-holidays, or to Mardi Gras when the same has been declared a legal holiday; and provided still further that nothing in any law of this state shall in any manner whatsoever affect the validity of or render void or voidable the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a bank in Louisiana because done on any holiday or half-holiday or because done on any day upon which such bank, if remaining open because of the option given it herein, if the payment, certification, acceptance, or other transaction could have been validly done on any other day.

(2)  In all parishes of the state the governing authorities thereof shall have the option to declare the whole of every Saturday a holiday, and until the whole of Saturday is so declared a holiday in any parish, Saturday from 12 o'clock noon until 12 o'clock midnight shall be a half-holiday; provided that in the city of Baton Rouge and in the Parish of Orleans the whole of every Saturday is a holiday; provided further, that the governing authority of the Parish of Washington may declare the whole of Wednesday or the whole of Saturday a holiday, and if the Parish of Washington declares the whole of Wednesday a holiday, no part of Saturday shall be a holiday in that parish. In no parish shall the whole of Wednesday be a holiday when the immediately preceding day is a holiday.

(3)  In the parishes of Orleans, St. Bernard, Jefferson, Plaquemines, St. Charles, St. James, St. John the Baptist, East Baton Rouge, Lafayette, St. Tammany, Iberia, St. Martin, Ascension, Washington, Calcasieu, Jefferson Davis, St. Landry, Evangeline, Cameron, Assumption, St. Mary, Acadia, Vermilion, Iberville, Pointe Coupee, West Baton Rouge, Lafourche, East Feliciana, and West Feliciana, and in all municipalities, Mardi Gras shall be a holiday when the governing authorities so declare by ordinance. The school boards of the parishes of Acadia and Lafayette may declare Mardi Gras and the International Rice Festival in Crowley a holiday for public school children of those parishes. In the parish of Washington, the Friday of the Washington Parish Free Fair shall be a legal holiday for the purpose of authorizing the clerk of court for the parish of Washington to close his office on that day.

(4)  Whenever December 25, January 1, or July 4 falls on a Sunday, the next day is a holiday. When December 25, January 1, or July 4 falls on a Saturday, the preceding Friday is a holiday when the governing authorities so declare by ordinance, and if the local governing authorities declare the Friday preceding January 1st a legal holiday, such holiday shall be an optional holiday for banking institutions, and each bank may, each at its option remain open and exercise all of its regular banking functions under conditions set forth in Paragraph (1) of Subsection A of this Section.

(5)  The governing authorities of all parishes in the state shall have the option to declare the second Friday of Holiday in Dixie a legal holiday. The school boards in all parishes shall have the option to declare such day a holiday for public school children.

(6)  The third Monday in January, the birthday of Dr. Martin Luther King, Jr.  for public schools; provided however, that a local school board shall decide to observe this holiday during a regularly scheduled school day with or without the necessity of adjourning school for all or any portion of the school day.

(7)  The third Monday in February, the birthday of President George Washington for public schools; provided however, that a local school board shall decide to observe this holiday during a regularly scheduled school day with or without the necessity of adjourning school for all or any portion of the school day.

B.  Legal holidays shall be observed by the departments of the state as follows:

(1)(a)  Insofar as may be practicable in the administration of the government, no employee shall work on New Year's Day, Dr. Martin Luther King, Jr.'s Birthday which shall be observed on the third Monday of January of each year or in conjunction with the day of the federal observance, Mardi Gras Day, Good Friday, Independence Day, Labor Day, Veterans' Day, Thanksgiving Day, Christmas Day, Inauguration Day once in every four years in the city of Baton Rouge, or General Election Day every two years.

(b)  In addition, in the city court of Sulphur, the second Monday in October, Christopher Columbus Day shall be a legal holiday.

(2)  Robert E. Lee Day, Washington's Birthday, National Memorial Day, Confederate Memorial Day, and Huey P. Long Day shall be observed only in such manner as the governor may proclaim, considering the pressure of the state's business; however, not more than two such legal holidays shall be proclaimed in any one year, one of which shall be National Memorial Day.

(3)  The governor, by executive proclamation, may authorize the observance of such other holidays and half-holidays as he may deem in keeping with efficient administration. Whenever, in accordance with this Paragraph, the governor declares the Friday after Thanksgiving Day in November a holiday, such holiday shall be designated as Acadian Day and shall be observed in commemoration of the arrival in Louisiana of the Acadian people from the French colony Acadie following the ceding of that colony to England in 1713 and in recognition of the fact that much of the early economic and political development of Louisiana is directly attributable to the industry of the Acadian people, through cultivation of land, utilization of Louisiana's natural resources, and the interest of the Acadian people in political self-determination and American democracy.

(4)  When one or more holidays or half-holidays fall on a full-time employee's regular day off, his holiday shall be the closest regularly scheduled workday preceding or following the legal holiday, as designated by the head of the agency. Employees whose regular work hours do not fall in the time period, or fall only partly within the time period, of the holiday shall receive a number of hours equivalent to the holiday through compensatory time or overtime. Part-time employees having a regular work schedule will receive benefits in a similar manner as full-time employees except that their benefits will be prorated to the number of hours normally worked.

(5)  When time off is declared in case of natural emergencies, only those persons actually scheduled to work during the time period of the declaration shall receive the time off. Those persons who are scheduled to work during those hours and, because of the requirements of their job, do in fact work shall be entitled to compensatory time for those hours.

C.  It shall be lawful to file and record suits, deeds, mortgages and liens, to issue and serve citations, to make sheriff's sales by virtue of any execution, and to take and to execute all other legal proceedings on Wednesday and Saturday holidays and half-holidays.

D.  Notwithstanding the provisions of R.S. 6:65 or any other law to the contrary, all banking institutions and savings and loan associations located within the parishes of Terrebonne, Lafourche, Iberia, Pointe Coupee, West Baton Rouge, St. Mary, and Iberville, and all banking institutions located within the parishes of Lafayette and St. Landry, shall be closed during any year on Saturdays, Sundays, New Year's Day, Mardi Gras, Independence Day, Labor Day, Thanksgiving and Christmas; provided, however, that when New Year's Day, Independence Day or Christmas fall on a Sunday, said banking institutions and savings and loan associations shall be closed on the next day, and said financial institutions may, each at its option, remain open and exercise all of its regular functions and duties upon January eighth; January nineteenth; the third Monday in February, Washington's Birthday; Good Friday; the last Monday in May, National Memorial Day; June third; August thirtieth; the second Monday in October, Christopher Columbus Day; November first; and November eleventh, Veterans' Day; and further provided that when on any of said last named days any said financial institution does actually remain open it shall, as to transactions on such day, to exactly the same extent as if such day were not otherwise a legal holiday, be not subject to any of the provisions of R.S. 7:85 and R.S. 7:251, or any other laws of Louisiana, covering the matters of maturity of negotiable instruments and demands, notice, presentment, acceptance or protest thereof on legal holidays and half-holidays, and all instruments payable to or at such bank upon such day shall become due on such day; and provided further that the option of remaining open shall not apply to Saturdays or Wednesdays which are holidays or half-holidays, or to Mardi Gras when the same has been declared a legal holiday; and provided further that nothing in any law of this state shall in any manner whatsoever affect the validity of, or render void or voidable, the payment, certification of acceptance of a check or other negotiable instrument, or any other transaction by a bank in Louisiana because done on any holiday or half-holiday or because done on any day upon which such financial institution if remaining open because of the option given it herein, if the payment, certification, acceptance, or other transaction could have been validly done on any other day, provided, however, that in the parishes of Beauregard, Sabine, Vernon, Evangeline and DeSoto the banking institutions may elect to make the whole of Saturdays holidays and close, in lieu of half-holidays on Wednesdays and half-holidays on Saturdays.

E.(1)(a)(i)  Each clerk of a district court, parish court, and city court shall close his office on the following days: New Year's Day, January first; Washington's Birthday, the third Monday in February; Good Friday; Memorial Day, the last Monday in May; the Fourth of July; Labor Day, the first Monday in September; All Saints' Day, November first; Veterans' Day, November eleventh; Thanksgiving Day, the fourth Thursday in November, and the next day, Friday; Christmas Eve Day; Christmas Day; and New Year's Eve Day, December thirty-first.

(ii)  Whenever New Year's Day, the Fourth of July, or Christmas Day falls on a Saturday, the preceding Friday shall be a holiday. Whenever New Year's Day, the Fourth of July, or Christmas Day falls on a Sunday, the following Monday shall be a holiday.

(iii)  In addition, in the city courts of Hammond and Sulphur, Ward Four, Mardi Gras and the day on which the national observance of Martin Luther King, Jr.'s birthday is celebrated shall be legal holidays and the clerk of court shall close his office on those days.  In addition, in the city court of Sulphur, the second Monday in October, Christopher Columbus Day shall be a legal holiday and the clerk of city court shall close his office on that day.  Notwithstanding any other law to the contrary, Mardi Gras shall be a legal holiday for the clerks of court for the parishes of East and West Feliciana, East Baton Rouge, Iberville, Pointe Coupee, West Baton Rouge, St. John the Baptist, St. Charles, Lafourche, St. Mary, Assumption, Terrebonne, St. Martin, Ascension, St. James, St. Tammany, St. Bernard, Jefferson Davis, Livingston, Acadia, Vermilion, Calcasieu, Orleans, Allen, and Tangipahoa.

(b)  In addition, each clerk of a district court, parish court, and city court shall close his office on all of the legal holidays provided in Subparagraph (B)(1)(a) of this Section and on any day that the governor has proclaimed a legal holiday pursuant to Paragraph (B)(3) of this Section.  Notwithstanding the provisions of Paragraph (2) of this Subsection, each clerk of a district court, parish court, and city court may close his office on any day an emergency situation has been declared by the governor or the local governing authority and governmental entities, including the courthouse, have been ordered to close.

(c)  In addition, each clerk of a city court or parish court, with the approval of the chief judge of the court, may close his office on the day proclaimed by the governor or the local governing authority as a holiday in honor of Dr. Martin Luther King, Jr.'s birthday.

(d)  In addition, each clerk of court in the parishes of St. James and St. John the Baptist shall close his office on any day upon which the governor has proclaimed a legal holiday.  The provisions of this Section shall not apply to Inauguration Day once every four years or General Election Day every two years.

(e)  In addition, the clerk of court of the Fifteenth Judicial District Court and the clerk of court of the City Court of Abbeville, in the parish of Vermilion, shall close their offices on the Friday before the first weekend in October, in observance of the Cattle Festival in Abbeville, unless there is an election on the first Saturday in October in Vermilion Parish.

(2)  If an emergency situation develops which, in the judgment of the clerk of court, renders it hazardous or otherwise unsafe for employees of the office of the clerk to continue in the performance of their official duties or for the general public to conduct business with the clerk's office, the clerk, with prior approval from the clerk's chief judge or other person authorized to exercise his authority, may order the closing of his office for the duration of the hazardous or unsafe condition. No such closure shall be effective nor shall such period of closing be considered a legal holiday unless prior written approval or written confirmation from such chief judge or person acting on his behalf is received by the clerk of court. When the office is reopened, the clerk shall have published as soon as possible a legal notice in all of the official parish journals of the parishes within the district setting forth the dates of closure, the hour of closure if applicable, the reasons for closure, and a statement that, pursuant to R.S. 1:55(E)(3), these days or parts of days were legal holidays. The clerk shall attach a similar statement to every document, petition, or pleading filed in the office of the clerk on the first day or part of a day his office is open after being closed under the provisions of this Paragraph, whenever the petition or document relates to a cause of action, right of appeal, or other matter against which prescription could have run or time periods imposed by law could have expired.

(3)  Only the enumerated holidays in Paragraph (1) of this Subsection, days of closure under Paragraph (2) of this Subsection, Mardi Gras only in those parishes in which the governing authority of the parish declares a holiday under authority of Subsection A(3) of this Section, and all Saturdays and Sundays shall be considered as legal holidays for the purposes of Article 5059 of the Louisiana Laws of Civil Procedure.

(4)  The Municipal Court of New Orleans and the Traffic Court of New Orleans shall have the same legal holidays as the Civil District Court for the parish of Orleans and the Criminal District Court for the parish of Orleans.

(5)  Notwithstanding any provision of this Section to the contrary, no court shall be required to be open if their respective clerk of court's office is closed pursuant to this Section.

F.  Each institution of higher education in the state, through a representative appointed by it, shall designate a maximum of fourteen legal holidays per calendar year to be observed by all of its employees.

Amended by Acts 1950, No. 96, §1; Acts 1950, No. 98, §1; Acts 1952, No. 534, §§1, 2; Acts 1954, No. 593, §1; Acts 1956, No. 463, §1; Acts 1956, No. 549, §1; Acts 1958, No. 210, §1; Acts 1958, No. 270, §1; Acts 1964, No. 158; Acts 1964, No. 250; Acts 1965, No. 159, §1; Acts 1966, No. 45, §1; Acts 1966, No. 137, §1; Acts 1966, No. 152, §1; Acts 1968, No. 48, §§1, 2; Acts 1968, No. 178, §1; Acts 1968, No. 380, §1; Acts 1968, No. 404, §1; Acts 1968, No. 497, §1; Acts 1970, No. 202, §1; Acts 1970, No. 575, §1; Acts 1972, No. 640, §1; Acts 1973, No. 131, §1; Acts 1975, No. 38, §1; Acts 1976, No. 72, §1; Acts 1976, No. 98, §1, eff. July 9, 1976; Acts 1976, No. 111, §1; Acts 1976, No. 493, §1; Acts 1977, No. 505, §1; Acts 1977, No. 668, §1; Acts 1978, No. 69, §1; Acts 1978, No. 163, §1; Acts 1981, No. 171, §1; Acts 1982, No. 148, §1; Acts 1982, No. 255, §1; Acts 1982, No. 627, §1; Acts 1984, No. 79, §1; Acts 1984, No. 464, §1; Acts 1984, No. 643, §1; Acts 1985, No. 838, §1; Acts 1985, No. 1002, §1; Acts 1986, No. 2, §1; Acts 1986, No. 153, §1; Acts 1986, No. 296, §1; Acts 1986, No. 607, §1; Acts 1988, No. 346, §1; Acts 1989, No. 570, §1; Acts 1991, No. 139, §1; Acts 1991, No. 906, §1; Acts 1992, No. 333, §1; Acts 1992, No. 750, §1; Acts 1992, No. 772, §1; Acts 1993, No. 487, §1; Acts 1993, No. 495, §1; Acts 1993, No. 534, §1; Acts 1993, No. 698, §1; Acts 1995, No. 1021, §1; Acts 1995, No. 1307, §1; Acts 1996, 1st  Ex. Sess., No. 22, §1; Acts 1999, No. 257, §1; Acts 1999, No. 279, §1; Acts 1999, No. 733, §1; Acts 2003, No. 354, §1; Acts 2003, No. 409, §1; Acts 2004, No. 474, §1; Acts 2004, No. 740, §1; Acts 2005, No. 45, §1; Acts 2006, No. 734, §1.



RS 1:56 — Doctors' day

§56.  Doctors' Day

March 30 is designated as Doctors' Day throughout the state of Louisiana, in honor of the medical profession in this state.

Acts 1952, No. 49, §1.



RS 1:57 — Arbor day

§57.  Arbor Day

The third Friday in January is hereby designated as Arbor Day throughout the state of Louisiana.

Added by Acts 1968, No. 217, §1.



RS 1:58 — My nationality american day

§58.  My Nationality American Day

December 7 is designated as My Nationality American Day throughout the state of Louisiana to reaffirm our dedication to the principles that inspired the creation of this great nation and secured for all of us the blessings of freedom and peace.

Added by Acts 1983, No. 35, §1.



RS 1:58.1 — National airborne day

§58.1.  National Airborne Day

August sixteenth is hereby designated as National Airborne Day throughout the state of Louisiana to recognize and honor those who have served in an airborne unit since the first official army parachute jump on August 16, 1940.

Acts 2001, No. 337, §1.



RS 1:58.2 — Juneteenth day

§58.2.  Juneteenth Day

A.  Juneteenth Day has long been recognized as a special day of celebration for the freedom of African Americans.  As such, since 1865 the day has been celebrated as the day African Americans received the news of the signing of the Emancipation Proclamation.  The celebration of this day has grown into a special day celebrating this freedom as well as a day of learning, sharing, and giving respect to the history, culture, and achievements of African Americans.

B.  The third Saturday in June is recognized and designated as Juneteenth Day throughout the state of Louisiana, in honor of the day African Americans celebrate as Emancipation Day.

Acts 2003, No. 433, §1.



RS 1:58.3 — Ronald reagan day

§58.3.  Ronald Reagan Day

To honor one of America's greatest presidents, February sixth shall annually be recognized and designated as Ronald Reagan Day throughout the state of Louisiana.

Acts 2004, No. 680, §1.



RS 1:59 — Definitions of mortgage, chattel mortgage and pledge to include security interests

§59.  Definitions of mortgage, chattel mortgage and pledge to include security interests

Whenever the context so requires, the terms "mortgage", "chattel mortgage", and "pledge" as used in the Louisiana Revised Statutes additionally mean and include the granting of a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) or under the corresponding provisions of Article 9 of the Uniform Commercial Code as adopted in any other state, to the extent applicable. Whenever the context so requires, the terms "mortgage", "chattel mortgage" or "pledge" agreement further mean and include a security agreement subject to Chapter 9 of the Louisiana Commercial Laws or to the corresponding provisions of Article 9 of the Uniform Commercial Code as adopted in any other state, to the extent applicable.

Acts 1989, No. 137, §1, eff. Sept. 1, 1989; Acts 1990, No. 1079, §1, eff. Sept. 1, 1990.



RS 1:60 — Timely filing of papers due; presumption

§60.  Timely filing of papers due; presumption

A.  Notwithstanding any other provision of law to the contrary, the filing of papers, including but not limited to applications, forms,  reports, returns, statements, and filings of any kind with the state, its agencies, boards, and commissions shall be deemed timely in either of the following cases:

(1)  The papers are delivered on or before the due date.

(2)  The papers are mailed on or before the due date.  If the papers are received by mail on the first working day following the due date, there shall be a rebuttable presumption that they were timely filed.  In all cases where the presumption does not apply, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service made at the time of mailing which indicates the date thereof.  For purposes of this Section, "by mail" applies only to the United States Postal Service.

B.  The provisions of this Section shall not apply to the legislative or judicial branches of government, the Department of State, the Department of Revenue, or to adjudications conducted pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 1999, No. 175, §1, eff. June 9, 1999; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.






Title 3 - Agriculture and forestry

RS 3 — Title 3.agriculture and forestry

TITLE 3.  AGRICULTURE AND FORESTRY



RS 3:1 — Title 3.agriculture and forestry

TITLE 3.  AGRICULTURE AND FORESTRY

CHAPTER 1.  DEPARTMENT OF AGRICULTURE AND FORESTRY

§1.  Terms defined

As used in this Title, the terms defined in this Section have the meanings herein given to them, except where the context expressly indicates otherwise:

(1)  "Department" means Department of Agriculture and Forestry.

(2)  "Commissioner" means Commissioner of Agriculture and Forestry.

(3)  "Encumbrance" means any lien, privilege, judgment, mortgage, pledge, pawn, claim, charge, or any other encumbrance of like nature.

Acts 1986, No. 581, §1, eff. July 2, 1986.



RS 3:2 — Creation, powers, and duties of department of agriculture and forestry and the commissioner of agriculture and forestry

§2.  Creation, powers, and duties of Department of Agriculture and Forestry and the commissioner of agriculture and forestry

A.  The Department of Agriculture is created in accordance with the provisions of Article IV, Section 10 of the Constitution of Louisiana.  The commissioner of agriculture shall head the department and shall exercise all functions of the state relating to the promotion, protection, and advancement of agriculture and forestry, except research and educational functions expressly allocated by the constitution or by law to other state agencies.  The department shall exercise such functions and the commissioner shall have other powers and perform such duties as authorized by the constitution or provided by law.  The Department of Agriculture shall be known as the Department of Agriculture and Forestry.  Whenever the phrases "Department of Agriculture" and "Department of Agriculture and Immigration" appear in any statute, rule or regulation, contract, or other document, those phrases shall be deemed to refer to the Department of Agriculture and Forestry.

B.  The Department of Agriculture and Forestry, through the office of forestry, shall develop a timber management plan which shall consist of an inventory of the resource and any silvicultural activities that may be needed to perpetuate the resource and shall manage all timber on all state lands except timber which is on state land under the jurisdiction of the Department of Wildlife and Fisheries, the Louisiana State University and Agricultural and Mechanical College, or the office of state parks, Louisiana Department of Culture, Recreation and Tourism.  The management of the timber shall include joint decisions between the Department of Agriculture and Forestry and the agency which has title of the land on harvesting or removing trees, prescribed burning or other management practices, marketing of timber, and reforestation.  When good management practices indicate that the land on which the timber is located can be used in more than one way, the agency which has jurisdiction over the land on which the timber is located shall have the final authority concerning the use of that land.

C.  All funds derived from the sale of timber on state lands under this Section shall be deposited in the state treasury.  The legislature shall annually appropriate to the Department of Agriculture and Forestry the costs incurred by that department under the provisions of this Section.

D.  The Department of Agriculture and Forestry, through the office of forestry, may participate in cooperative endeavors with the federal government and with local governments in this state relating to the Federal Excess Property Program for rural fire defense.

E.  The Department of Agriculture and Forestry, through the office of forestry, may enter into cooperative endeavors with local governments or duly organized and officially recognized fire organizations for the purpose of making available to those organizations any applicable state owned surplus equipment which can be utilized in suppressing or providing protection from fires in rural areas.  In order to facilitate these cooperative endeavors, the following provisions shall apply:

(1)  The Louisiana Property Assistance Agency will notify the office of forestry whenever any appropriate surplus property is available.

(2)  The office of forestry shall conduct periodic inspections of surplus property available to the Louisiana Property Assistance Agency.

(3)  When the office of forestry determines that specific property is appropriate for use in a cooperative endeavor, the office of forestry shall give written notice of that determination to the Louisiana Property Assistance Agency.  Upon receipt of the notice, the Louisiana Property Assistance Agency shall reserve the described property for the exclusive use of the office of forestry.

(4)  The office of forestry shall assign the equipment to local governments or fire organizations.  The office of forestry shall adopt administrative rules to insure that the assignment of property is made in a manner which is fair and equitable.

(5)  The assignment and the cooperative endeavor shall be evidenced by a written agreement between the office of forestry and the local government or the fire organization.

(6)  All equipment assigned as a result of a cooperative endeavor shall remain the property of the state, and the office of forestry shall maintain state inventory information with regard to that property.

(7)  The office of forestry shall inspect all loaned equipment to determine the status of the equipment and the continued use of the equipment for fire protection purposes.

(8)  The local government or the fire organization to which the equipment is loaned shall pay the costs of liability insurance, maintenance, and other expenses related to the equipment.

(9)  When the local government or fire organization has no use for the loaned equipment, for any reason, the local government or fire organization shall return the equipment to the office of forestry. The office of forestry shall loan the equipment to another local government or fire organization or return the equipment to the Louisiana Property Assistance Agency.

Acts 1987, No. 123, §1; Acts 1987, No. 211, §1; Acts 1988, No. 201, §1.

{{NOTE:  SEE ACTS 1990, NO. 207.}}



RS 3:3 — Powers and duties of commissioner of agriculture

§3.  Powers and duties of commissioner of agriculture

A.  The commissioner of agriculture shall be known as the commissioner of agriculture and forestry.  Whenever the phrases "commissioner of agriculture" or "commissioner of agriculture and immigration" appear in any statute, rule or regulation, contract, or other document, those phrases shall be deemed to refer to the commissioner of agriculture and forestry.

B.  The commissioner shall direct the department, and except as otherwise provided by law shall adopt all necessary rules and regulations for the purpose of implementing the laws relating to agriculture and forestry. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Acts 1986, No. 581, §1, eff. July 2, 1986.



RS 3:4 — Election, tenure, oath of office, salary of commissioner

§4.  Election, tenure, oath of office, salary of commissioner

A.  The commissioner of agriculture shall be elected by the qualified electors at each general state election held for the governor and other state officers.  He shall hold office for a term of four years.  In case of a vacancy in the office, the governor, with consent of the senate, shall fill the vacancy for the unexpired term as provided by the constitution.

B.  The commissioner shall take the oath prescribed for other state officers.

C.  Repealed by Acts 1995, No. 846, §4, eff. Jan. 8, 1996.

Amended by Acts 1950, No. 60, §1; Acts 1952, No. 397, §1; Acts 1956, No. 125, §1; Acts 1960, No. 572, §1; Acts 1965, No. 61, §1; Acts 1966, No. 65, §1; Acts 1969, No. 11, §1; Acts 1974, No. 433, §7; Acts 1979, No. 236, §1, eff. Sept. 1, 1979; Acts 1980, No. 376, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §3, eff. Sept. 1, 1981; Acts 1995, No. 846, §4, eff. Jan. 8, 1996.



RS 3:5 — Office of commissioner

§5.  Office of commissioner

The office of the commissioner shall be maintained in the City of Baton Rouge, in one of the public buildings designated by the governor for the purpose.

Amended by Acts 1966, No. 454, §1.



RS 3:6 — Collection of statistics

§6.  Collection of statistics

The commissioner shall each year collect and compile for publication and distribution, all statistics and facts relating to the character and resources of this State, to be issued in pamphlet, circular, or other forms, as he may judge best to further the objects of this Chapter.



RS 3:7 — Register of land; purchase and employment opportunities

§7.  Register of land; purchase and employment opportunities

The commissioner shall keep in his office a register of lands for sale in the state, and the names of persons who desire to purchase lands, or to secure employees or employment in Louisiana.



RS 3:8 — Registration of lands for sale

§8.  Registration of lands for sale

Any citizen of Louisiana may register in the office of the commissioner any lands owned by him which are for sale in the state, giving an abstract of titles to the lands with a condensed description. The registrant shall pay a fee of two dollars to the commissioner for each separate tract or parcel of land registered.



RS 3:9 — Registration of desire for lands, employees, or employment

§9. Registration of desire for lands, employees, or employment

Any person desiring to purchase lands, or to secure employees or employment, may register his name, with a statement of his wants, in the office of the commissioner, on the payment of a fee of fifty cents to the commissioner.  All moneys received from the registrations by the commissioner shall be paid by him into the state treasury.  The register of the commissioner shall always be open to public examination free of charge.



RS 3:10 — Repealed by acts 1982, no. 511, 7.

§10.  Repealed by Acts 1982, No. 511, §7.



RS 3:11 — Repealed by acts 1966, no. 453, 1.

§11.  §§11, 12 Repealed by Acts 1966, No. 453, §1.



RS 3:13 — Employment of legal counsel; approval of contracts for legal services

§13.  Employment of legal counsel; approval of contracts for legal services

A.  The commissioner of agriculture may employ or contract with legal counsel to represent the Department of Agriculture in the enforcement of the laws, rules, and regulations of the department and its boards and commissions.

B.  When funds are appropriated by the legislature to the Department of Agriculture for legal services in the professional services category of the state budget, each contract for legal services from that category shall be awarded in accordance with, and shall be subject to, the provisions of Chapter 16 of Title 39 of the Louisiana Revised Statutes of 1950, R.S. 39:1481 et seq.  Provided, however, that notwithstanding any law, rule, or regulation to the contrary, each contract shall be subject to review and approval by the office of contractual review and the attorney general only.

Acts 1960, No. 28, §§1, 2. Amended by Acts 1962, No. 340, §3; Acts 1983, No. 597, §1.



RS 3:14 — Withholding of funds to balance agriculture with industry

§14.  Withholding of funds to balance agriculture with industry

A.  The Commissioner of Agriculture and Immigration is hereby authorized to withhold and retain from any fees or revenues collected by the departments, divisions, agents, boards and commissions within the Department of Agriculture and Immigration, not previously dedicated, the sum of two hundred thousand ($200,000.00) dollars annually which shall be distributed, among the seven (7) divisions of the Department of Agriculture and Immigration listed below and in the amounts specified as follows:

General Operations

$85,500.00

State Market Commission

44,000.00

Weights and Measures Division

34,000.00

State Exhibit Museum (Shreveport)

2,500.00

State Warehouse Commission

7,000.00

Anhydrous Ammonia Commission

8,500.00

Livestock Brand Commission

18,500.00

B. The Commissioner of Agriculture is hereby authorized and empowered to use the above funds for the purpose of carrying out the policies of his office of balancing agriculture with industry, and promoting the building of Louisiana by using Louisiana products.

Acts 1964, No. 100, §§1, 2.



RS 3:15 — Weather modification program

§15.  Weather Modification Program

A.  The commissioner of agriculture is hereby authorized and directed to establish the Weather Modification Program within the Department of Agriculture, the purpose of which shall be to develop a method or methods of augmenting precipitation to relieve periods of drought in Louisiana.  For the purposes of establishing such a program the commissioner is empowered to:

(1)  Plan and conduct a campaign to publicize and promote weather modification.

(2)  Encourage and assist private industry which has the necessary knowledge and experience to develop pilot weather modification projects.

(3)  Initiate, administer, and/or coordinate research and development projects pertaining to weather modification.

(4)  Contract for, receive, accept, and expend any funds made available from sources outside state government.

(5)  Enter into cooperative agreements or contracts with the state or federal government or private industry with respect to any project or projects involving weather modification.

B.  The commissioner is hereby directed to establish, in accordance with the provisions of this Section, a pilot project to modify weather in the parish of Natchitoches.

Added by Acts 1981, No. 271, §1.



RS 3:16 — Fees for chemical and other analyses

§16.  Fees for chemical and other analyses

The director of agricultural chemistry, with the approval of the commissioner of agriculture and forestry, may establish fees to be charged for all chemical or other analyses conducted or performed by the agricultural chemistry laboratory. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act. The amount of the fee shall be based on the costs incurred in conducting or performing the analyses.

Acts 1988, No. 158, §1.



RS 3:17 — Prescribed burning; intent and purpose; authorization; definitions

§17.  Prescribed burning; intent and purpose; authorization; definitions

A.  The application of prescribed burning is a land management tool that benefits the safety of the public, the environment, and the economy of Louisiana.  Pursuant thereto, the legislature finds that:

(1)  Prescribed burning reduces naturally produced on-site vegetative fuels within wild land areas. Reduction of the fuel load reduces the risk and severity of major catastrophic wildfire, thereby reducing the threat of loss of life and property, particularly in rural and urbanizing areas.

(2)  Most of Louisiana's natural communities require periodic fire for maintenance of their ecological integrity. Prescribed burning is essential to the perpetuation, restoration, and management of many plant and animal communities.

(3)  Forest land, agricultural land, range land, and coastal marshland constitute significant economic, biological, and aesthetic resources of statewide importance. Prescribed burning on forest land prepares sites for reforestation, suppresses undesirable competing vegetation, expedites nutrient cycling, and controls or eliminates certain forest pathogens. On range land, coastal marshland, agricultural, and forest land, prescribed burning improves the quality and quantity of herbaceous vegetation important for livestock production and wildlife habitat and aids in the harvest of sugarcane.

(4)  Proper training in the use of prescribed burning is necessary to ensure maximum benefits and protection for the public.

(5)  As Louisiana's population continues its expansion into rural areas, pressures from liability issues and nuisance complaints inhibit the use of prescribed burning.

B.  The commissioner of agriculture and forestry shall adopt and promulgate voluntary rules and regulations, consistent with applicable state and federal law, and the general intent and purpose of this Section, to authorize and promote the continued use of prescribed burning for ecological, silvicultural, wildlife management, agricultural, and range management purposes.

C.  The following terms as used in this Section shall have the following meanings:

(1)  "Certified prescribed burn manager" means an individual who successfully completes the certification program of the Louisiana State University Agricultural Center or other approved program and is certified by the Louisiana Department of Agriculture and Forestry.

(2)  "Prescribed burning" means the controlled application of fire to naturally produced on-site vegetative fuels and sugarcane under specified environmental conditions, following appropriate precautionary measures, which causes the fire to be confined to a predetermined area to accomplish planned land management objectives, including the harvest of sugarcane.

D.  Prescribed burning as authorized by the commissioner pursuant to this Section shall:

(1)  Be conducted only under written authority according to the requirements of the commissioner.

(2)  Be conducted only when at least one certified prescribed burn manager is present on site from ignition until the burn is completed and declared safe according to prescribed guidelines.

(3)  Be considered a property right of the property owner if naturally occurring vegetative fuels are used and when conducted pursuant to the requirements of this Section.

E.  No property owner, lessee, or any person or entity owning a property interest of any kind, or their agent or employee, conducting a prescribed burn pursuant to the requirements of this Section and the rules and regulations promulgated pursuant to this Section shall be liable for damage, injury, or loss caused by fire, resulting smoke, or other consequence of the prescribed burn, unless negligence is proven.

Acts 1993, No. 589, §1.



RS 3:18 — Emergency use airstrips; designation of certain roads

§18.  Emergency use airstrips; designation of certain roads

A.  The department shall, through cooperation with other state agencies and local governing authorities, develop a program to designate certain roads, including but not limited to dead-end roads and strategically placed parish roads, as airstrips to aid in the use of aircraft for agricultural purposes.

B.  Such roads shall be used only upon declaration by the department that an agricultural emergency exists making it necessary for certain roads to be used as airstrips by aircraft for agricultural purposes only.

C.  The department shall adopt such rules and regulations, in accordance with the Administrative Procedure Act, as it deems necessary to implement the provisions of this Section.

Acts 1995, No. 334, §1.



RS 3:71 — Co-operative associations

CHAPTER 2.  CO-OPERATIVE ASSOCIATIONS

PART I.  AGRICULTURAL CO-OPERATIVE ASSOCIATIONS

§71.  Purpose

The purpose of this Part is to provide for the formation and operation of agricultural co-operative associations and to provide for the rights, powers, liabilities and duties of co-operative associations.

Associations organized hereunder are non-business associations inasmuch as membership therein is limited to producers of agricultural products.

This Part is designed to encourage the intelligent development of agricultural products through co-operation and to rehabilitate farm families of low income on a scientific and co-operative plan.



RS 3:72 — Terms defined

§72.  Terms defined

As used in this Part, the terms defined in this Section have the meanings here given to them, except where the context expressly indicates otherwise:

(1)  "Agricultural products" include horticultural, viticultural, forestry, dairying, livestock, poultry, bee and farm and range products, and furbearing animals raised or produced on a defined acreage.

(2)  "Member" includes actual members of associations with or without capital stock.

(3)  "Association" means any association or corporation organized under this Part.

(4)  "Person" includes individuals, firms, partnerships, corporations, and associations.

(5)  "Muskrat farmer" applies to any person engaged in the business of trapping muskrats, skinning the animals, and preparing the furs for market, on rented, owned, limited, or defined acreage.



RS 3:73 — Persons entitled to organize

§73.  Persons entitled to organize

Ten or more persons, who are citizens of Louisiana and who are engaged in the production of agricultural products, may form a co-operative association, with or without capital stock, under the provisions of this Part.



RS 3:74 — Powers of association; activities permitted

§74.  Powers of association; activities permitted

An association may be organized with the following purposes, authority, and powers:

(1)  To engage in any activity in connection with the producing, marketing, selling, harvesting, dairying, preserving, drying, processing, canning, packing, milling, ginning, compressing, storing, handling, or utilization of any agricultural products produced by it or produced or delivered to it by its members; or in connection with the manufacturing or marketing of the by-products thereof; or in connection with the purchase, hiring or use by it or its members of supplies, machinery or equipment; or in connection with the construction or maintenance of houses, barns, sheds or facilities for its use or the use of its members.

(2)  To borrow money and to make advances to members.

(3)  To establish funds in pool for the purpose of indemnifying or replacing damaged, lost, or destroyed livestock or other corporeal movables pertaining to agriculture belonging to members.

(4)  To act as agent or representative of any member, or members, in any of the above mentioned activities.

(5)  To purchase or otherwise acquire, and to hold, own, and exercise all rights of ownership in, and to sell, transfer, or pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the production, warehousing, handling or marketing of any of the products handled by the association.

(6)  To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the by-laws.

(7)  To purchase or otherwise acquire, or to buy, hold and exercise all privileges of ownership or tenancy over such movable and immovable property as may be necessary or convenient for the conducting and operating of any of the business of the association or incidental thereto.

(8)  To market muskrat furs, trapped, farmed or processed by muskrat farmers.

(9)  To provide medical services and benefits for the members and families of members on fee basis.

(10)  To engage in the construction, acquisition and operation of electric lines and appurtenances thereto for the distribution of electricity to its members; to purchase, generate or otherwise acquire electricity for such distribution and to sell or distribute electricity to its members.

(11)  To do each and everything necessary, suitable or proper for the accomplishment of any of the purposes or the attainment of any one or more of the objects herein enumerated, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly; and in addition to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or to the activities in which it is engaged; and to do any such thing anywhere.

(12)  To sue and be sued, prosecute and be prosecuted, to stand in judgment and sue before any court; to contract and be contracted with.



RS 3:75 — Membership; stock certificates; association may be member

§75.  Membership; stock certificates; association may be member

Under the terms and conditions prescribed in its by-laws, an association formed under this Part may admit as members and issue certificates of stock or membership only to persons engaged in the production of agricultural products grown by them and to be handled by or through the association, including the lessees and tenants of lands used for production of such products and lessors and landlords who receive as rent all or part of the crop raised on the leased premises.

Certificates of stock or membership shall not be transferable and no persons shall acquire by operation of law or otherwise the benefit of membership except as provided in this Section.

An association organized hereunder may become a member or stockholder of any other association or associations organized hereunder.



RS 3:76 — Articles of association; contents; execution and filing

§76.  Articles of association; contents; execution and filing

Each association formed under this Part shall prepare and file articles of association, setting forth:

(1)  The name of the association and the place where its principal business will be transacted, which shall be its domicile.

(2)  The purpose for which it is formed.

(3)  The term for which it is to exist, not exceeding ninety-nine years.

(4)  The number of directors which shall not be less than five and may be any number in excess thereof, and the term of office of the directors.

(5)  If organized without capital stock, whether the property rights and interest of members shall be equal or unequal, the articles shall set forth the general rules applicable to all members by which property rights and interests, respectively, of each member shall be determined and fixed; and provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with the general rules.

(6)  If organized with capital stock, the amount of such stock and the number of shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock. If so divided the articles of association must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and definite extent of the preference and privileges granted to each.

The articles shall be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgements; and shall be filed and recorded in the office of the Secretary of State.



RS 3:77 — Amendments to articles of association

§77.  Amendments to articles of association

The articles of association may be altered or amended at any regular or special meeting of the stockholders or members called for that purpose. Any amendment shall first be approved by two-thirds of the directors and then adopted by a vote representing a majority of all stockholders or members of the association. Amendments to the articles of incorporation when adopted shall be filed in accordance with the provisions of Title 12, Chapter 1.



RS 3:78 — By-laws; contents

§78.  By-laws; contents

Each association incorporated under this Part shall, within thirty days after its incorporation, adopt for its government and management, a code of by-laws not inconsistent with the powers granted by this Part.  The by-laws shall prescribe the manner and method of removal from office of any officer or director of the association and shall prescribe the manner and method of filling vacancies. A majority vote of the members or stockholders, or their written consent, is necessary, to adopt by-laws.  Each association in its by-laws may also provide for any of the following matters:

(1)  The time, place and manner of calling and conducting its meetings.

(2)  The number of stockholders or members constituting a quorum.

(3)  The right of members or stockholders to vote by proxy or by mail, and the conditions, manner, form and effect of the votes.

(4)  The number of directors constituting a quorum.

(5)  The qualifications, duties, and term of office of directors and officers; the time of their election and the mode and manner of giving notice thereof.

(6)  Penalties for violations of the by-laws.

(7)  Form and manner of amendment of by-laws.

(8)  The amount of entrance, organization, and membership fees, if any; manner and method of collection of the fees, and the purposes for which they may be used.

(9)  The amount which each member or stockholder shall be required to pay annually, or from time to time, to carry on the business of the association; the charge to be paid by each member or stockholder for service rendered by the association to him; and the producing, marketing, renting, or leasing contract between the association and its members or stockholders which every member or stockholder shall be required to sign.

(10)  The qualifications of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the manner, method, and time of allotment and distribution of surpluses; the method, time, and manner of permitting members to withdraw or permitting the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and the time when, membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; the mode, manner, and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his membership. In case of the withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise his property interests in the association and shall fix the amount thereof in money, which shall be paid to him at such time as may be fixed by the board of directors, not to exceed the termination of the current marketing or other agreements.



RS 3:79 — Meetings; notice required

§79.  Meetings; notice required

In its by-laws each association shall provide for one or more regular meetings annually.  The board of directors shall have the right to call a special meeting at any time, and ten per cent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time; the meeting shall thereupon be called by the directors.  Notice of all meetings, together with a statement of the purpose thereof, shall be mailed to each member at least five days prior to the meeting; provided, however, that the by-laws may require instead that such notices may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



RS 3:80 — Directors; executive committee

§80.  Directors; executive committee

The affairs of the association shall be managed by a board of not less than five directors, a majority of whom shall be elected by the members or stockholders from their own members and shall have all rights and powers as provided for under the general corporation laws of this state, and such other powers as may be necessary to the proper execution of this Part. The by-laws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such cases, the by-laws shall specify the number of directors to be elected by each district, the manner and method of reappointing the directors and redistricting the territory covered by the association.  The by-laws may provide that primary elections shall be held in each district to elect the directors apportioned to the districts and the results of all primary elections shall be ratified by the next regular meeting of the association, or they may be considered final as to the association.

The by-laws may provide that one or more directors may be appointed by the governor of the state, or the dean of the college of agriculture of the Louisiana State University and Agricultural and Mechanical College, or the commissioner of agriculture and immigration.  The directors appointed in this manner shall represent primarily the interest of the general public in associations.  The director or directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights as the other directors.  Directors so appointed shall not number more than one-fifth of the entire number of directors.

The directors of the association may provide a fair remuneration for the time actually spent by its officers, directors, and employees in its service.  No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association.

The by-laws may provide for an executive committee and may allot to the committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the by-laws provide for an election of directors by districts.  In such case the board of directors shall immediately call a special election to be voted in by the members or stockholders in that district to fill the vacancy.



RS 3:81 — Officers

§81.  Officers

The directors shall elect from their number a president and one or more vice presidents.  They shall also elect a secretary and a treasurer, who need not be directors or members of the association, and they may combine the two latter offices and designate the combined office as secretary-treasurer.  The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a functionary of the board of directors.  In such case the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board of directors.

Amended by Acts 1952, No. 127, §1.



RS 3:82 — Stock or membership certificates; liability for debts; voting rights; transfer of stock or membership

§82.  Stock or membership certificates; liability for debts; voting rights; transfer of stock or membership

When a member of an association established without capital stock, has paid his membership fee in full, he shall receive a certificate of membership.

Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note or notes given in payment thereof.

No member or stockholder shall be entitled to more than one vote.

The by-laws shall prohibit the transfer of the membership or stock of the association to persons not engaged in the production of the agricultural products handled by the association, and such restrictions shall be printed upon every certificate of membership or stock subject thereto.



RS 3:83 — Co-operative activities not in restraint of trade

§83.  Co-operative activities not in restraint of trade

No association organized under this Part is in violation of the anti-trust statutes of this state, a combination in restraint of trade, nor an illegal monopoly; an attempt to lessen competition or fix prices arbitrarily; nor shall the marketing contracts or agreements between the association and its members, or any agreement authorized by this Part, be considered illegal or in restraint of trade, or in violation of the anti-trust statutes of this state.



RS 3:84 — License fee and tax liability

§84.  License fee and tax liability

Each association organized under this Part shall pay an annual license fee of ten dollars to the secretary of state, and shall be exempt from all franchise or other license taxes, but not from ad valorem property taxes.  The provisions of this Section shall likewise apply to associations and corporations organized under the laws of the United States for the sole purpose of extension of credit to farmers and farmers' co-operative associations.

Amended by Acts 1966, No. 228, §1.



RS 3:85 — Recording articles of association; fees; certificate of incorporation

§85.  Recording articles of association; fees; certificate of incorporation

A.  The articles of association of each association organized hereunder shall be filed with the secretary of state.  The secretary of state shall record the articles of association and issue a certificate showing the date and hour when the original articles were filed for record.  Thereupon its corporate existence shall begin.  For the purposes of this Title, any document required to be filed with the secretary of state shall be deemed filed when it is received either physically or electronically in any office designated by the secretary of state for the receipt of such documents.

B.  A multiple original or certified copy of the articles of association shall be delivered to the recorder of mortgages of the parish in which the association has its domicile, who shall file the multiple original or certified copy in his office.

C.  Twenty-five cents per hundred words shall be paid to the recorder of mortgages for recording the articles in his office.  Thirty-five dollars shall be paid the secretary of state for recording the articles in his office.  One dollar shall be paid the secretary of state for his certificate of incorporation.  No other fees shall be charged by the secretary of state or the recorder of mortgages in connection with the incorporation of any association.

Acts 1989, No. 83, §1; Acts 1999, No. 342, §1.



RS 3:86 — Applicability of general corporation laws

§86.  Applicability of general corporation laws

The provisions of Title 12, Chapter 1, and all powers and rights thereunder, apply to the associations organized hereunder, except where such provisions are in conflict with, or inconsistent with, the express provisions of this Part.



RS 3:87 — Limitation of application

§87.  Limitation of application

The provisions of this Part do not in any manner limit, restrict, enlarge, or modify the provisions of Part II of this Chapter, relative to the co-operative marketing law, nor of the law relative to the formation of non-trading corporations.



RS 3:88 — Eligibility to federal funds

§88.  Eligibility to federal funds

Co-operatives organized under this Part may participate in and be eligible to funds to be loaned by the United States or any agency thereof to associations operating co-operatively and organized for agricultural purposes.



RS 3:121 — Declaration of policy

PART II.  CO-OPERATIVE MARKETING ASSOCIATIONS

§121.  Declaration of policy

The purpose of this Part is to promote, foster, and encourage the intelligent and orderly marketing of agricultural products through co-operation; to eliminate speculation, unnecessary middlemen, and waste; to make the distribution of agricultural products as direct as can be efficiently done between producer and consumer; and to stabilize the marketing of agricultural products.



RS 3:122 — Terms defined

§122.  Terms defined

As used in this Part, the terms defined in this Section have the meanings here given to them, except where the context expressly indicates otherwise.

(1)  "Agricultural products" include horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and other farm products;

(2)  "Member" includes actual members of associations without capital stock and holders of common stock in associations organized with capital stock;

(3)  "Association" means any association organized under this Part; and,

(4)  "Person" includes individuals, firms, partnerships, corporations, and associations.

Associations organized hereunder are non-profit, inasmuch as they are not organized to make profits for themselves as such, or for their members as such, but only for their members as producers.

This Part may be referred to as the Co-operative Marketing Law.



RS 3:123 — Who may organize

§123.  Who may organize

Ten or more persons, a majority of whom are residents of this state, engaged in the production of agricultural products may form a non-profit, co-operative association, with or without capital stock, under the provisions of this Part.



RS 3:124 — Purposes

§124.  Purposes

An association may be organized to engage in any activity in connection with the marketing or selling of the agricultural products of its members, or with the harvesting, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling, shipping, or utilizing thereof, or the manufacturing or marketing of by-products thereof; or in connection with the manufacturing, selling, or supplying to its members of machinery, equipment or supplies; or more of the activities specified herein; or in the financing of the above enumerated activities.

Every group of persons contemplating the organization of an association under this Part is urged to communicate with the dean of the college of agriculture of the Louisiana State University and Agricultural and Mechanical College, who will inform them whatever a survey of the marketing conditions affecting the commodities proposed to be handled may indicate regarding probable success.



RS 3:125 — Powers

§125.  Powers

Each association incorporated under this Part shall have the following powers:

(1)  To engage in any activity in connection with the marketing, selling, harvesting, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling, or utilization of any agricultural product produced or delivered to it by its members; or the manufacturing or marketing of the by-products thereof; or in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment, or in the financing of any such activities; or in any one or more of the activities specified in this Section.  No association shall handle the agricultural products of any non-member, except as necessary and incidental to the handling of the products of the members; and in any case, the value of the products of nonmembers handled, shall not exceed the value of the products handled by the association for its members.

(2)  To borrow money and to make advances to members.

(3)  To act as agent or representative of any member in any of the above mentioned activities.

(4)  To purchase or otherwise acquire, and to hold, own, sell, transfer, pledge, or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing, handling, or marketing of any of the products handled by the association.

(5)  To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the by-laws.

(6)  To buy, hold, and exercise all privileges of ownership over such real or personal property as may be necessary or convenient for the conducting and operating of any of the business of the association or incidental thereto.

(7)  To do each and everything necessary or proper for the accomplishment of any of the purposes or the attainment of any of the objects enumerated in this Part; or conducive to or expedient for the interest or benefit of the association; and in addition to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or to the activities in which it is engaged; and to do any such thing anywhere.

(8)  To sue and be sued, prosecute and be prosecuted before any court; and to contract.

(9)  To have perpetual existence, unless a limited period of duration is stated in its articles of association.

Acts 2001, No. 41, §1.



RS 3:126 — Members

§126.  Members

Under the terms and conditions prescribed in its articles or by-laws, an association may admit as voting members, or issue common stock or certificates of voting membership only to persons engaged in the production of agricultural products, including the lessees and tenants of lands used for production of such products and lessors and landlords who receive as rent all or part of the crop raised on the leased premises, provided that if the articles or by-laws so stipulate, persons not engaged in the production of agricultural products may be admitted as nonvoting members, the titles, classifications and conditions of such nonvoting memberships to be specified in the articles or by-laws.

Certificates of membership of a nonstock association shall not be transferable, and no person shall acquire common stock by operation of law or otherwise, except as provided herein.

If a member of a nonstock association be other than a natural person, the member may be represented by any individual, associate, officer, manager, or member thereof, duly authorized in writing.

If the articles or by-laws so provide, members or stockholders may be represented at annual and special meetings by representatives or delegates, and in such cases, all rights of members and stockholders as defined in this Part shall be exercised by such representatives or delegates to the extent authorized by the articles or by-laws.

One association organized hereunder may become a member or stockholder of any other association organized hereunder.

Amended by Acts 1966, No. 87, §1.



RS 3:127 — Articles of association

§127.  Articles of association

A.  Each association formed under this Part shall prepare and file articles of association, setting forth:

(1)  The name of the association and the place where its principal business will be transacted.

(2)  The purpose for which it is formed.

(3)  The term for which it is to exist or that it is to exist in perpetuity.

(4)  The number of directors, which shall not be less than five and may be any number in excess thereof, and the term of office of the directors.

(5)  If organized without capital stock, whether the property rights and interest of members shall be equal or unequal, the articles shall set forth the general rules applicable to all members by which property rights and interests, respectively, of each member shall be determined and fixed; and provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with the general rules.

(6)  If organized with capital stock the amount of stock and the number of shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock.  If so divided the articles of association shall contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and definite extent of the preference and privileges granted to each.

B.  The articles shall be executed by authentic act signed by each of the incorporators or by act under private signature subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments; and shall be filed in accordance with the provisions of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 146, §1; Acts 2001, No. 41, §1.



RS 3:128 — Amendments to articles of incorporation

§128.  Amendments to articles of incorporation

A.  The articles of incorporation may be altered or amended at any regular meeting or at any special meeting called for that purpose.  Any alteration or amendment shall be approved, before the adoption thereof, by two-thirds of the directors, and by the affirmative vote of not less than a majority of all members or stockholders of the association or their duly authorized and qualified representatives or delegates casting a vote thereon.  The rules and regulations for voting by representatives or delegates shall be prescribed in the articles or bylaws.

B.  If the articles or bylaws should require more than a majority vote of members or stockholders or their duly authorized and qualified representatives or delegates casting a vote thereon, such requirement must be satisfied before the adoption of any amendments.

C.  Amendments to the articles of incorporation shall be filed in accordance with the provisions of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 146, §1.



RS 3:129 — By-laws

§129.  By-laws

Each association incorporated under this Part shall within thirty days after its incorporation adopt for its government and management, a code of by-laws, not inconsistent with the powers granted by this Part.  A majority vote of the members or stockholders or their duly authorized and qualified representatives or delegates casting a vote thereon, or their written consent, is necessary to adopt or amend by-laws; provided that if the articles so stipulate, the board of directors may make and amend by-laws, subject to the power of the members or stockholders, or their duly authorized and qualified representatives or delegates to change or repeal the by-laws or amendments so made.

Each association under its by-laws may provide for any or all of the following matters:

(1)  The time, place, and manner of calling and conducting its meetings.

(2)  The number of stockholders or members constituting a quorum.

(3)  The right of members or stockholders to vote by proxy or by mail, or both, and the conditions, manner, form and effect of such votes.

(4)  The number of directors constituting a quorum.

(5)  The qualifications, duties, and terms of office of directors and officers; time of their election and the mode and manner of giving notice thereof.

(6)  Penalties for violations of the by-laws.

(7)  The amount of entrance, organization, and membership fees, if any; manner and method of collection of the fees, and the purpose for which they may be used.

(8)  The amount which each member or stockholder shall be required to pay annually, or from time to time, to carry on the business of the association; the charge to be paid by each member or stockholder for services rendered by the association to him; and the marketing contract between the association and its members or stockholders which every member or stockholder shall be required to sign.

(9)  The qualifications of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time and manner of permitting members to withdraw or permitting the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and the time when, membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his membership.

Amended by Acts 1966, No. 89, §1.



RS 3:130 — General and special meetings; how called

§130.  General and special meetings; how called

In its by-laws each association shall provide for one or more regular meetings annually.  The board of directors shall have the right to call a special meeting at any time, and ten per cent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. A special meeting shall thereupon be called by the directors.  Notice of all meetings, together with a statement of the purpose thereof, shall be mailed to each member at least five days prior to the meeting; provided, however, that the by-laws may require instead that notices may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



RS 3:131 — Directors; election

§131.  Directors; election

The affairs of the association shall be managed by a board of not less than five directors, elected by the members or stockholders from their own members and shall have all rights and powers as provided for under the general corporation laws of this state, and such other powers as may be necessary to the proper execution of this Part.  The by-laws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts.  In such cases, the by-laws shall specify the number of directors to be elected by each district, the manner and method of reappointing the directors and redistricting the territory covered by the association.  The by-laws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and the results of all primary elections shall be ratified by the next regular meeting of the association or may be considered final as to the association.

The by-laws may provide that one or more directors may be appointed by the governor of the state, the dean of the college of agriculture of the Louisiana State University and Agricultural and Mechanical College, or the Commissioner of Agriculture and Immigration.  Directors appointed in this manner shall represent primarily the interest of the general public in associations.  The director or directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights of the other directors.  Directors so appointed shall not number more than one-fifth of the entire number of directors.

The directors of the association may provide a fair remuneration for the time actually spent by its officers, directors and employees in its service. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association.

The by-laws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board by a majority vote shall fill the vacancy, unless the by-laws provide for an election of directors by districts.  In such case the board of directors shall immediately call a special election to be voted in by the members or stockholders in that district to fill the vacancy.



RS 3:132 — Election of officers

§132.  Election of officers

The board of directors shall elect a president, a secretary, a treasurer and one or more vice-presidents, and may elect or select any other officers, assistant officers and agents as are authorized in the articles or by-laws; provided that if the articles or by-laws so stipulate, the above named officers or agents may be elected by the members or stockholders of the association or their duly authorized and qualified representatives or delegates.  The articles or by-laws may prescribe special qualifications for any officer.  Unless otherwise provided in the articles or by-laws, only members of the board of directors shall be eligible for election as president or vice-president.  The offices of secretary and treasurer may be combined and designated as secretary-treasurer.  The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a functionary of the board of directors.  In such case the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board of directors.

Amended by Acts 1966, No. 88, §1.



RS 3:133 — Stock; membership certificates; when issued; voting; liability; limitations on transfer and ownership

§133.  Stock; membership certificates; when issued; voting; liability; limitations on transfer and ownership

When a member of an association established without capital stock has paid his membership fee in full, he shall receive a certificate of membership.  No association shall issue certificate of stock to a member until it has been fully paid for.  The promissory note of the members may be accepted by the association as full or partial payment.  The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote.

Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note given in payment thereof.

No stockholder of a co-operative association shall own more than one-tenth of the common stock of the association; and an association, in its by-laws, may limit the amount of common stock which one member may own to any amount less than one-tenth of the common stock.

No member or stockholder shall be entitled to more than one vote.

Any association organized with stock under this Part may issue preferred stock, with or without right to vote.  Preferred stock may be redeemable or retirable by the association on such terms and conditions as may be provided by the articles of association and printed on the face of the certificates.

The by-laws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of the agricultural products handled by the association, and the restrictions shall be printed upon every certificate of stock subject thereto.

The association may at any time, except when the debts of the association exceed fifty per cent of the assets thereof, purchase its common stock at book value as conclusively determined by the board of directors and pay for it in cash within thirty days thereafter.



RS 3:134 — Removal of officer or director

§134.  Removal of officer or director

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by ten per cent of the members, requesting the removal of the officer or director in question.  The removal shall be voted upon at the next meeting of the association and, by a vote of the majority of the members, the association may remove the officer or director and fill the vacancy.  The officer or director against whom the charges are brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; the person bringing charges against him shall have the same opportunity.  The officer or director may be suspended by a vote of two-thirds of the directors pending the hearing of such charges.

In case the by-laws provide for election of directors by districts with primary elections in each district, the petition for removal of an officer or director shall be signed by twenty per cent of the members residing in the district from which he was elected.  The board of directors shall call a special meeting of the members residing in that district to consider the removal of the officer or director.  By a vote of the majority of the members of that district, the officer or director in question shall be removed from office.



RS 3:135 — Referendum

§135.  Referendum

Upon demand of one-third of the entire board of directors, any matter that has been approved or passed by the board shall be referred to the entire membership or the stockholders for decision at the next meeting; a special meeting may be called for the purpose.



RS 3:136 — Marketing contract

§136.  Marketing contract

A.  The association and its members may make and execute marketing contracts requiring the members to sell, for any period of time not over ten years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities created by the association.  If they contract to sell to the association, title to the products shall pass absolutely and unreservedly, except for recorded liens, to the association upon delivery, or when put in merchantable condition, or at any other specified time if expressly and definitely agreed in the contract.

B.  The contract may provide that the association may sell or resell the products delivered by its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and deductions, as defined in the contracts, and expenses including interest on preferred stock not exceeding the legal interest rate per annum, reserves for retiring stock, other proper reserves, and interest not exceeding the legal interest rate per annum upon common stock.

Amended by Acts 1981, No. 121, §1.



RS 3:137 — Remedies for breach of contract

§137.  Remedies for breach of contract

The by-laws or the marketing contract of any association existing hereunder may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach or threatened breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses, and fees in case any action is brought upon the contract by the association.  Such provisions shall be valid and enforceable in the courts of this State, and the clauses providing for liquidated damages shall be enforceable and shall not be regarded as penalties.

In the event of any breach or threatened breach of a marketing contract by a member or other person, the association shall be entitled to an injunction to prevent the breach or further breach of the contract, and to a decree of specific performance thereof.  Pending the adjudication of the action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a bond in the sum of one hundred dollars, the association shall be entitled to an injunction against the member or other person. The officiating judge may increase the bond to five hundred dollars after a hearing on five days notice to the parties, if justice demands the increase in the amount of the bond.



RS 3:138 — Purchasing business of other associations, persons, firms or corporations; payment; stock issued

§138.  Purchasing business of other associations, persons, firms or corporations; payment; stock issued

Whenever an association organized under this Part with preferred capital stock shall purchase the stock or any property, or any interest in any property, of any person, firm, corporation, or association, it may discharge the obligations incurred, wholly or in part, by exchanging for the acquired interest shares of its preferred capital stock to an amount which at par value would equal a fair market value of the stock or interest purchased, as determined by the board of directors.  In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.



RS 3:139 — Conflicting laws not to apply

§139.  Conflicting laws not to apply

Any provisions of law which are in conflict with this Part, shall be construed as not applying to the association herein provided for. Any exemptions under any and all existing laws, referring to taxes or otherwise, applying to agricultural products in the possession or under control of the individual producer, shall apply similarly to products delivered by its farmer members which are in the possession or under control of the association.



RS 3:140 — Limitation of use of term "co-operative"

§140.  Limitation of use of term "co-operative"

No person, firm, corporation or association, organized or doing business in this state, shall use the word "co-operative" as part of its corporate or other business name or title for producers' co-operative marketing activities, unless it has complied with the provisions of this Part.



RS 3:141 — Interest in other corporations or associations

§141.  Interest in other corporations or associations

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any corporation or association, with or without capital stock, engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing or selling the agricultural products handled by the association, or the by-products thereof. If the corporations are warehousing corporations, they may issue legal warehouse receipts to the association, against the commodities delivered by it, or to any other person and the legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby.  In case the warehouse is licensed or licensed and bonded under the laws of this state or the United States, its warehouse receipt delivered to the association on commodities of the association or its members shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.



RS 3:142 — Contracts and agreements with other associations

§142.  Contracts and agreements with other associations

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements, contracts, and arrangements with any other corporations or associations, formed in this or any other State, for the co-operative or more economical carrying on of its business, or any part thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means, and agencies for carrying on and conducting their respective businesses.



RS 3:143 — Associations heretofore organized may adopt these provisions

§143.  Associations heretofore organized may adopt these provisions

Any corporation or association organized under previously existing statutes may by a majority vote of its directors or members, be brought under the provisions of this Part.  It shall make out in duplicate a statement signed and sworn to by a majority of its directors, to the effect that the corporation or association has by a majority vote of its directors decided to accept the benefits and be bound by the provisions of this Part.  Articles of association shall be filed as required in R.S. 3:127 except that they shall be signed by a majority of the members of the board of directors. The filing fee shall be the same as for filing an amendment to articles of association.



RS 3:144 — How associations organized in another state may carry on business in this state

§144.  How associations organized in another state may carry on business in this state

Any co-operative marketing association organized under appropriate laws of any other state for the purposes and with the restrictions and limitations substantially the same as those set forth in this Part, may operate and do business in this state with all the rights, powers, and privileges granted to any co-operative marketing association incorporated under this Part, upon compliance with the laws of this state regarding the qualifications of foreign corporations to carry on business within this state.



RS 3:145 — Breach of marketing contract of co-operative associations; spreading false reports about the finances or management thereof

§145.  Breach of marketing contract of co-operative associations; spreading false reports about the finances or management thereof

Any persons who, or any corporation whose officers or employees, knowingly induce or attempt to induce any member or stockholder of an association organized hereunder to breach his marketing contract with the association, or who knowingly spread false reports about the finances or management thereof shall be fined not less than one hundred dollars nor more than one thousand dollars for each offense, and shall be liable to the association aggrieved in a civil suit in the penal sum of one thousand dollars for each offense.



RS 3:146 — Associations not in restraint of trade

§146.  Associations not in restraint of trade

No association organized hereunder shall be deemed to be in violation of the anti-trust statutes of this state, a combination in restraint of trade, or an illegal monopoly; nor in an attempt to lessen competition or fix prices arbitrarily; nor shall the marketing contracts or agreements between the association and its members or any agreement authorized by this Part be considered illegal, in restraint of trade, or in violation of the anti-trust statutes of this state.



RS 3:147 — Annual license fees

§147.  Annual license fees

Each association organized hereunder shall pay an annual license fee of ten dollars, but shall be exempt from all franchise or other license taxes, except upon its real estate, furniture, and fixtures.



RS 3:148 — Filing fees

§148.  Filing fees

For filing articles of association, an association organized hereunder shall pay to the secretary of state thirty-five dollars and for filing an amendment to the articles, two and one-half dollars.

Acts 1989, No. 146, §1.



RS 3:149 — Application of general corporation laws

§149.  Application of general corporation laws

The provisions of the general corporation laws of this State and all powers and rights thereunder shall apply to the association organized hereunder, except where such provisions are in conflict with, or inconsistent with, the express provisions of this Part.



RS 3:201 — Agricultural credit corporations

CHAPTER 3.  AGRICULTURAL CREDIT CORPORATIONS

§201.  Purpose; name

Any number of natural persons not less than ten, may organize an agricultural credit corporation for the purposes of assisting the members by advancing to the members, or to other persons for the benefit of a member, moneys, supplies, seed, fertilizer, work animals, agricultural implements, live stock, cows, or poultry for agricultural and dairy purposes, and for the raising, breeding, and fattening of live stock and poultry.

Corporations formed after August 1, 1928 for the above purposes in the manner provided by this Chapter shall be incorporated under the terms of this Chapter and any corporation so organized shall include as part of its name the words "Agricultural Credit Corporation".  Corporations formed after August 1, 1928 and not incorporated under the terms of this Chapter shall not include as part of its name the words "Agricultural Credit Corporation".



RS 3:202 — Articles of incorporation

§202.  Articles of incorporation

The articles of incorporation shall be executed by authentic act in the English language signed by each of the incorporators or their duly constituted agents, and shall state the name and title of the corporation, the purpose for which formed, the place chosen for its domicile where all meetings of the stockholders and directors shall be held, the amount of the capital stock and the amount to which it can be increased, the number of shares into which the stock is divided, the par value of each share, the period at which the corporation shall commence, its duration, the mode of liquidation at the termination or dissolution of the charter, the number of directors and officers and the mode and manner of their election, and the manner of amending its charter and of calling and holding stockholders' meetings.



RS 3:203 — Powers

§203.  Powers

Corporations organized under this Chapter may enjoy succession by its corporate name for the period of time expressed in its act of incorporation, not to exceed ninety nine years; contract, sue, and be sued in its corporate name; make and use a corporate seal, and alter it at pleasure; invest its board of directors with all corporate powers, subject to restrictions named in its charter; name and appoint such managers, directors, or officers as the interest and convenience of the corporation require; make and establish, alter, and amend such by-laws and rules for the proper management and regulation of the affairs of the corporation as may be necessary and proper; acquire property by grant, donation, or purchase in the due course of business, and lease, hold, and dispose of, mortgage, and pledge the property; wind up and dissolve itself; conduct business in this state; assess and collect from its members and stockholders such fees, dues, fines, interest and discount, premiums, and other charges as shall be provided by resolutions of its board or by its by-laws, which charges shall not be held to be usurious; receive and hold its own stock in pledge as part security for loans made to or guaranteed by its members and purchase the same under the power of pledge; purchase at a valuation mutually agreed upon, and cancel, unpledged shares of stock held by its members; make loans to members or to non-members, when such non-member loans are beneficial to a member and are guaranteed or endorsed in whole or in part by the member; borrow money and issue evidence of indebtedness therefor; sell or discount notes and evidence of indebtedness; invest its moneys by the purchase of bonds and other negotiable securities; and have such other and further powers as may be useful, necessary, or incidental to the effective carrying out of the purposes for which the corporation is organized.



RS 3:204 — Capital stock

§204.  Capital stock

The capital stock of any corporation organized under this Chapter shall not be less than one hundred thousand dollars, divided into shares with par value of not less than twenty-five dollars nor more than one hundred dollars each.  At least one-half of the capital stock shall be subscribed and actually paid in before the corporation is authorized to commence business. Stock issued shall be sold only for cash at not less than par value.  All shares acquired by the corporation shall become its property and may be reissued and sold at a price, not less than par value, fixed by the board of directors. At no time shall there be less than one-half of the capital stock outstanding and belonging to its members.



RS 3:205 — Types of loans; security

§205.  Types of loans; security

A.  Corporations organized under this Chapter shall only make loans to and contract for advances with its members or to other persons whose loans are beneficial to members and are guaranteed by members in whole or in part.  Loans shall be secured by pledge of shares of the corporation having a total valuation, based on par value of the shares, of not less than ten percent of the amount of the loan.  No loan to any one borrower shall be in excess of twenty percent of the capital stock subscribed and paid in.

B.  Loans made by such corporations shall be classified as current loans, and continuing credit loans, and only such loans shall be made.

C.(1)  Current loans are those made for any one or more of the purposes for which the corporation is formed, definitely terminating within the current year of the loan, or within a period of time not less than six months nor more than three years from date of the loan.

(2)  Current loans shall be secured by a pledge of the capital stock of the corporation, and may be additionally secured by: a security interest affecting crops, livestock, work animals, and agricultural implements; a mortgage on real estate; and by such other collateral security as the board of directors of the corporation may require.

D.  Continuing credit loans are those made to the borrower for his successive agricultural operations over a period of time not exceeding ten years, on a specifically described farm, of a stated sum of money designated as the "maximum", and secured by a pledge of capital stock of the corporation and any one or all of the following:

(1)  A mortgage of the farm.

(2)  A security interest affecting crops, those presently planted and growing as well as all successive crops to be planted, grown, cultivated, and harvested thereon during the entire period of time, as fixed in the loan.

(3)  A security interest affecting all livestock and work animals and agricultural implements belonging to borrower and located on the farm at the beginning of the loan.

(4)  A security interest affecting such other collateral security as the corporation may require and accept.

Acts 1989, No. 137, §2, eff. Sept. 1, 1989; Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:206 — Matters to be covered by contract for continuing credit loan

§206.  Matters to be covered by contract for continuing credit loan

A.  Corporations operating under this Chapter may contract with the borrower applying for a continuing credit loan to advance him monies, supplies, seeds, fertilizer, work animals, agricultural implements, livestock, cows, and poultry for his successive annual operations, not exceeding in the aggregate at any time the designated maximum amount.  The maximum amount plus attorney's fees and costs, as set forth in the contract, shall during the entire period of the loan be the amount due by the borrower to the corporation for the advances already made and to be made.

B.  The mortgage and security agreement between the corporation and the borrower shall contain in addition to rules, regulations, conditions, and stipulations required by the corporation the following:

(1)  A declaration by the borrower setting forth that he has applied to the corporation for a continuing credit loan of $_____ (maximum amount), to be made to him from time to time, not exceeding at any time in the aggregate the maximum amount, to enable him to continue his agricultural operations over a stated period not to exceed ten years, on a specifically described farm of which he is the owner or lessee, by planting, cultivating, and harvesting crops thereon and therefrom during the period of time.

(2)  A declaration by the borrower:

(a)  That the farm together with the presently planted crops and all the crops proposed to be planted for that current year and all future crops thereafter planted thereon of any nature or kind, and together with all livestock and work animals and agricultural implements thereon, shall, for the purpose of this Chapter and during the term of the continuing credit loan, be considered and dealt with as a whole, as part and parcel of the realty.

(b)  That during the period the borrower binds and obligates himself, his heirs and assigns not to grant any additional security interest affecting any of its crops, nor to obtain any advances for the crops, nor to grant any additional security interest affecting any of the chattels thereon, to any one else than the corporation, nor to do any act or thing to the prejudice of the corporation's security interest securing the continuing credit loan and the advances made and to be made thereunder.

C.  The security agreement shall affect and include:

(1)  All crops now planted and to be planted, cultivated, and harvested on the farm during the period.

(2)  All livestock and work animals and agricultural implements, belonging to borrower.

(3)  The pledge of the capital stock of the corporation of an aggregate par value of not less than one tenth of the maximum amount of the loan.

(4)  Such other collateral security as may be given and accepted by the corporation.

D.(1)  The security agreement shall further provide that during the period of the continuing credit loan and in order to enable and facilitate the corporation's ability to secure and to obtain the necessary funds to make the advances to borrower as contracted for between them, the borrower shall from time to time furnish and deliver to it his promissory notes.  At no time shall the sum of the principals of the notes exceed the maximum amount of the continuing credit loan.

(2)  The notes shall be consecutively numbered as issued, beginning with number one to the number of the last note.  They shall be drawn by the maker upon a form approved by the corporation, payable to the order of the corporation at such place and at such dates and providing for such attorney's fees, if placed in the hands of an attorney for collection, as prescribed by the corporation, and shall have endorsed on the reverse of each the following words:  "This is Note No. _____ of an indeterminate series of notes issued in accordance with the provisions of Chapter 3 of Title 3 of the Revised Statutes of Louisiana, providing for continuing credit loans by agricultural credit corporations; notes previously issued, Nos. _____; of which notes Nos. _____ have been retired and cancelled, leaving the sum of the principals of this and all the notes prior hereto, outstanding $_____", followed by signature of maker.

(3)  Each note thus issued shall be delivered to the corporation, and shall be in its hands negotiable, for sale or discount to a third party.  The security interest and mortgages securing the continuing credit loan, shall inure to the benefit of any holder thereof without the necessity of any notarial assignment and the holder of the notes shall have the right to enforce the full and punctual payment of each note in the order of its serial number for its full amount, with interest and attorney's fees, in accordance with its tenor.  In any sale to enforce the payment of the continuing credit loan or of any of the notes thus issued, of any of the property mortgaged, or pledged or on which a security interest has been granted, and all proceeds of the sales shall be applied first to the payment of all court costs, charges, and legal expenses, and thereafter by preference and priority to the payment of all notes issued and not retired and cancelled, for the full amount of each, with interest, attorney's fees, and costs, in accordance with their tenor and in the order of their serial numbers, so that the holder of any of the notes shall not be paid or receive any of the proceeds until each note, issued prior thereto and at that time outstanding and unpaid, shall have been fully satisfied, and thereafter the corporation shall be paid from the proceeds the amount of any balance due it on account of advances made, with interest, attorney's fees, and costs.

E.  The security agreement shall further provide that, during the entire period of the term of the continuing credit loan:

(1)  The proceeds of all crops harvested shall be paid over to the corporation, with recognition of its lien, up to the amount of all advances at that time made and unsatisfied with interest, attorney's fees, and costs, in accordance with the terms thereof.

(2)  The proceeds shall be applied to the payment of the notes as provided in this Section.

(3)  The payment of the notes shall not operate to satisfy, diminish, extinguish, or to cancel the continuing credit loan in whole or in part.

(4)  The maximum contracted debt shall continue to exist as the principal obligation and remain in full force for its full amount with interest, attorney's fees, and costs, secured by the mortgage and the security agreement affecting crops and pledge of stock and all such other collateral security belonging thereto.

F.  The security agreement may additionally provide that the continuing credit loan may at the option of either party be terminated by written notice to the other party and that thereafter the immobilization for the purposes of this Chapter, as provided for in Paragraph B(2) of this Section, and the collateral security given by borrower to corporation shall cease at such time as all the notes issued and all advances made under this contract, remaining due and unpaid, shall have been paid in full with interest, attorney's fees, and costs.

G.  The security agreement may further provide that there shall be at all times reserved to the corporation as lender the right to increase, diminish, or discontinue entirely the advances whenever the condition of the crops or the elements or the happening of events, in the opinion of the corporation, so demand or warrant.

H.  The security agreement may also provide that whenever notice of the intention to terminate the continuing credit loan has been given by one party to the other, then the corporation's continuing security interest as affecting successive crops shall not operate to secure any deficit remaining after all the proceeds of the crops planted, grown, and harvested during the current year have been received, paid, and imputed as provided in this Chapter.

Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:207 — Priority arising from security for continuing credit loan

§207.  Priority arising from security for continuing credit loan

The real estate mortgage, and the security agreement as affecting the successive crops for the period of the loan, as well as affecting all the livestock, work animals, and agricultural implements of the borrower, as well as the pledge of the capital stock of the corporation and of other collateral security, and the giving and taking of other and additional security, all for the purpose of securing the continuing credit loan for its stated amount, with interest, attorney fees, and costs, and to extend over the term of the continuing credit loan, are lawful; and each

(1)  Shall have preference and priority over all other liens and encumbrances which are created, recorded, filed, claimed, or which arise in any manner whatsoever, subsequent to the recording of the mortgage and the filing of a financing statement evidencing the corporation's security interest securing the continuing credit loan in accordance with applicable law, with the exception of subsequently perfected purchase money security interests as affecting livestock and work animals, agricultural implements, and other property purchased, to the extent that such a subsequently perfected purchase money security interest may be entitled to super priority rights under R.S. 10:9-324, and

(2)  With the exception of a subsequently perfected purchase money security interest as noted in Paragraph (1) of this Section, the continuing credit loan and the notes, issued in order to facilitate the lender to make the advances, shall first be paid and satisfied, in full with attorney fees and costs, from the proceeds of any and all sales of the mortgaged property and the crops, livestock, and other collateral security on which a security interest was granted, before any payment shall be made from any of the proceeds in satisfaction of any other lien and encumbrance created, arising, perfected, or recorded thereafter or as affecting successive crops.

Acts 1989, No. 137, §2, eff. Sept. 1, 1989; Acts 1991, No. 539, §1, eff. Jan. 1, 1992; Acts 2001, No. 128, §2, eff. July 1, 2001.



RS 3:208 — Notes to be negotiable; payment of single note not to discharge debt; other claimants subordinated

§208.  Notes to be negotiable; payment of single note not to discharge debt; other claimants subordinated

The notes of each indeterminate series furnished from time to time by the borrower to the corporation, as provided for in R.S. 3:206, shall be negotiable, and their payment in full, with interest, attorney's fees, and costs in accordance with the tenor of each, shall be secured by the mortgage, the security agreement, and the corporation's security interests, all as executed between corporation and borrower securing the continuing credit loan.  The payment, satisfaction, retirement, or cancellation of any note shall not operate as a payment, cancellation, or novation of the debt due by the borrower to the corporation, for the maximum amount of the continuing credit loan, interest, attorney's fees, and costs, which shall exist as a contractual obligation between the borrower and corporation during the entire period of the continuing credit loan.  No holder or owner of any encumbrance previously subordinated to or which is created, claimed, recorded, or which arises subsequent to the recordation of the mortgage or the perfection of the corporation's security interest, excepting only those subsequently perfected purchase money security interests as specified in R.S. 3:207(1) and legal charges shall receive by preference and priority any proceeds from any sale, judicial or otherwise, of any of the property so mortgaged and secured until the corporation, and the holder or holders of all issued notes shall have been paid in full, interest, attorney's fees, and costs, all amounts due to the corporation and holder or holders of the notes.

Acts 1989, No. 137, §2, eff. Sept. 1, 1989; Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:209 — Loans to non-members

§209.  Loans to non-members

The corporation may enter into and execute all contracts and agreements and loans, as authorized in this Chapter, with a borrower who is not a member of the corporation provided

(1)  that the borrower is a tenant or lessee of a member or the payment of the loan of the borrower has been guaranteed by a member, and

(2)  that the amount of capital stock required by the corporation as part security for the loan is pledged and delivered by the member to the corporation; and in each case the act executed between the corporation and borrower shall state the position of the borrower, who is not a member, and the member lessor or guarantor shall intervene in the act for the purpose of substantiating the averments and making the pledge and pawn and delivery of the stock as required.



RS 3:210 — Bond to guarantee payment of several loans; mortgage security; recording instruments

§210.  Bond to guarantee payment of several loans; mortgage security; recording instruments

A.  It shall be lawful for any member to guarantee the payment in whole or in part of one or more current and continuing credit loans made to one or more borrowers, including his own; to execute his members obligation and bond therefor; and in order to secure and insure the faithful performance of each and every obligation undertaken in the bond and to secure and enforce the full and final payment of each loan guaranteed and of all of the notes issued in order to facilitate the lender to make the advances contemplated and contracted for in any such loan, to execute mortgages of realty and security agreements affecting livestock, work animals, and agricultural implements, with such security clauses, stipulations, and conditions as the corporation may require, and which shall inure to the benefit of any assigns of the corporation and of the holder of any notes, without the necessity of any notarial transfer.

B.  The bond and the mortgages shall be recorded in the recorder's office of the parish in which the mortgaged property is located, in the mortgage records; and during the term and existence of any of the loans, of which payment has been guaranteed by bond, and until each such guaranteed loan and all notes issued in connection therewith have been paid in full, the bond and mortgages shall remain in full force and effect.

Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:211 — Other claims subordinated to bonds and mortgages guaranteeing loans

§211.  Other claims subordinated to bonds and mortgages guaranteeing loans

The bond, mortgages, and security interests provided for in R.S. 3:210 have priority for the full amount of the bond with interest, attorney's fees, and costs over all encumbrances created, recorded, claimed, or which arise in any manner subsequent to the recordation of the bond and mortgage, excepting only subsequently perfected purchase money security interests on livestock, work animals, agricultural implements, and other property purchased as provided in R.S. 3:207(1).  When property is sold, the proceeds shall be applied first to the payment of all legal charges and expenses incidental to the sale; thereafter to the payment of all outstanding notes issued in connection with any loan thus guaranteed, for the full amount with interest, attorney's fees, and costs; and thereafter the proceeds remaining shall be paid to the corporation in full satisfaction of all advances made and remaining unpaid, with interest, attorney's fees, and costs.  All such payments shall be made before any payments from the fund to any holder or owner of any encumbrance created, recorded, or arising subsequent to recordation of such bond and mortgage, excepting perfected purchase money security interests.

Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:212 — Bond of officers handling money

§212.  Bond of officers handling money

The secretary or treasurer, and all other officers who have charge of moneys and securities of such corporations, shall, before entering upon the discharge of their duties, give such bond for the faithful performance of their duties, as is required and approved by the board of directors.  The bond of the treasurer shall not be less than ten thousand dollars.



RS 3:213 — Terms defined

§213.  Terms defined

In this Chapter whenever the word "corporation" is used, "agricultural credit corporation" as organized under this Chapter is meant; and whenever the words "borrower" or "member" are used, they shall include persons, co-partnerships, or corporations owning stock in the corporation.



RS 3:214 — Construction of conflicting laws

§214.  Construction of conflicting laws

Provisions of law, which are in conflict with this Chapter shall be construed as not applying to any corporation created hereunder nor to the rights, powers, privileges, and immunities granted herein to corporations nor to the manner in which the corporations are authorized to make and secure loans.



RS 3:215 — Application to existing corporations

§215.   Application to existing corporations

A corporation organized under prior statutes may be brought under the provisions of this Chapter by an amendment of its charter, in accordance with its provisions and the laws under which it was incorporated.



RS 3:216 — Recording, publishing, and filing charter

§216.  Recording, publishing, and filing charter

The charter of each corporation, when executed, shall be recorded in the recorder's office of the parish of its domicile, and a certified copy thereof with certificate of its registry shall be published for a period of thirty days in a daily, or for six consecutive issues in a weekly, newspaper published in the parish, and be deposited for registry with the secretary of state, at Baton Rouge, Louisiana, who shall be paid as his fees for filing and registering thirty-five dollars.

Acts 1989, No. 70, §1.



RS 3:251 — Repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

CHAPTER 3-A.  FAMILY FARM CREDIT

§251.  REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:252 — Repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

§252.  REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:253 — Repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

§253.  REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:254 — Repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

§254.  REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:255 — Repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

§255.  REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:256 — Repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

§256.  REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:257 — Repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

§257.  REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:258 — Repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

§258.  REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:259 — Repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

§259.  REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:261 — Short title

CHAPTER 3-B.  LOUISIANA AGRICULTURAL FINANCE ACT

§261.  Short title

A.  This Chapter shall be known and may be referred to as the "Louisiana Agricultural Finance Act."

Added by Acts 1983, No. 96, § 1, eff. July 23, 1983.



RS 3:262 — Legislative findings

§262.  Legislative findings

A.  The legislature hereby finds and declares that there exists in the state of Louisiana a serious shortage of capital and credit available for investment in agriculture, for domestic and export purposes, at interest rates within the financial means of persons engaged in agricultural production and agricultural exports. In conjunction with the financial problems associated with the agricultural industry there exists a need to provide economic assistance to those individuals who wish to convert their farming operation to the development of aquacultural products of a seafood nature for domestic and export purposes.  In addition, there exists a need to provide economic assistance to persons who wish to engage in mariculture projects.  This shortage of available capital and credit is severe throughout the state, has persisted for a number of years, and constitutes a grave threat to the agricultural industry and to the health, welfare, safety, and prosperity of all residents of the state.

B.  The legislature hereby finds and declares further that private enterprise and existing federal and state governmental programs have not adequately alleviated the severe shortage of capital and credit available at affordable interest rates for investment in agriculture or in the conversion to aquaculture or for investment in mariculture projects.

C.  The legislature hereby finds and declares that it is a matter of grave public necessity that the Louisiana Agricultural Finance Authority be created and empowered to alleviate the severe shortage of capital and credit available at affordable interest rates for investment in agriculture, including buildings and related facilities used by the Department of Agriculture and Forestry to promote and assist agriculture and forestry within this state, and for the export of agricultural products, commodities, and services, and for capital investment in converting to aquacultural farming, and for capital investment in mariculture projects by providing such capital and credit at interest rates within the financial means of persons and businesses engaged in agriculture and agricultural exports.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 502, §1; Acts 1987, No. 856, §1, eff. July 20, 1987; Acts 2003, No. 230, §1, eff. June 5, 2003.



RS 3:263 — Definitions

§263.  Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1)  "Agricultural loan" means a loan made by a lending institution to any person for the purpose of financing: land acquisition or improvement or for financing conversion to aquacultural production; soil conservation; construction of levees and ponds; irrigation; water well drilling; construction, renovation, or expansion of buildings and facilities; purchase of farm fixtures, livestock, poultry, fish of any kind; crustaceans and mollusks; seeds; fertilizers; pesticides; feeds; machinery; equipment; containers or supplies employed in the production, cultivation, harvesting, storage, marketing, distribution, or export of agricultural or aquacultural products, or for the purpose of financing mariculture products.

(2)  "Agriculture" means the commercial production, storage, processing, marketing, distribution, or export of any agronomic, floricultural, horticultural, vitacultural, silvicultural, or aquacultural crop, including, but not limited to, farm products, livestock and livestock products, poultry and poultry products, milk and dairy products, fruit and other horticultural products, and seafood and aquacultural products.

(3)  "Aquaculture" means the commercial production, storage, processing, marketing, distribution, or export of any seafood including but not limited to catfish, trout, crustaceans, and mollusks.

(4)  "Authority" means the Louisiana Agricultural Finance Authority created by this Chapter.

(5)  "Bonds" means the bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness authorized to be issued by the Authority pursuant to the provisions of this Chapter.

(6)  "Commissioner" means the Louisiana Commissioner of Agriculture.

(7)  "Department" means the Louisiana Department of Agriculture.

(8)  "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

(9)  "Lending institution" means any bank, bank or trust company, federal land bank, production credit association, bank for cooperatives, building and loan association, homestead, insurance company, investment banker, mortgage banker or company, pension or retirement fund, savings bank or savings and loan association, small business investment company, credit union, or any other financial institution authorized to do business in Louisiana or operating under the supervision of any federal agency or any "Edge Act Corporation" or agreement corporation organized or operating pursuant to Section 25 of the Federal Reserve Act.

(10)  "Mariculture" means aquaculture which is practiced in brackish or saline water and includes hatchery breeding, spawning, transportation, implantation, propagation, growout, and harvesting of domesticated fish and other domesticated aquatic species.

(11)  "Persons" means any individual, partnership, firm, corporation, company, cooperative, association, society, trust, or any other business unit or entity, including any state or federal agency.

(12)  "State" means the state of Louisiana or any agency or instrumentality thereof.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 502, §1.



RS 3:264 — Louisiana agricultural finance authority

§264.  Louisiana Agricultural Finance Authority

A.  The Louisiana Agricultural Finance Authority is hereby created within the Department of Agriculture.

B. The authority shall be composed of nine members.  The commissioner of agriculture and forestry shall serve ex officio with the same rights and privileges, including voting rights, as other members. The chair of the Senate Committee on Agriculture, Forestry, Aquaculture and Rural Development or his designee and the chair of the House Committee on Agriculture, Forestry, Aquaculture and Rural Development or his designee shall serve in an advisory capacity, without voting rights, to the authority, and shall not be counted for the purpose of constituting a quorum for the transaction of official business.  The other eight members shall be appointed by the governor in the following manner:

(1)  Two members appointed from a list of six persons nominated by the Louisiana Farm Bureau Federation.

(2)  One member appointed from a list of six persons nominated by the Louisiana Bankers Association.

(3)  Two members appointed from a list of six persons nominated by the president of the Senate.

(4)  Two members appointed from a list of six persons nominated by the speaker of the House of Representatives.

(5)  One member appointed from a list of six persons nominated by the Community Bankers of Louisiana.

C.  The appointed members shall serve for terms concurrent with the terms of the governor making the appointment.  Each appointment by the governor shall be submitted to the Senate for confirmation.  The appointed members shall take and subscribe to the oath of office required of public officials.  Appointed members shall serve until their successors are appointed and sworn into office.

D.  Vacancies in the offices of any appointed members of the Authority shall be filled in the same manner as the original appointments for the unexpired portion of the office vacated.  No vacant office shall be included in the determination of a quorum.  No vacancy in office shall impair the rights of the members to conduct official business of the Authority.

E.  The domicile of the Authority shall be East Baton Rouge Parish.

F.  A majority of the members shall constitute a quorum for the transaction of official business.  All official actions of the Authority shall require an affirmative vote of the members present and voting at any meeting.

G.  Members of the Authority shall not receive any salary for the performance of their duties as members.  Appointed members may receive a per diem not to exceed forty dollars for attendance at meetings of the Authority or subcommittees thereof and may be reimbursed for mileage expenses incurred in the performance of their duties.  The mileage allowance shall be fixed by the Authority in an amount not to exceed the mileage allowance authorized under state travel regulations.

H.  The Authority shall meet at least four, but not more than twelve, times a year upon call.

I.  The Authority may delegate to one or more of its members, officers, employees, or agents such powers and duties as it may deem proper.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 1999, No. 18, §1, eff. May 21, 1999; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2003, No. 230, §1, eff. June 5, 2003; Acts 2003, No. 774, §1.



RS 3:265 — Officers and employees; administration of chapter

§265.  Officers and employees; administration of Chapter

A.  The members of the Authority shall annually elect a chairman, a vice chairman, and such officers as they may deem advisable.  All officers shall be members of the Authority.

B.  The Authority, subject to the approval of the commissioner, may appoint a director and an assistant director who shall be in the unclassified service of the state.

C.  The commissioner shall administer and enforce this Chapter in accordance with rules and regulations promulgated by the Authority.  The commissioner may employ such personnel as may be necessary to administer and enforce the provisions of this Chapter.  All employees shall be under the supervision of the commissioner.

D.  The Authority may employ legal, financial and technical experts and consultants as it deems necessary on a contractual basis.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:266 — Powers of authority

§266.  Powers of authority

The authority shall have all the powers necessary to give effect to and carry out the purposes and provisions of this Chapter, including, in addition to all other powers granted by other provisions of this Chapter, the powers to:

(1)  Sue and be sued in its own name and in the name of any subsidiary corporation or entity which may be created pursuant to Paragraph (19) of this Section.

(2)  Have a seal and alter the same at its pleasure.

(3)  Adopt bylaws for the internal organization and government of the Authority.

(4)  Adopt, promulgate, and amend rules and regulations for the administration of the Chapter in accordance with the Administrative Procedure Act (R.S. 49:950, et seq.), provided that such regulations shall require fair, impartial, uniform, and equitable treatment of all lending institutions and shall establish objective standards and criteria to control and govern access to and allocation of services and functions authorized by this Chapter.

(5)  Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this Chapter with any federal or state governmental agency, public or private corporation, lending institution, or other entity or person.

(6)  Accept, administer and expend donations of movable or immovable property from any source, and receive, administer, and expend appropriations from the legislature and financial assistance, guarantees, insurance or subsidies from the federal or state government.

(7)  Subject to the rights of holders of bonds of the Authority, to renegotiate, refinance or foreclose on any mortgage, security interest or lien; or commence any action to protect or enforce any right or benefit conferred upon the Authority by any law, mortgage, security interest, lien, contract or other agreement; and bid for and purchase property at any foreclosure or at any other sale or otherwise acquire or take possession of any property; and in any such event, the Authority may complete, administer, pay the principal of and interest on any obligation incurred in connection with such property, dispose of and otherwise deal with such property in such manner as may be necessary or desirable to protect the interest of the Authority or of holders of its bonds therein.

(8)  Procure or provide for the procurement of insurance or reinsurance against any loss in connection with its property or operations, including but not limited to insurance, reinsurance, or other guarantees from any federal or state governmental agency or private insurance company for the payment of any bonds issued by the Authority, or bonds, notes or any other obligations or evidences of indebtedness issued or made by any subsidiary corporation or entity created pursuant to Paragraph (19) of this Section or by any lending institution or other entity or person, or insurance or reinsurance against loss with respect to agricultural loans, mortgages or mortgage loans, or any other type of loans, including the power to pay premiums on such insurance or reinsurance.

(9)  Insure, co-insure, reinsure, or cause to be insured, co-insured, or reinsured, agricultural loans, mortgage loans or mortgages, or any other type of loans and pay or receive premiums on such insurance, co-insurance, or reinsurance, and establish reserves for losses, and participate in the insurance, co-insurance, or reinsurance of agricultural loans, mortgage loans or mortgages, or any other type of loans with the federal or state government or any private insurance company.

(10)  Undertake and carry out or authorize the completion of studies and analyses of agricultural conditions and needs within the state and needs relating to the promotion of agricultural exports and ways of meeting such needs, and make such studies and analyses available to the public and to the agricultural industry, and to engage in research or disseminate information on agriculture and agricultural exports.

(11)  Accept federal, state, or private financial or technical assistance and comply with any conditions for such assistance, provided such conditions are not in conflict with the intent of this Chapter.

(12)  Establish and collect fees and charges in connection with its loans, deposits, insurance commitments, and services, including but not limited to, reimbursement of costs of issuing bonds, origination and servicing fees, and insurance premiums.

(13)  Make loans to or deposits with lending institutions and purchase or sell agricultural loans.

(14)  Acquire or contract to acquire from any person, firm, corporation, municipality, federal or state agency, by grant, purchase, or otherwise, movable or immovable property or any interest therein; own, hold, clear, improve, lease, construct, or rehabilitate, and sell, invest, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber the same, subject to the rights of holders of the bonds of the Authority, at public or private sale, with or without public bidding.

(15)  Borrow money, issue bonds, and provide for the rights of the lenders or holders thereof and purchase, discount, sell, negotiate and guarantee, insure, coinsure and reinsure notes, drafts, checks, bills of exchange, acceptances, bankers acceptances, cable transfers, letters of credit and other evidence of indebtedness.

(16)  Subject to the rights of holders of the bonds of the Authority, consent to any modification with respect to the rate of interest, time, payment of any installment of principal or interest, security, or any other term or condition of any loan, contract, mortgage, mortgage loan, or commitment therefor or agreement of any kind to which the Authority is a party or beneficiary.

(17)  Maintain an office at such place or places as the Authority shall determine.

(18)  Serve as the beneficiary of any public trust heretofore or hereafter created pursuant to the provisions of R.S. 9:2341, et seq.

(19)  With the prior approval of the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development, to create such subsidiary corporations or entities as may be necessary to borrow money, insure or reinsure agricultural loans, or issue bonds in the international financial market.

(20)  Issue revenue bonds for the purpose of acquiring, constructing, renovating, and equipping buildings and related facilities for use by the Department of Agriculture and Forestry in connection with the promotion and assistance of agriculture and forestry within this state.  The bonds shall be authorized and issued by one or more resolutions adopted by a majority vote of the members of the authority and shall be payable solely from the income and revenues as set forth in the resolution authorizing the issuance of the bonds.

(21)  Notwithstanding any other law, supervise and utilize public employees, equipment, and material in carrying out public work, including public work in furtherance of Formosan termite suppression.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 856, §1, eff. July 20, 1987; Acts 1999, No. 18, §1, eff. May 21, 1999; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2003, No. 230, §1, eff. June 5, 2003.



RS 3:267 — Purchases and sales of agricultural loans

§267.  Purchases and sales of agricultural loans

The Authority may purchase or contract to purchase and sell or contract to sell agricultural loans made by lending institutions, at such prices and upon such terms and conditions as it shall determine in accordance with rules or regulations adopted pursuant to the Administrative Procedure Act (R.S. 49:950 et seq.).  All lending institutions are hereby authorized to purchase and sell agricultural loans to the Authority in accordance with the provisions of this Chapter and the rules and regulations of the Authority.  To the extent that any provisions of this Section may be inconsistent with any provision of law governing lending institutions, the provisions of this Section shall control.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:268 — Loans to and deposits with lending institutions

§268.  Loans to and deposits with lending institutions

The Authority may make, or contract to make, loans to and deposits with lending institutions at such interest rates, terms and conditions as it shall determine in accordance with rules or regulations adopted pursuant to the Administrative Procedure Act (R.S. 49:950 et seq.).  All lending institutions are hereby authorized to borrow funds and accept deposits from the Authority in accordance with the provisions of this Chapter and the rules and regulations of the Authority.  The Authority shall require that all proceeds of its loans to or deposits with lending institutions, or an equivalent amount, shall be used by such lending institutions to make agricultural loans, subject to such terms and conditions as the Authority may prescribe.  To the extent that any provisions of this Section may be inconsistent with any provision of the law governing lending institutions, the provisions of this Section shall control.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:269 — Insurance of agricultural loans

§269.  Insurance of agricultural loans

A.  The Authority is hereby authorized to insure and reinsure agricultural loans made by lending institutions, subject to the terms, conditions, limitations, collateral and security provisions, and reserve requirements as shall be determined by the Authority in accordance with the rules and regulations adopted by the Authority pursuant to the Administrative Procedure Act (R.S. 49:950 et seq.).

B.  Unless otherwise determined by the Authority, insurance of agricultural loans shall be in the amount of one hundred percent of the unpaid principal and interest on each loan.

C.  An insured agricultural loan shall be in default when the holder of such loan makes application to the Authority for payment of insurance on such loan stating that such loan is in default in accordance with the terms of any agreement with respect to such insurance executed pursuant to this Section.

D.  The Authority may enter into agreements with any person, lending institution, or holder of an insured agricultural loan upon such terms as may be agreed upon between the Authority and such person, lending institution, or holder, to provide for the administration, applications therefor, repayment thereof, and to establish the conditions for payment of insurance by the Authority, and the servicing, suit upon, or foreclosure of insured agricultural loans.

E.  The aggregate value of all agricultural loans insured by the Authority and outstanding at any one time shall not exceed twenty times the total value of funds, investments, properties, and other assets of the Authority except that this insurance may be further expanded by use of federal, state, or private loan insurance, reinsurance, or guarantees of which the Authority is or shall become the beneficiary.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:270 — Bonds of the authority

§270.  Bonds of the authority

A.  The authority is hereby authorized and empowered to issue from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness, hereinafter collectively referred to as "bonds", to provide funds for and to fulfill and achieve its authorized public functions or corporate purposes, as set forth in this Chapter, including but not limited to the purchase of agricultural loans from lending institutions, the making of loans to or deposits with lending institutions, the acquisition, construction, renovation, and equipping buildings and related facilities for use by the Department of Agriculture and Forestry in connection with promoting and assisting agriculture and forestry within this state, the payment of interest on bonds of the authority, the establishment of reserves to secure such bonds, the establishment of reserves with respect to the insurance of agricultural loans, and all other purposes and expenditures of the authority incident to and necessary or convenient to carry out its public functions or corporate purposes.

B.  Except as may otherwise be provided by the Authority, all bonds issued by the Authority shall be negotiable instruments and may be general obligations of the Authority, secured by the full faith and credit of the Authority and payable out of any money, assets or revenues of the Authority or from any other sources whatsoever that may be available to the Authority.

C.  Bonds shall be authorized, issued, and sold by a resolution or resolutions of the Authority adopted as provided in this Chapter. Such bonds may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1421, et seq., be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue and receipts of, or available to, the Authority as may be provided by the Authority in the resolution or resolutions providing for the issuance and sale of the bonds of the Authority.

D.  The bonds of the Authority shall be signed by such members or officers of the Authority, by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the Authority, and shall have impressed or imprinted thereon the seal of the Authority, or a facsimile thereof.  The coupons attached to coupon bonds of the Authority shall bear the facsimile signature of such member or officer of the Authority as shall be determined by resolution or resolutions of the Authority.

E.  Any bonds of the Authority may be validly issued, sold, and delivered, notwithstanding that one or more of the members or officers of the Authority signing such bonds, or whose facsimile signature or signatures may be on the bonds or on coupons, shall have ceased to be such member or officer of the Authority at the time such bonds shall actually have been delivered.

F.  Bonds of the Authority may be sold in such manner and from time to time as may be determined by the Authority to be most beneficial, and the Authority may pay all expenses, premiums, fees, or commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 856, §1, eff. July 20, 1987; Acts 2003, No. 230, §1, eff. June 5, 2003.



RS 3:271 — Statutory pledge

§271.  Statutory pledge

Any pledge made by the Authority shall be valid and binding from time to time when the pledge is made. The money, assets, or revenues of the Authority so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority, irrespective of whether such parties have notice thereof.  Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:272 — Refunding bonds

§272.  Refunding bonds

Subject to the rights of the holders of the bonds of the Authority, the Authority is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the Authority then outstanding, together with the payment of any redemption premiums thereon and interest accrued or to accrue to the date of redemption of such outstanding bonds.  All such refunding bonds of the Authority shall be issued, sold, or exchanged, and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the Authority pursuant to this Chapter, unless otherwise determined by resolution of the Authority. Refunding bonds issued by the Authority as herein provided may be sold or exchanged for outstanding bonds of the Authority and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding bonds.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:273 — Purchase of bonds by authority

§273.  Purchase of bonds by Authority

Subject to the rights of holders of bonds, the Authority shall have the power out of any funds available therefor, to purchase bonds of the Authority, which shall thereupon be cancelled, at a price not exceeding:

(1)  If the bonds are then subject to optional redemption, the optional redemption price then applicable plus accrued interest to the next interest payment date thereon; or

(2)  If the bonds are not then subject to optional redemption, the optional redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to optional redemption plus accrued interest to such date.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:274 — Approval of issuance of bonds by state bond commission

§274.  Approval of issuance of bonds by State Bond Commission

The approval of the State Bond Commission shall be obtained prior to the issuance of any bonds of the Authority.  No notice to, or consent or approval by any other governmental body or public officer shall be required as a prerequisite to the issuance, sale, or delivery of any bonds of the Authority, or to the making of any loans or deposits by the Authority to lending institutions, or to the purchase or sale of agricultural loans by the Authority, or to the insurance by the Authority of any agricultural loan, or to the exercise of any other public function or corporate power of the Authority, except as is expressly provided in this Chapter.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:275 — Exemption from taxes

§275.  Exemption from taxes

It is hereby determined that the creation of the Authority and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security, and that said functions and purposes are public purposes and that the Authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this Chapter.  The money, assets, revenues, and operations of the Authority shall be exempt from all taxation by the state or any of its political subdivisions.  The Authority shall not be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf.  All bonds authorized to be issued by the Authority pursuant to the provisions of this Chapter, together with interest thereon, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:276 — Covenant of state

§276.  Covenant of state

In consideration of the acceptance of and payment for the bonds of the Authority by the holders thereof, the state does hereby pledge to and agree with the holders of any bonds of the Authority issued pursuant to the provisions of this Chapter, that the state will not impair, limit, or alter the rights hereby vested in the Authority to fulfill the terms of any agreements made with the holders of the bonds of the Authority, or in any way impair the rights or remedies of such holders thereof, until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged.  The Authority is authorized to include this pledge and agreement of the state in any agreement with the holders of bonds of the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:277 — Trust funds

§277.  Trust funds

Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all funds received by the authority shall be deposited immediately upon receipt in the state treasury and shall be credited to the Bond Security and Redemption Fund.  After a sufficient amount is allocated from the fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the authority into a special fund which is hereby created in the state treasury and designated as the Louisiana Agricultural Finance Authority Fund.  The monies in the Louisiana Agricultural Finance Authority Fund shall be used solely for the programs and purposes of the authority and only in the amount appropriated each year to the authority by the legislature.  All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.  The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund.  All interest earned from the investment of the monies in the Louisiana Agricultural Finance Authority Fund shall be deposited in that fund.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 1985, No. 68, §1



RS 3:278 — Bonds as legal investment and security for public deposits

§278.  Bonds as legal investment and security for public deposits

The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance associations, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and retirement system or pension fund may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds issued by the Authority pursuant to the provisions of this Chapter, and such bonds shall be authorized security for all public deposits.  It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit for the purchase of any such bonds of the Authority, and that any such bonds shall be authorized security for all public deposits.  However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, or corporation or other entity from any duty of exercising reasonable care in selecting securities.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:279 — Account and audits

§279.  Account and audits

A.  Subject to the provisions of any contract with the holders of its bonds, the Authority shall establish a system of accounts.

B.  The Authority shall be subject to audit by the legislative auditor.  The Authority may cause an independent audit to be prepared annually. Any such independent audit shall be subject to the authority of the legislative auditor to prescribe and approve the terms and conditions of such audit as provided in R.S. 24:513.

C.  Within six months after the end of each fiscal year, the Authority shall submit to the governor and to both houses of the legislature an annual report on the operations of the Authority.  Within sixty days after receipt thereof, the Authority shall submit to the governor and to both houses of the legislature a copy of the report of every audit of the books and accounts of the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:280 — Cooperation of state agencies

§280.  Cooperation of state agencies

All state officers and agencies are authorized to render such services to the Authority within their respective functions as may be requested by the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:281 — Suits to determine validity of bonds

§281.  Suits to determine validity of bonds

Any suit to determine the validity of bonds of the Authority shall be brought only in accordance with R.S. 13:5121 et seq.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:282 — Construction of chapter

§282.  Construction of Chapter

This Chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effect the purposes thereof.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:283 — Termination of the authority

§283.  Termination of the Authority

In the event of the termination of the Authority, all of its rights, money, assets, and revenues in excess of its obligations shall be deposited in the state general fund.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:291 — Legislative findings and purpose

CHAPTER 3-C.  LOUISIANA AGRICULTURAL DEVELOPMENT ACT

§291.  Legislative findings and purpose

Louisiana residents rely on Louisiana farmers and agricultural processors as their primary source of safe, nutritional, and affordable food.  Furthermore, agriculture and aquaculture industries are a major source of employment for Louisiana residents.  The financial survival of these industries in Louisiana is dependent on increasing markets for Louisiana products.  For this reason, the legislature finds it necessary to encourage and promote markets in Louisiana for the sale of Louisiana agricultural and aquacultural products.

Acts 2004, No. 271, §1.



RS 3:292 — Definitions

§292.  Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1)  "Agriculture" means the commercial production, storage, processing, marketing, or distribution of any agronomic, floricultural, horticultural, vitacultural, silvicultural, or aquacultural crop, including but not limited to farm products, livestock and livestock products, poultry and poultry products, milk and dairy products, fruit and other horticultural products, and seafood and aquacultural products.

(2)  "Aquaculture" means the producing, raising, managing, harvesting, or  marketing of aquatic livestock under controlled circumstances.

(3)  "Department" means the Louisiana Department of Agriculture and Forestry.

(4)  "Louisiana agricultural firm" means a legal entity that meets all of the following criteria:

(a)  Is engaged in the business of agriculture or aquaculture.

(b)  Is qualified to do business in Louisiana.

(c)  Has a physical presence in Louisiana by owning or leasing property or facilities which are located in Louisiana.

(d)  Employs Louisiana residents who operate the farm business, company,  corporation, or limited liability corporation.

(e)  Produces, processes, or manufactures agricultural or aquacultural products in Louisiana.

(5)  "Louisiana agricultural markets" means any entity in the state of Louisiana, public or private, which in the normal scope of business purchases Louisiana agricultural or aquacultural products.

Acts 2004, No. 271, §1.



RS 3:293 — Prohibition upon limitation of agricultural and aquacultural markets

§293.  Prohibition upon limitation of agricultural and aquacultural markets

A.  The state may not limit the ability of Louisiana agricultural firms to bid or do business in Louisiana by restricting Louisiana agricultural markets including but not limited to those markets subject to Title 27 of the Louisiana Revised Statutes of 1950.

B.  Nothing in this Chapter is intended to limit the ability of the department to regulate agriculture and aquaculture as is otherwise provided in this Title.

Acts 2004, No. 271, §1.



RS 3:301 — Rural education

CHAPTER 4.  RURAL EDUCATION

§301.  Support for programs of Louisiana Cooperative Extension Service

As a cooperative endeavor with the Louisiana Cooperative Extension Service of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the governing body of any local government subdivision may provide financial and other support for the programs of the Louisiana Cooperative Extension Service which benefit that local government subdivision under such terms and conditions as may be agreed upon between the Louisiana Cooperative Extension Service and the local government subdivision.  Financial support for the cooperative endeavor may be appropriated from the general funds of the local government subdivision or may be provided for by an increase in the ad valorem taxes for such specific purpose in accordance with the provisions of Article VI, Part II, of the Louisiana Constitution of 1974.

Amended by Acts 1975, No. 242, §1.



RS 3:302 — Farmers' institute conductor

§302.  Farmers' institute conductor

The Commissioner of Agriculture and Immigration may appoint a farmers' institute conductor, who shall devote his time exclusively to the work, as the commissioner may direct.



RS 3:303 — Holding institutes; lecturers

§303.  Holding institutes; lecturers

Farmers' institutes shall be held yearly at such time and at such places as the Commissioner of Agriculture and Immigration may direct.  The commissioner shall make rules and regulations for organizing and conducting the institutes, and may call on the president of the Louisiana State University and Agricultural and Mechanical College to furnish one or more lecturers from the faculty or student body, whose traveling expenses shall be paid going to or returning from the institute work.  The commissioner may also employ lecturers, male or female, at nominal salaries and traveling expenses while so employed, to perform duties in connection with institute work.  The course of instruction at institutes shall be so arranged as to present to those in attendance the results of the most recent investigations in practical and scientific agriculture.



RS 3:304 — Master farmer certification

§304.  Master farmer certification

A.  The commissioner of agriculture and forestry may certify  individuals as master farmers in accordance with this Section.  Each individual must successfully complete a master farmer certification program and have implemented an individual comprehensive soil and water conservation plan that meets the standards and specifications of the United States Department of Agriculture, Natural Resources and Conservation Service, the Louisiana Department of Agriculture and Forestry, and the affected soil and water conservation district.

B.  The commissioner may adopt rules and regulations setting out the requirements for obtaining a certification.  The curriculum shall be established by the Louisiana State University AgCenter.  The Louisiana State University AgCenter may consult with other agencies and organizations as needed, including but not limited to the Louisiana Department of Environmental Quality, Louisiana Department of Natural Resources, Louisiana Farm Bureau, the United States Department of Agriculture, Natural Resources and Conservation Service, and the state soil and water conservation committee.  The curriculum shall include but is not limited to the instruction on environmental issues in agriculture, non-point source pollution, best management and conservation practices, soil and water quality monitoring demonstrations, and development and implementation of an individual comprehensive soil and water conservation plan.

C.  Any individual who has received a master farmer certification shall be presumed to be in compliance with state soil and water quality requirements as long as certification is maintained.  The master farmer certification shall continue as long as the individual actively maintains his specific comprehensive conservation plan in accordance with best management practices.

Acts 2003, No. 145, §1.



RS 3:311 — Short title

CHAPTER 4-A.  LOUISIANA RURAL DEVELOPMENT LAW

PART I.  GENERAL PROVISIONS

§311.  Short title

This Chapter shall be known and may be referred to as the "Louisiana Rural Development Law".

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:312 — Legislative findings

§312.  Legislative findings

The legislature hereby finds and declares that:

(1)  The state's rural territory is vast in size, exceptionally diverse, possesses abundant natural and cultural resources, and together with its economic, human, and community resources, contributes greatly to the quality and maintenance of life of all people of the state, and hence to a healthier, more prosperous state.

(2)  Federal, state, and local resources, and individual effort available to address rural needs are often isolated and limited to individual symptoms of blight and deterioration.  Related programs are frequently inaccessible to the residents they are designed to serve.  The placement of such programs within the various organizational structures is indistinct and many localities have inadequate numbers of managerial, professional, or technical personnel to pursue such assistance.  Additionally, many public and private agencies also lack adequate staffing to adapt programs and services to the special needs and requirements of citizens and their environs.  This situation has contributed to a growing confusion and disintegrating force that discourages coordinated individual policy and program development and delivery of services intended to address the needs of rural localities and citizens.  Consequently, the energies and resources of the many individual federal, state, and local, public and private initiatives that could help answer rural needs and capitalize on the strengths of these areas, are often frustrated or diminished in their effort.

(3)  An important role and challenge for state government, therefore, is to get diverse groups to work together for the betterment of Louisiana, and to combine their efforts in imaginative ways to the end that all regions of the state may always offer the highest possible quality of life, and cultural and material standards of living without sacrificing individual freedom or responsibility.  The legislature believes that such individual efforts can be significantly enhanced, and support and sustain each other in the public interest; and many useful and innovative responses to rural needs will be possible if a more focused and coordinated interdisciplinary approach for addressing these problems and opportunities is made available through state government.

(4)  The legislature seeks to amplify the efforts of existing agencies and individuals who are interested in such rural policy areas as economic development and employment, local government and management, business, agriculture, environment, land use, natural resources, community revitalization, human services and community life, health care, education, transportation, community facilities, and housing.

(5)  No state office has been specifically created to promote, harmonize, or assist such efforts of existing agencies and individuals that address the unique needs, conditions, and strengths of rural areas of the state.  It is, therefore, the intent of the legislature to create a state office of rural development.  The office shall serve as a single contact point for rural governments, service providers, state and federal agencies, and for individuals interested in rural policies and programs of the state; and shall strive to promote cooperative and integrated efforts among such agencies and programs that are designed to address rural needs; and shall recommend to the governor and to the legislature the suitable use of policies, programs, long-range plans, laws, and regulatory mechanisms in order to meet such needs.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:313 — Definitions

§313.  Definitions

When used in this Chapter:

(1)  "Applicant" means any local governing authority requesting a loan from or completing an application form to apply for  a loan under the Rural Development Loan Program.

(2)  "Director" means the chief administrative officer of the state office of rural development.

(3)  "Federal agency" means any department, office, council, or agency of the federal government, or any public benefit corporation or authority authorized by federal statute.

(4)  "Local agency" means any political subdivision, or office or department thereof, or not-for-profit organization created for the purposes of enhancing the quality of life and revitalization of rural areas.

(5)  "Municipality" means any incorporated city, town, or village.

(6)  "Office" means the state office of rural development created by this Chapter.

(7)  "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.

(8)  "Rural areas" means parishes within the state having less than one hundred thousand population, or municipalities within the state having less than thirty-five thousand population, and the  unincorporated areas of a parish with a population of over one hundred thousand.

(9)  "Rural development and revitalization" means those policies, programs, laws, regulations, or other matters having to do with rural areas, including but not limited to economic development, employment, local government services and management, business, agriculture, environment, land use and natural resources, human services and community life, health care, education, transportation, community facilities, and housing.

(10)  "State agency" means any department, office, council, or agency of the state, or any public benefit corporation or authority authorized by the laws of the state.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 1997, No. 637, §1.



RS 3:314 — State office of rural development

§314.  State office of rural development

A.  There is hereby created within the office of the governor an office of rural development.  The head of the office shall be the director of rural development who shall be appointed by the governor to serve at his pleasure.  The appointment shall be subject to Senate confirmation.

B.  The director shall employ necessary staff to carry out the duties and functions of the office as otherwise provided in this Chapter, or as otherwise provided by law.

C.  The director shall prepare and submit to the governor and the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development annually, on March first of each year, a comprehensive report concerning the assistance activities undertaken by the office, recommendations for legislative proposals, data concerning program activities in rural areas, and other pertinent information which will indicate the activities conducted by the office in the previous year.

D.  The governor shall direct that all state agencies provide the director with assistance in advancing the purpose of the office and to assure that the activities of the office are fully coordinated with the activities of state agencies providing related services.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 2003, No. 116, §1, eff. May 28, 2003.



RS 3:315 — Functions, powers, and duties

§315.  Functions, powers, and duties

The state office of rural development, by and through the director or his duly authorized officers and employees, shall have the following functions, powers, and duties:

(1)  To serve as a clearinghouse and provide comprehensive information relating to rural development and revitalization upon request to any agency, individual, or corporation.

(2)  To advise and assist agencies, individuals, and corporations in answering particular rural revitalization and development needs, including cooperative efforts among such agencies, individuals, and corporations to solve common problems or provide services in these areas.

(3)  To receive notification from all state and federal agencies, individuals, or corporations engaged in rural development and revitalization of program descriptions, appropriation data, and application procedures.  The office shall maintain a listing of existing programs and advise local agencies, individuals, or corporations of their existence.

(4)  To assist, upon request, applicant local agencies, individuals, or corporations located in rural areas in obtaining timely and efficient responses from state and federal agencies; to assist such applicants in consideration of alternative program grant strategies; to assist state and federal agencies in cooperative approaches to address the needs of such applicants; and to provide technical assistance to agencies in formulating and implementing rural development and revitalization programs.

(5)  To encourage the assistance of the private sector in effectuating rural development and revitalization.

(6)  To assist the governor and the legislature in the integration and formulation of state rural development and revitalization policy and long-range plans for rural areas and in answering needs related thereto.

(7)  To facilitate efforts of local agencies, individuals, and corporations in developing cooperative responses to rural needs.  Personnel of the office may be available to participate in an advisory capacity at local meetings exploring such cooperative agreements; and may assist in the identification of appropriate state agencies and personnel who may be instrumental in facilitating such efforts.

(8)  To analyze and make recommendations concerning proposed new state legislation or programs that may affect rural areas.

(9)  To apply for and receive grants or financial assistance from the federal government, the state government, or other agencies, individuals, or corporations.

(10)  To adopt and promulgate such rules and regulations, procedures, instructions, and forms as are deemed necessary to implement the functions, powers, and duties imposed upon the office by this Chapter in accordance with the provisions of the Administrative Procedure Act.

(11)  To assist the governor in coordinating the activities and services of those departments and agencies of the state having relationships with local rural agencies, individuals, and corporations in order to provide more effective service to them and to simplify state procedures relating thereto.

(12)  To keep the governor informed about the problems and needs of agencies, individuals, and corporations that are involved with rural development and revitalization and to assist in formulating policies with respect thereto and utilizing the resources of the state government for the benefit of rural areas.

(13)  To refer local agencies, individuals, and corporations to the appropriate departments and agencies of the state and federal governments for advice, assistance, and available services in connection with particular rural development and revitalization problems or needs.

(14)  To encourage the expansion and improvement of in-service training opportunities and to make information available to officials of local agencies in rural areas on matters pertaining to rural development and revitalization.

(15)  To consult with and seek assistance from officials of federal and local agencies or corporations with respect to coordinating assistance programs for rural areas and to recommend to the governor and the legislature any policies or programs which would facilitate such coordination.

(16)  To do all things necessary or convenient to carry out the functions, powers, and duties expressly set forth in this Chapter.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 1997, No. 637, §1.



RS 3:316 — Functions, powers, and duties of other departments and state agencies

§316.  Functions, powers, and duties of other departments and state agencies

Nothing contained in this Chapter shall be deemed to derogate or detract in any way from the functions, powers, or duties prescribed by law of any other department of the state or to interrupt or preclude the direct relationship of any such department or agency with local agencies, individuals, or corporations for the carrying out of such functions, powers, or duties.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:317 — Comprehensive grant information

§317.  Comprehensive grant information

A.  The office shall request such specific information as the director determines to be necessary concerning assistance programs and grants administered by federal, state, and local agencies, individuals, and corporations designed to enhance rural areas.  Such information shall be used to advise local agencies, individuals, or corporations for the purpose of promoting coordination in program or grant efforts wherever feasible or proper.

B.  Any applicant requesting program grants or assistance in order to address rural development and revitalization needs, conditions, or strengths in rural areas may, pursuant to the rules of the office, adopted under the Administrative Procedure Act, confer with the office to obtain assistance in the prompt and efficient processing and review of applications.

C.  The office shall, so far as possible, render such assistance, and the director may designate an officer or employee of the office to act as an expeditor for the purpose of:

(1)  Facilitating contacts for the applicant with state, federal, or local agencies, individuals, or corporations responsible for processing and reviewing grant applications.

(2)  Arranging conferences to clarify the interest and requirements of any such agency, individual, or corporation with respect to grant applications.

(3)  Considering with the agency, individual, or corporation the feasibility of consolidating hearings and data required of the applicant.

(4)  Assisting the applicant in the resolution of outstanding issues identified by the agency, individual, or corporation, including delays experienced in application review.

(5)  Coordinating federal, state, and local grant application review actions and assistance programs to the extent practicable.

D.  No fees of any kind shall be charged or collected under this Chapter, except those monies that may be provided by a federal agency or the state for administrative costs.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:318 — Contract authority

§318.  Contract authority

The office is hereby empowered to enter into any agreement or contract with any corporations or public agencies necessary or convenient to carry out the provisions of this Chapter.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 1997, No. 637, §1.



RS 3:321 — Policy statement

PART II.  RURAL DEVELOPMENT PROGRAM

§321.  Policy statement

Louisiana's rural areas are a vital element of the state.  In order to mitigate the rapid deterioration of rural health, education, infrastructure, and other systems essential to the socio-economic well-being of Louisiana's rural population, it is necessary that the state encourage and support the creation of a rural development program.  It is therefore declared to be the public policy of this state to develop and enhance the state's rural areas through a rural development fund and a program of rural development.

Acts 1991, No. 396, §1.



RS 3:322 — Rural development fund

§322.  Rural Development Fund

A.  Funds received by the office of rural development under this Part or otherwise made available for the purpose of this Part shall be deposited immediately upon receipt into the state treasury.

B.  After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required in Subsection A hereof and monies appropriated by the legislature shall be credited to a special fund hereby created in the state treasury to be known as the "Rural Development Fund".  The monies in this fund shall be used solely as provided in Subsection C hereof and only in the amounts appropriated by the legislature.  All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund.  The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to this fund, again following compliance with the requirement of Article VII, Section 9(B), relative to the Bond Security and Redemption Fund.

C.  The monies in the Rural Development Fund shall be used by the office of rural development solely to fund projects developed and coordinated by the office of rural development in rural areas of this state and for the administration and implementation of the provisions of this Part.

D.  The Rural Development Fund is hereby authorized to receive monies from the sale of general obligation bonds of the state issued pursuant to Article VII, Section 6 of the Constitution of Louisiana.  Such proceeds are to be used for the constitutionally permissible purposes of making capital improvements, providing relief from natural catastrophes, or for the matching of federal funds received for such purposes.

Acts 1991, No. 396, §1; Acts 1992, No. 747, §1, eff. July 7, 1992; Acts 1997, No. 637, §1.



RS 3:323 — Administration of funds; rules and regulations; program guidelines; exceptions

§323.  Administration of funds; rules and regulations; program guidelines; exceptions

A.  The Rural Development Fund shall be administered by the office of rural development.  Subject to the budget process and appropriations made for such purposes, the director of the office of rural development may employ personnel necessary for the efficient and proper administration of this Part.

B.  The office shall adopt rules and regulations governing the use of this fund and shall adopt rules and regulations governing any program or funding action that it implements prior to the initiation of the program or funding action.  Specifically, rules and regulations shall establish a formula for the distribution of funds.  Such formula shall use as its basis all relevant data including but not limited to the affected population, unemployment, and other elements that may assist in the determination of the direct and indirect social and economic benefit to the rural community and the relationship of the project or activity to the overall rural revitalization plan for the state.  All rules and regulations shall be adopted in accordance with the Administrative Procedure Act with legislative review by the House and Senate agricultural committees.

C.  The office shall clearly delineate the projects that are to be implemented and the functions that each project will fulfill.  The office shall apply the following guidelines to any project funded:

(1)  All projects or activities funded must be related to the revitalization of a designated rural area, as defined in R.S. 3:313.

(2)  All funds shall be used to mitigate the rapid deterioration of rural health, education, transportation, public facilities, tourism, infrastructure, or other systems essential to the socio-economic well-being of the state's rural areas.

(3)  All projects or activities should enhance and broaden rural employment opportunities and community services.

(4)  All projects or activities should further the provisions of the Louisiana Rural Development Law.

D.  Notwithstanding any provisions to the contrary, the office of rural development may provide grants through the local governing authority in unincorporated rural areas of a parish with a population of over one hundred thousand and to special districts created for the purpose of providing fire protection and drinking water which are located in parishes with a population of over one hundred thousand.  However, in no case shall the grant of funds be more than the maximum allowable funding for a "town" as provided in the funding formula set by the office by rule.

Acts 1991, No. 396, §1; Acts 1997, No. 637, §1.



RS 3:331 — Legislative findings

PART III.  LOUISIANA CENTER FOR RURAL INITIATIVES

§331.  Legislative findings

The legislature hereby finds and declares that economic development is one of the missions of land grant universities.  The Louisiana Board of Regents' Master Plan for Higher Education calls for the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center to play an integral role in supporting agricultural industries, sustaining rural areas, and encouraging efficient use of resources through research and educational programs conducted by its experiment stations and extension service.

Acts 2004, No. 796, §1.



RS 3:332 — Louisiana center for rural initiatives; creation; mission; duties

§332.  Louisiana Center for Rural Initiatives; creation; mission; duties

A.  There is hereby created as a consortium initiative, between the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center, hereinafter referred to as the "center".  The mission of the center shall be to improve socioeconomic well-being in Louisiana's rural communities by facilitating rural development research, increasing awareness and understanding of rural development conditions, issues, strategies, and policies in Louisiana, and providing rural community stakeholders and policymakers with information necessary for public policy decisionmaking.

B.  The center shall have the following powers, duties, and functions:

(1)  Facilitate socioeconomic and rural development research and outreach by providing a platform for interdisciplinary and collaborative scholarship and education and enhance the ability of the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center to capture external funding.

(2)  Provide leadership within Louisiana, Louisiana State University, and Southern University in assessing and addressing the current status of socioeconomic development and underlying reasons for socioeconomic conditions within the state, with a particular emphasis on rural and persistent poverty areas.

(3)  Evaluate the potential of various rural development policies and strategies and develop statewide and regional awareness of effective policies and strategies for rural development.  Such strategies shall include rural entrepreneurship and value added development, rural workforce development, civic engagement and leadership, asset-based development, biotechnology, health care sector development, and natural resource based development.

(4)  Provide educational outreach and assistance in implementing effective rural development strategies through such activities as conferences, workshops, and training sessions.

(5)  Provide public services to communities and collect, analyze, interpret, and disseminate rural development information for Louisiana residents, policymakers, and other stakeholders.  Methods of dissemination of rural development information shall include educational programming and print and electronic media.

C.  The center shall be housed at the Louisiana State University Agricultural Center and administered through a cooperative endeavor agreement with Southern University Agricultural Research and Extension Center and shall include working partners throughout the state.  Participation shall be open to rural development professionals with an interest in rural development research and outreach.  The core faculty shall consist of academic faculty within the Louisiana State University and Southern University systems.  The implementation team shall consist of selected faculty of the Louisiana State University Agricultural Center's Community Economic Development Team and selected Southern University Agricultural Research and Extension Center faculty.  Affiliated partners may include rural development or social science professionals from other universities, colleges, foundations, governments, or nongovernmental organizations.

D.  The center shall operate a satellite rural development outreach center in Oak Grove, Louisiana, at the Thomas Jason Lingo Community Center and may operate other satellite rural development outreach centers deemed necessary.  The Southern University Agricultural Center has established initiatives such as the community development program and may develop other such rural development outreach activities as deemed necessary.

E.  The center shall engage relevant stakeholders to facilitate rural development throughout the state and region, including universities, colleges, federal and state governments, national rural funders, and nongovernmental organizations.  The center shall coordinate and build on existing relationships with the University of Louisiana system, the Southern University system, the governor's Office of Rural Development, the Louisiana Department of Agriculture and Forestry, the Louisiana Department of Economic Development, the United States Department of Agriculture, the Louisiana Forest Products Development Center, the Southern Rural Development Center, the Rural Policy Research Institute, and the Foundation for the Mid South.  The center shall develop new working relationships with other rural development partners.

Acts 2004, No. 796, §1.



RS 3:333 — Repealed by acts 2001, no. 1185, 8, eff. july 1, 2001.

§333.  Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:334 — Repealed by acts 2001, no. 1185, 8, eff. july 1, 2001.

§334.  Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:335 — Repealed by acts 2001, no. 1185, 8, eff. july 1, 2001.

§335.  Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:336 — Repealed by acts 2001, no. 1185, 8, eff. july 1, 2001.

§336.  Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:337 — Repealed by acts 2001, no. 1185, 8, eff. july 1, 2001.

§337.  Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:338 — Repealed by acts 2001, no. 1185, 8, eff. july 1, 2001.

§338.  Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:401 — Advertising, marketing, and processing

CHAPTER 5.  ADVERTISING, MARKETING, AND PROCESSING

PART I.  STATE MARKET COMMISSION

§401.  State Market Commission; creation; members; employment of necessary personnel

A.  The State Market Commission, referred to in this Part as the commission, is created and shall be composed of twelve members as follows:  the commissioner of agriculture, the commissioner of financial institutions, and ten members to be appointed by the governor.  At least one appointive member shall be from each congressional district.  Five of the appointive members shall be farmers, one shall be engaged in commerce and industry, one shall represent produce dealers or shippers, and three shall be from the banking or financial community which practices making loans to farmers.  Each appointment by the governor shall be submitted to the Senate for confirmation.  The commissioner of financial institutions and the commissioner of agriculture shall serve as ex officio members with voting rights.

B.  The commission shall employ a director and assistant director who shall be appointed by the commission, subject to the approval of the commissioner.  The director and assistant director shall be in the unclassified service.  The commissioner is hereby vested with the authority to employ all other personnel necessary to carry into effect such regulations as may be adopted by the commission.

Acts 1978, No. 242, §1. Amended by Acts 1980, No. 749, §1; Acts 1984, No. 605, §1, eff. July 12, 1984; Acts 1986, No. 447, §1, eff. July 1, 1986.

{{NOTE: SEE ACTS 1986, NO. 447, §8.}}



RS 3:402 — Tenure and compensation of members of commission

§402.  Tenure and compensation of members of commission

Appointed members of the commission shall serve at the pleasure of the governor.  Each appointed member shall receive a per diem of forty dollars per day for not in excess of fifteen days per year per member while attending meetings of the commission.  Each appointed member also shall be reimbursed for expenses incurred in attending meetings of the commission.

Acts 1978, No. 242, §1. Amended by Acts 1980, No. 749, §1; Acts 1984, No. 605, §1, eff. July 12, 1984.

{{NOTE: SEE ACTS 1984, NO. 605, §2.}}



RS 3:403 — Commission, chairman; domicile; meetings; minutes; malfeasance; quorum

§403.  Commission, chairman; domicile; meetings; minutes; malfeasance; quorum

A.  The commission shall be domiciled in the city of Baton Rouge.  The commissioner of agriculture shall serve as chairman, and the commission shall select one member to serve as vice chairman.  The commission shall hold no less than one regular meeting during each quarter of each year and may hold such other special meetings as may be necessary to transact the business of the commission.  All meetings shall be called by the secretary when directed by the chairman.

B.  The commission shall take no action except by vote in an open meeting at which a quorum is present.  A majority of the total voting membership authorized shall constitute a quorum.

C.  All matters requiring a vote of the commission shall be recorded in the minutes in sufficient detail to determine whether subsequent action thereon is in compliance with commission directives.

D.  Terms or conditions imposed upon and made a part of any loan or guarantee authorized by vote of the commission shall not be varied or altered by any member of the commission or employee of the Department of Agriculture, except by subsequent vote of approval by the commission in open meeting as reflected in the minutes.  Whoever violates this provision shall be guilty of malfeasance in office and shall be subject to the penalties provided in R.S. 14:134.

Acts 1978, No. 242, §1. Amended by Acts 1984, No. 605, §1, eff. July 12, 1984.



RS 3:404 — Duties of the commission

§404.  Duties of the commission

The commission shall:

(1)  Enforce the provisions of this Part.

(2)  Promulgate the regulations required under this Part by January 1, 1979, in compliance with the Louisiana Administrative Procedure Act.

(3)  Furnish special services in connection with the marketing of fruits and vegetables at nominal cost upon request, insofar as is possible. The special services may include the taking of precooling temperatures, checkweighing of contents in containers of fruits and vegetables, checkcounting manifests of shipments, supervising the loading or unloading of bonded or similar receipts or shipments, drawing of official samples for laboratory analyses, and furnishing inspectors for raw products in processing plants.

Acts 1978, No. 242, §1.



RS 3:405 — General authority of commission

§405.  General authority of commission

The commission may:

(1)  Adopt regulations necessary to provide for the establishment of state grades for farm products, fruits, and vegetables.

(2)  Enter into co-operative agreements with the United States Department of Agriculture or any of its subdivisions.

(3)  Promulgate and enforce regulations, make inspections, and perform other acts necessary to control the classification, inspection, grading, marking of containers, and marketing of farm products, fruits and vegetables.

(4)  Promulgate regulations prohibiting the transportation by truck, carriers, or vessels of any fruit or vegetables unless the products have been inspected by an authorized inspector who has issued a certificate of inspection showing the grades or classification of the products.  The requirement of inspection shall not apply to fruits and vegetables when trucked by the farmer-producer of them nor to fruits and vegetables being collected for delivery to an assembly or packing shed where an authorized inspector is stationed.

(5)  Prohibit the packing, offering, or consigning for sale, or selling of farm products, fruits, and vegetables in the state unless the products conform to the regulations adopted by the commission.

(6)  Regulate the packing of farm products, fruits, and vegetables and the containers of such products in accordance with rules of the agricultural marketing service.

(7)  Prohibit the mislabeling of containers or displays of farm products, fruits, or vegetables so as to conceal the true grades of the products.

(8)  Prohibit the shipment into the state of farm products, fruits, or vegetables and the offering for sale of the products without the products first having been inspected and classified according to the regulations of the commission.

(9)  Employ such qualified personnel and purchase such equipment as may be required in the execution of the powers and duties conferred and imposed upon it.

(10)  Perform any acts deemed necessary, legal, and proper to carry out the duties and responsibilities imposed upon it by this Part, and in pursuance of the authority granted promulgate such regulations as may be required and deemed advisable in accordance with law.

Acts 1978, No. 242, §1.



RS 3:406 — Authority to acquire machinery, equipment, facilities, sales offices, market centers; farm produce marketing fund

§406.  Authority to acquire machinery, equipment, facilities, sales offices, market centers; farm produce marketing fund

A.  Pursuant to appropriations from the legislature, the commission may acquire any machinery, equipment, and facilities which are necessary to aid in the proper and efficient assembling, processing, storing, grading, distributing, and marketing of farm products of the state. The commission may rent or sell the machinery, equipment, and facilities to any qualified person, association of persons, or municipality of the state and execute agreements necessary for its proper safety, care, maintenance, and expedient use.  Prior to exercising such authority the commission shall promulgate regulations thereon in accordance with law.

B.  The commission may establish, operate, and maintain produce market centers and may establish, operate, and maintain sales offices at existing market centers in the state as the commission deems necessary or advisable for the promotion of the sale and distribution of Louisiana farm products, and to this end the commission may employ qualified sales directors and other employees required for the establishment, operation, and maintenance of the market centers and sales offices.

C.  The commission may charge an assessment on any produce distributed or marketed by such market centers and sales offices or may lease or rent the facilities of any such market center or sales office.  All revenues from such leases, rentals, or assessments shall be deposited into the state treasury in compliance with Article VII, Section 9 of the Constitution of Louisiana, and an amount equivalent thereto shall be credited to the commission and placed in a special fund designated as the Farm Produce Marketing Fund, to be used for the maintenance and the administration of said market centers or sales offices.  The commission may enter into contracts or agreements in which the commission may receive on behalf of a producer funds derived from the sale of produce at such market centers and retain the assessment levied under the provision of this Subsection prior to distribution of the proceeds to the producer.

Acts 1978, No. 242, §1. Amended by Acts 1981, No. 176, §1.



RS 3:407 — Authority of the commission; loans and guarantees; definitions

§407.  Authority of the commission; loans and guarantees; definitions

A.  To facilitate the processing, storage, and marketing of farm products in Louisiana, the commission shall encourage and assist in the construction, purchase, or necessary improvement of any agricultural plant that processes, stores, or markets Louisiana farm products, and that in the judgment of the commission will provide necessary additional or improved facilities.

B.  As used in this Part, the terms herein defined have the meanings given to them, except where the context expressly indicates otherwise:

(1)  "Commission" means the State Market Commission.

(2)  "Farm products" means any agronomic, horticultural, silvicultural, or aquacultural crop; any seafood product, any commercially raised livestock or raw product derived therefrom, or any final derivative resulting from a combination or breakdown of raw farm products.

(3)  "Agricultural plant" means any agricultural processing facility, any agricultural storage facility, or any agricultural marketing facility.

(4)  "Agricultural processing facility" means any person, firm, corporation, partnership, or association of this state which receives raw farm products for the purpose of rendering them suitable for wholesale or retail marketing.

(5)  "Agricultural storage facility" means any person, firm, corporation, partnership, or association of this state which stores raw farm products without altering their form as received for the purpose of buying, selling, holding, drying, or shipping.

(6)  "Processing or process" means any action that will enhance any raw farm product's value or render a raw farm product suitable for further refinement or introduction at a marketing level.

(7)  "Necessary improvement" means an improvement to existing agricultural plant operations mandated by local, state, or federal law, or an improvement thereto which will, from an economically justifiable basis and in the judgment of the commission, improve the quality and/or quantity of service provided.

(8)  "Encourage and assist" means any professional or financial assistance that the commission, within its power, may render to any qualified applicant.

(9)  "Final derivative" means any farm product that is ready to be passed on to a marketing level.

(10)  "Container" means any receptacle or flexible covering or binding to be used in the handling of farm products.

(11)  "Aquaculture" means the commercial practice of producing catfish or crayfish from a defined acreage to which a recognized form of habitat control has been injected.

(12)  "Agricultural marketing facility" means any person, firm, corporation, partnership, or association in this state who markets farm products for a producer in this state or who purchases farm products from a producer in this state.

(13)  "Seafood product" means any type of seafood species caught in privately owned waters or public waters, including streams or lakes, or any final derivative resulting from a combination or breakdown of raw seafood products.

C.  Pursuant to the authority hereby vested in the commission, consistent with all other provisions of this Section and Part, and as shall be provided for by regulations of the commission promulgated in accordance with law, the commission may:

(1)  Loan to any qualified person, firm, corporation, partnership, or association of this state a sum not in excess of seventy-five percent of the value of the property offered as security pursuant to a first mortgage, or a sum not in excess of fifty percent of the value of the property offered as security pursuant to a second mortgage, solely for the purchase, construction, or necessary improvement of any agricultural plant.  Any such loan shall be made pursuant to duly promulgated regulations of the commission, which at a minimum shall require the borrower to execute a note secured by a first or second mortgage payable to the commission within such time and on such terms together with such endorsements and additional security as the commission may require.

(2)  Participate in any loan made by any bank, financial institution or federal agency to any qualified person, firm, corporation, partnership, or association of this state for the purchase, construction, or necessary improvement of any agricultural plant, which in the judgment of the commission will provide additional or improved facilities for the processing or storing of farm products.  Participation on the part of the commission shall not exceed seventy-five percent of the total amount required by the borrower for any purpose herein authorized, and participation shall be in accordance with duly promulgated regulations, which at a minimum shall require the following:

(i)  When the commission's participation is paid directly to the borrower, it shall be evidenced by a note properly executed by the borrower, payable to the commission within such time and on such terms together with such security as the commission may require, consistent with the requirements set forth in Paragraph (1) of this Subsection.

(ii)  When the commission's participation is paid directly to the bank, financial institution, or federal agency through which the loan was negotiated, it shall be evidenced by a participation certificate, properly executed by the bank, financial institution, or federal agency, payable to the commission, setting forth the terms and conditions under which the commission agrees to participate, the amount of the participation, the security pledged for repayment, and the time within which such loan shall be liquidated.

(3)  Lend up to seventy-five percent of the amount expended for the purchase, construction, or necessary improvement of facilities that manufacture containers for farm products.  Prior to exercising said authority the commission shall promulgate regulations thereon which at a minimum shall require the borrower to execute a note secured by a first mortgage if the amount loaned is in excess of fifty percent of the value of the property, and secured by a second mortgage if the amount loaned is fifty percent or less than the value of the property, payable to the commission within such time and on such terms, together with such endorsement and additional security as the commission may require.

(4)  Underwrite and guarantee payment not in excess of seventy-five percent of any loan made by any bank, financial institution, or federal agency to any qualified person, firm, corporation, partnership, or association for the purchase, construction, or necessary improvement of any agricultural plant which in the judgment of the commission will provide additional or improved facilities for the processing or storing of farm products.  The commission shall promulgate regulations thereon which at a minimum shall require that when any portion of any loan is underwritten and guaranteed by the commission, an agreement shall be executed in the form of a commitment setting forth the terms and conditions under which the commission is obligated and the extent to which repayment of the loan is guaranteed and secured.

D.  Loans guaranteed by the commission shall not exceed three million dollars in the aggregate, and on any such guarantees the commission shall impose and collect a charge equal to one percent of the amount of the commission's participation.  After compliance with Article VII, Section 9 of the Louisiana Constitution and R.S. 3:409, an amount equivalent to such charges shall be credited to the commission and placed in a special fund designated as the Marketing Loss Fund, to be used to cover losses the commission may incur.

E.  The commission may take such steps as it deems necessary or as required by this Part and the regulations applicable thereto to protect the state's interest in any property mortgaged to secure loans or guarantees made under the provisions of this Part, including paying off the mortgage or the interest of a lending agency and being subrogated to the lending agency's interest in the property mortgaged.

F.  The commission shall make no loans, nor shall it participate in, underwrite, or guarantee the repayment of any portion of any loan made for any purpose authorized in this Part which will result in the property offered as security thereunder being burdened with an outstanding indebtedness in excess of seventy-five percent of the value of such property.

G.  The commission shall make no loan nor shall it participate in, underwrite, or guarantee the repayment of any portion of any loan for any authorized purpose for a period of more than five years.  However, the commission may, from time to time, renew, extend, or agree to the renewal or extension of any loan made, underwritten, or guaranteed for such additional time as may be deemed advisable, but in no event shall renewals or extensions, in the aggregate, exceed a total of fifteen years. All balloon notes shall be renewed at the prevailing interest rate at the time of renewal.

H.  The commission shall fix the rate of interest to be charged on every loan, including participation loans.  The rate shall be fixed at not more than two percentage points above the average percentage rate paid on state general obligation bonds for bonds sold at the three preceding bond sales.  The commission shall fix the interest rate at the first quarterly meeting of each year.

I.  Loans made, underwritten, or guaranteed by the commission shall not exceed five hundred thousand dollars.

Acts 1978, No. 242, §1; Acts 1983, No. 345, §1; Acts 1985, No. 45, §1; Acts 1986, No. 576, §1.



RS 3:408 — Prohibition; discretionary action

§408.  Prohibition; discretionary action

A.  The commission shall not enter into any loan or guarantee otherwise authorized by this Part which is in violation of the prohibitions contained in this Subsection or any regulations of the commission.

(1)  The commission shall not knowingly approve any loan or guarantee if the applicant therefor has presently pending or outstanding any charge or liability relating to failure or inability to pay promissory notes or other evidence of indebtedness; nor shall the commission approve any loan or guarantee if the applicant has presently pending, at the federal, state, or local level, any proceeding concerning denial or revocation of a necessary license or permit.

(2)  The commission shall make no loan or guarantee until it has first received written refusal from no less than two banks or other financial institutions normally serving the territory and making loans or guarantees of this nature in the general course of its business.

B.(1)  When the commission deems it practicable or advisable, applicants shall be encouraged and assisted in obtaining participation on commission loans and guarantees from the Small Business Administration, the Farmers Home Administration, and the Bank of Cooperatives.

(2)  The commission may request written reasons of refusal from the financial institutions which reject the applicant's request for a loan or guarantee, and the commission may consider such reasons in determining whether to grant or deny an application.

Acts 1978, No. 242, §1.



RS 3:409 — Appropriations; warrants; records

§409.  Appropriations; warrants; records

Funds made available to the commission by the legislature shall be used solely for the programs and purposes otherwise provided for in this Part.  The commission shall keep books showing from whom any money is received and for what purpose, and to whom any money is paid and for what purpose.  It shall keep in its file vouchers or receipts for all money paid out.  Money appropriated or otherwise made available to the commission for authorized purposes shall be withdrawn from the treasury on warrant of the secretary of the commission approved by the chairman.

Acts 1978, No. 242, §1.



RS 3:410 — State grades of farm products

§410.  State grades of farm products

The official minimum state grades of all farm products, fruits, and vegetables presented for sale or for shipment, intrastate or interstate, shall be the grades recommended by the Agricultural Marketing Service of the United States Department of Agriculture and recognized in the central market of the nation as government grades.

Acts 1978, No. 242, §1.



RS 3:411 — Mislabeling of fresh fruits and vegetables prohibited

§411.  Mislabeling of fresh fruits and vegetables prohibited

A.  No person shall mislabel any fresh fruit or vegetable, or place or have any false or misleading statement or designation of quality, grade, trade-marks, trade-name, area of production or place of origin on any wrapper or container, or on the label or lining of any container of any fresh fruit or vegetable, or on any placard used in connection with or having reference to any fresh fruit or vegetable or container, bulk lot, bulk load, load, arrangement, or display of fresh fruits or vegetables.

B.  Unless there is deception as to contents, quality, or area of production, nothing in this Section shall be construed to require the obliteration of old markings or labels on used containers which are not closed, where such marking or labels are clearly inapplicable to the contents, or of old markings or labels on unlidded containers in which the product is not packed.

Acts 1978, No. 242, §1.



RS 3:412 — Fees for inspection, classification, and grading

§412.  Fees for inspection, classification, and grading

The commission may collect fees for the inspection, classification, and grading of farm products, fruits, and vegetables.  The fees shall not exceed the actual cost necessary to provide for the proper inspection, grading, and classification of the products.

Acts 1978, No. 242, §1.



RS 3:413 — Penalty for violations; injunctive relief; costs

§413.  Penalty for violations; injunctive relief; costs

A.  Except as otherwise specifically provided in R.S. 3:403, whoever violates this Part or the regulations promulgated under this Part shall be fined not less than twenty-five dollars nor more than five hundred dollars, or imprisoned for not less than ten days nor more than six months, or both.

B.  In addition to the penalties authorized in this Section, the commission may apply for injunctive relief restraining violations of this Part or institute necessary actions for failure to pay accounts due the commission.  The person condemned in any such proceeding shall be liable for the costs of court and for any additional costs incurred by the commission in gathering the necessary evidence, including reasonable attorney fees and expert witness fees.

Acts 1978, No. 242, §1.



RS 3:414 — Annual reports

§414.  Annual reports

The commission shall make written operating reports at the end of each fiscal year to the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development, setting forth the loans and guarantees of the preceding year approved and denied by the commission, a brief description of each such loan and guarantee approved or denied, the amount thereof, the location of the facility, a brief statement of the reasons for approving or denying such loans and guarantees, and the current status of all of the outstanding loans and guarantees to date.

Acts 1978, No. 242, §1. Amended by Acts 1980, No. 115, §1; Acts 2003, No. 116, §1, eff. May 28, 2003.



RS 3:415 — Logo for state products

§415.  Logo for state products

A.  The State Market Commission may develop and adopt an official logo for products produced in this state.

B.  The commission may register the logo as a trademark and may take appropriate steps to protect the logo from misuse or infringement.

C.  The commission may license the use of the logo and may adopt rules for determining which products and which producers or manufacturers will be allowed to use the logo.

D.  The commission by rule may establish fees to be charged for the use of the logo.

E.  The commission may spend funds to promote the logo.

F.  Repealed by Acts 1997, No. 1116, §2.

Acts 1988, No. 325, §1; Acts 1997, No. 1116, §2.



RS 3:416 — To 420 repealed by acts 1978, no. 242, 3.

§416.  §§416 to 420 Repealed by Acts 1978, No. 242, §3.



RS 3:421 — Acquisition of property, facilities, equipment, etc.

PART I-A.  STATE MARKET COMMISSION AUTHORITY

TO ACQUIRE PROPERTY

§421.  Acquisition of property, facilities, equipment, etc.

Notwithstanding any provision of Part I of this chapter or any other provision of law to the contrary, the State Market Commission is hereby authorized to acquire by purchase, donation or lease, and for and in the name of the State of Louisiana, a suitable site or sites, accessible to highways and railroad and air terminal facilities, and to erect and install thereon such structures, facilities and equipment as may be necessary for the inspection, grading, standardization, classification, refrigeration, processing and marketing of agricultural products, for both food and feed, within the amount appropriated for such purposes by the legislature.

Added by Acts 1972, No. 26, §1.



RS 3:422 — Management and disposition of property

§422.  Management and disposition of property

A.  The State Market Commission is hereby authorized and empowered to assume jurisdiction of, and to administer any properties that may be acquired by the State of Louisiana for the use and benefit of said commission and to administer the affairs of said properties in accordance with the authority conferred on said commission.

B.  The State Market Commission is hereby authorized and empowered to lease or rent, to any corporation, individual, partnership, municipality, parish or political subdivision thereof, any part of the property under its jurisdiction, or which may hereafter come under its jurisdiction.

Added by Acts 1972, No. 26, §1.



RS 3:423 — Powers and duties of the commission

§423.  Powers and duties of the commission

The commission shall have the power to:

(1)  Fix salaries of any authorized employees of the market;

(2)  Fix rentals and charges for each type of facility constructed in the market, taking into consideration the cost of such facility, the interest and amortization period required, a proper relationship between types of operators in the market, cost of operation, and the need for reasonable reserves, expansion and the like;

(3)  Make investigations and hold hearings and conferences necessary to formulate and adopt a financial building and operating program for a market and make revisions from time to time;

(4)  Make rules and regulations which shall govern all such business and all persons and vehicles coming upon the market;

(5)  Provide and enforce penalties and liquidated damages relative to breaches of such rules and regulations and any contracts entered into;

(6)  Lease the buildings and facilities to farmers, wholesale dealers and other persons engaged in the marketing of perishable farm products;

(7)  Determine and set the hours when the market may open and close during any day or night throughout the year;

(8)  Plan, build, construct or cause to be built or constructed or lease any facilities, on the grounds under the control of the commission, that are deemed necessary for the successful operation of a market for farm products;

(9)  Rent or lease any necessary property, real or personal, on the grounds under the control of the commission, as may be deemed advisable by the commission for the successful operation of the market.

The said commission shall also have power and authority to rent or lease immovable property, on the grounds under the control of the commission, not otherwise used, for a period not to exceed twenty-five years to private concerns for the purpose of processing agricultural products, and providing such facilities found necessary by the commission to carry out the purposes of this part, and such facilities, structures, buildings or other improvements erected or placed thereon by private concerns shall be subject to taxation the same as private property. The improvements and facilities erected on said leased property shall be liable for ad valorem taxes and shall be assessed and levied against said improvements on facilities separately from the ownership of said lands, and upon failure to pay taxes upon same when due, said facilities and improvements shall be sold by the tax collector as other property is sold for the nonpayment of taxes, but provided, however, that only such rights of the lessee under said lease contract shall be so sold. Upon the failure to pay taxes promptly when due on said lease, said commission shall have the power to cancel and terminate said lease immediately and shall thereupon be authorized to lease same to another private individual or concern as herein provided.

The provisions hereof regarding taxation shall not apply to those buildings, structures and facilities erected on said property by the commission.

Added by Acts 1972, No. 26, §1.



RS 3:424 — Powers and duties of commission; limitations

§424.  Powers and duties of commission; limitations

The commission shall not have the power to engage in the purchase or sale of farm produce, except the leasing as a grower or produce dealer of a stall or store upon the market and such transactions as are ordinarily incidental thereto and at the same rental as like businesses pay.

The commission shall not have authority over grain inspection, present or future, being carried on in port authorities by United States Department of Agriculture approved inspection agencies.

Added by Acts 1972, No. 26, §1.



RS 3:425 — State market commission fund

§425.  State market commission fund

All funds collected under this part shall be deposited in a special fund in the state treasury to be designated as the State Market Commission Fund and shall be used solely for payment of the expenses of operation and maintenance of such market and facilities including the acquisition, leasing, maintenance and operation of farm market facilities as provided for herein, and for the employment of such production and marketing personnel as will, in the discretion of the commission, more effectively promote the operation of such market. On warrants issued according to law pursuant to requisitions signed by the chairman and executive secretary of the commission the remainder, if any, at the close of any fiscal year is to be transferred to the general fund of the state treasury.

Added by Acts 1972, No. 26, §1.



RS 3:426 — State market manager to keep records and make reports

§426.  State market manager to keep records and make reports

The market manager shall keep, or have kept, records of all leases, rentals, sales, and expense items which shall be audited as other state records are audited.  He shall make, or cause to be made, an annual report of receipts and disbursements and other information pertaining to the operation of the market to the legislature.

Added by Acts 1972, No. 26, §1.



RS 3:431 — To 441 repealed by acts 1989, no. 662, 8, eff. july 7, 1989.

PART I-B.  NEW ORLEANS FOOD CENTER

§431.  §§431 to 441 REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:445.1 — Short title

PART I-C.  LOUISIANA CRAWFISH MARKET DEVELOPMENT

AUTHORITY

§445.1.  Short title

This Part will be cited as the "Louisiana Crawfish Market Development Act".

Acts 1985, No. 880, §1, eff. July 23, 1985.



RS 3:445.2 — Declaration of legislative findings and intent

§445.2.  Declaration of legislative findings and intent

A.  The legislature finds that:

(1)  The distribution and marketing of Louisiana crawfish and crawfish products is a matter of great public interest.

(2)  The present scattered locations and difficulty of access to out-of-state and export markets constitute an economic burden on the state of Louisiana.

(3)  The general lack of modern crawfish packaging, warehousing, distribution, and marketing facilities within the state which can serve large out-of-state markets on a continuing basis contributes to the poor economic condition of all segments of the crawfish industry and the lack of adequate capital available within the industry to correct this situation contributes significantly to this poor economic condition within the industry.

(4)  The development of a modern, consolidated, wholesale crawfish packaging, warehousing, distribution, and marketing facility in Louisiana is in the best interests of the people of this state and such facility would coordinate satisfactorily with domestic and international marketing programs being developed by the Louisiana Department of Agriculture and would otherwise facilitate the sale of Louisiana crawfish and crawfish products.

(5)  Sufficient revenues can be derived from the development of a modern, consolidated, wholesale crawfish packaging, warehousing, distribution and marketing facility located in Louisiana to amortize the costs thereof within a reasonable period of time and it is fitting and proper that the costs of developing such a facility should be defrayed insofar as practicable by notes or certificates of indebtedness payable from the revenues to be derived from the construction and operation of such facility.

B.  Therefore, based on its findings as above stated, the legislature intends by the provisions of this Part, and it is in the best interests of the citizens of this state, to create and establish a Louisiana Crawfish Market Development Authority and to empower the authority to acquire land or insure the acquisition of land; to construct or insure the construction of, and to operate or insure the operation of a modern, consolidated wholesale crawfish packaging, warehousing, distribution, and marketing facility in Louisiana.  The authority is further empowered to provide financial assistance as authorized in this Part to the person, firm, corporation, partnership, or association of this state which will own, lease, or operate the facility. The authority may issue notes or certificates of indebtedness to be payable from the revenues to be derived from the construction and operation of such facility.

Acts 1985, No. 880, §1, eff. July 23, 1985.



RS 3:445.3 — Definitions

§445.3.  Definitions

As used in this Part, the following terms shall have the following meanings:

(1)  "Authority" means the Louisiana Crawfish Market Development Authority.

(2)  "Commissioner" means the commissioner of agriculture.

(3)  "Facility" means one or more wholesale crawfish packaging, warehousing, distribution, and marketing facilities.

(4)  "Fund" means the Louisiana Crawfish Market Development Fund.

Acts 1985, No. 880, §1, eff. July 23, 1985.



RS 3:445.4 — Louisiana crawfish market development authority; creation; membership; domicile; terms; filling of vacancies; oaths of office; quorum; expulsion of members; per diem; officers and employees

§445.4.  Louisiana Crawfish Market Development Authority; creation; membership; domicile; terms; filling of vacancies; oaths of office; quorum; expulsion of members; per diem; officers and employees

A.  The Louisiana Crawfish Market Development Authority is hereby created as a body public, constituting an instrumentality of the state of Louisiana, and authorized to exercise public and essential governmental functions as a public entity within the Louisiana Department of Agriculture as herein provided. Notwithstanding any provision of this Part or of any other law to the contrary, the authority shall perform and exercise its powers, duties, functions, and responsibilities as provided in R.S. 36:913.  The authority shall continue in existence until June 30th, 2000, at which time its responsibilities and outstanding obligations, if any, shall be transferred as herein provided to the State Market Commission created under R.S. 3:401.

B.  The authority shall consist of eight members, four of whom shall be appointed by the commissioner of agriculture as follows:

(1)  One member selected from a list of three names submitted by the Louisiana Restaurant Association.

(2)  One member selected from a list of three names submitted by the Louisiana Crawfish Farmers Association.

(3)  One member selected from a list of three names submitted by the Louisiana Crawfish Producers Association.

(4)  One member who is a seafood retailer and whose business includes the sale of crawfish.

C.  The governor shall appoint one person-at-large.

D.  The commissioner of agriculture, the chancellor of the Louisiana State University Agricultural Center, and the president of the Louisiana Farm Bureau Federation, Inc., or their respective designees, shall serve ex officio on the authority, with all of the powers, duties, rights, privileges, and responsibilities as other members appointed by the commissioner.

E.  The domicile of the authority shall be in the city of Baton Rouge.

F.  All appointments shall be subject to Senate confirmation and members and appointed members shall serve terms concurrent with the governor.  Whenever a vacancy occurs in an appointed position on the authority, the commissioner shall make an appointment to fill the vacant position under the same terms and conditions as required for the original appointment.

G.  Each member shall take and subscribe to the oath of office prescribed for state officials. Members shall serve until their successors are appointed and qualified.

H.  A majority of the membership of the authority shall constitute a quorum for the transaction of official business. All official action of the authority shall require the affirmative vote of a majority of the members at a meeting where a quorum is present.

I.  The authority, by a majority vote of its members, may expel any appointed member who has accumulated three consecutive unexcused absences from authority meetings.

J.  Members of the authority shall not receive any salary for the performance of their duties as members.  Appointed members may receive a per diem to be established by the authority, but not to exceed forty dollars, and may be reimbursed for mileage expenses at the rate provided for state employees incurred in attending meetings or otherwise performing services for the authority within the state.  In the event that it becomes necessary or advisable for any members of the authority to travel out-of-state on behalf of the authority's interest, the commissioner may approve such out-of-state travel, reimbursement for which shall be in accordance with procedures governing reimbursement paid to state officials for expenses incurred in out-of-state travel.

K.  The commissioner of agriculture will serve as chairman and at the first meeting of the authority under the Part, the members shall elect, from their membership, a vice chairman, and such other officers as the authority may deem advisable.

L.  The authority, with the prior approval of the commissioner, shall appoint a director and an assistant director, who shall be in the unclassified service of the state, and who shall be professionally qualified to perform the duties and functions assigned to them by the authority.

Acts 1985, No. 880, §1, eff. July 23, 1985.



RS 3:445.5 — Powers, duties, and functions of the authority

§445.5.  Powers, duties, and functions of the authority

A.  To accomplish the purposes of this Part, the authority shall have the following powers, duties, and functions:

(1)  To adopt such rules and regulations, consistent with the provisions of this Part, as may be necessary for the proper administration of this Part.  All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

(2)  To sue and be sued in its own name.

(3)  To have and use a seal and alter same at its pleasure.

(4)  To receive and administer any appropriations made by the legislature to its ancillary enterprise fund or for the operations of the authority.

(5)  To solicit, accept, collect, and administer funds, governmental grants, donations, and contributions in cash or in property and to take by will or bequest, donation, devise, or other legal means, in trust, or absolutely, real or personal property, whether tangible or intangible, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired, the authority being specifically empowered to serve as the beneficiary of any public trust heretofore or hereafter created pursuant to the provisions of R.S. 9:2341 through 2347.

(6)  To borrow money from any available source for any of the purposes of the authority, and in order to secure such funds, to issue negotiable notes and certificates of indebtedness; to provide for the payment of such obligations by pledging, hypothecating, or otherwise encumbering any or all of its income, revenues, and receipts; to make and execute mortgages; and otherwise to provide appropriate security for any or all of its obligations.

(7)  To acquire property, real or personal, movable or immovable, tangible or intangible, in its own name, by purchase, donation, or otherwise on such terms and conditions and in such manner as it deems proper, including but not limited to the following: land; oil, gas, and mineral rights; stocks; bonds; notes; or any other things of value; and sell, lease, or make contracts with respect to the use of the property, or dispose of it in any manner it deems appropriate to carry out the purposes of this Part.

(8)  To own, hold, sell, mortgage, convey, lease, rent, alienate, or otherwise manage, contract with reference to or dispose of all or any part of its property, movable and immovable, real and personal, tangible and intangible, or services on any terms and conditions as may be lawful and consistent with the provisions and purposes of this Part, and likewise to invest all proceeds and income on such property in any type of property, movable or immovable, real or personal, tangible or intangible, as appears advisable to the authority.

(9)  To develop, establish, construct, erect, acquire, own, repair, remodel, add to, extend, improve, equip, sell, lease, maintain, manage, or operate a facility or cause any of these things to be done, for the purpose of establishing a facility in Louisiana.  The authority shall have the right to construct such facility without obtaining the consent of any department, division, commission, board, bureau, or agency of the state of Louisiana or any of the political subdivisions thereof and without any other proceedings, conditions, or things other than those proceedings, conditions, or things which are specifically required by this Part, provided however, that the authority shall be subject to all zoning and subdivision restrictions in which the facility is located.

(10)  To contract, with the prior approval of the commissioner, with consulting engineers, architects, attorneys, accountants, construction and financial experts, and such other persons as may be necessary to carry out the purpose of this Part.  Contracts entered into under this Paragraph shall be subject to the provisions of R.S. 38:2310, et seq.

(11)  To make contracts and leases of every kind and nature and to execute all instruments, necessary or convenient, with any federal or state governmental agency, public or private corporation, lending institution, or other entity or person, including but not limited to contracts or leases for construction, operation, maintenance, management, and use of the facility on such terms and conditions and for such purposes as the authority may deem advisable, necessary, or convenient for the carrying out of the purposes of this Part.

(12)  To loan to any person, firm, corporation, partnership, or association of this state funds to be actually expended to acquire, construct, furnish, or equip, or purchase land for the facility which will be occupied by such person, firm, corporation, partnership, or association, under such rules and regulations as may be promulgated by the authority but requiring at a minimum the execution by the borrower of a note secured by a first mortgage on the property being acquired or constructed and payable to the authority within such time and under such terms and conditions together with such additional endorsements as may be required by the authority.

(13)  To loan to any person, firm, corporation, partnership, or association of this state funds for operating capital, market development, and product inventories under such rules and regulations as may be adopted by the authority but requiring as a minimum the execution by the borrower of a note or notes secured by a first mortgage on property under such terms and conditions as may be required by the authority.

(14)  To guarantee, on an interim or long-term basis, funds for an amount to be actually expended to acquire, construct, furnish, or equip any facility or to purchase land therefor any loan made by any lender to any person, firm, partnership, corporation, association, or other legal entity approved by the authority, provided that whenever the authority guarantees the payment of such loan, the authority shall make and enter into a guarantee agreement with the lender and the borrower setting forth the terms and conditions under which the authority is obligated and the extent to which repayment of the loan is guaranteed and secured.  Each loan which is guaranteed by the authority shall be secured by a first mortgage on property.  The total outstanding obligations of the authority represented by the guarantee of such loans shall not exceed in the aggregate three million dollars.  Whenever the authority enters into such loan guarantee agreement, it may impose and collect an origination fee not to exceed one percent of the amount of the loan guaranteed.

(15)  To guarantee, on an interim or long-term basis, to any person, firm, corporation, partnership, or association of this state funds for operating capital, market development, and product inventories, under such rules and regulations as may be adopted by the authority but requiring as a minimum the execution by the borrower of a note or notes secured by a first mortgage on property under such terms and conditions as may be required by the authority.

(16)  To renegotiate, refinance, or foreclose on any mortgage or commence any action to protect or enforce any right or benefit conferred upon it by any law, mortgage, contract, or other agreement and bid for and purchase such property at any foreclosure or at any other sale or otherwise to acquire or take possession of such property; and in such event, the authority may complete, administer, pay the principal of and interest on any obligation incurred in connection with such property, and dispose of and otherwise deal with such property in such manner as may be desirable or necessary to protect the interest of the authority.

(17)  To establish, revise, charge, assess, levy, and collect rates, rents, fees, and charges for the use of the facility and for the services furnished or to be furnished by the authority.

(18)  To formulate and implement a general master plan of development and a plan of operations of said facility.

(19)  To provide staff and financial assistance for market development programs and activities to ensure the successful development and operation of the facility as deemed appropriate by the authority.

(20)  To provide technical and other assistance to wholesale crawfish processors, distributors, dealers, and other persons wishing to become associated with the facility.

(21)  To exercise any power, duty, or function possessed by a private corporation in performing similar functions which is not in conflict with the constitution and laws of the state of Louisiana.

(22)  To do all things necessary and convenient, not specifically set forth in this Section, to carry out the provisions of this Part.

B.  Any construction or purchase under the provisions of this Section shall be let in accordance with the provisions of R.S. 38:2211 et seq., with the exception of R.S. 38:2216(C)(3).

Acts 1985, No. 880, §1, eff. July 23, 1985.



RS 3:445.6 — Authority of political subdivision

§445.6.  Authority of political subdivision

The political subdivisions of the state of Louisiana in which the facility is located may vacate any and all streets, alleys, or other public places required to assure proper operation of the facility and the full and complete utilization of its facilities and may grant to the authority the exclusive right to use the vacated streets, alleys, or other public places for the purpose of utilizing the facility to the fullest extent possible, subject to such terms and conditions and in such manner as the political subdivisions and the authority may lawfully agree upon.

Acts 1985, No. 880, §1, eff. July 23, 1985.



RS 3:445.7 — Authority of the commissioner of agriculture

§445.7.  Authority of the commissioner of agriculture

A.  The commissioner shall administer and enforce the provisions of this Part in accordance with the rules and regulations promulgated by the authority.

B.  The commissioner shall appoint and employ all personnel necessary for the efficient and proper administration of this Part, except as provided in R.S. 3:445.4(K).

Acts 1985, No. 880, §1, eff. July 23, 1985.



RS 3:445.8 — Annual audit

§445.8.  Annual audit

The authority shall be subject to audit by the legislative auditor of the state of Louisiana.  The authority may cause an independent audit to be prepared annually.  Any such independent audit shall be subject to the authority of the legislative auditor to prescribe and approve the terms and conditions of such audit as set forth in the provisions of R.S. 24:513(A).

Acts 1985, No. 880, §1, eff. July 23, 1985.



RS 3:445.9 — Ancillary enterprise fund

§445.9.  Ancillary enterprise fund

A.  There is hereby established within the state treasury an ancillary enterprise fund to be known as the Louisiana Crawfish Market Development Fund.  All appropriations by the legislature for the benefit of the authority and/or the facility shall be appropriated to said fund. The monies in said fund shall be used to accomplish the purpose of this Part.  All funds appropriated by the legislature shall remain available to the authority and shall not be returned to the state treasury at the end of any fiscal year.

B.  All revenues received by the authority of grants and donations shall, as authorized under Paragraph (B) of Section 9 of Article VII of the Constitution of Louisiana, be deposited to the account of said ancillary fund.

C.  The monies in the ancillary enterprise fund herein created shall be invested by the treasurer in the same manner as monies in the state general fund.  All interest earned on monies invested by the state treasurer shall be deposited in the Louisiana Crawfish Market Development Fund.

Acts 1985, No. 880, §1, eff. July 23, 1985.



RS 3:445.10 — Termination of authority

§445.10.  Termination of authority

The Louisiana Crawfish Market Development Authority shall terminate on June 30, 1989.  Upon the termination of the authority, the State Market Commission created under R.S. 3:401 shall assume all of the obligations of the authority with respect to guarantees of loans; any notes or other certificates of indebtedness which are or may be outstanding; and any other pledge or encumbrance of any kind executed by said authority in furtherance of the purposes of this Part, provided that the Louisiana Crawfish Market Development Fund created herein shall be transferred to and shall be under the authority and control of the State Market Commission on and after July 1, 1989, and any funds remaining in said fund on July 1, 1989, shall be kept available for payment and discharge of any obligations outstanding against the authority until such time as all obligations of the authority are liquidated. On and after July 1, 1989, the State Market Commission shall be responsible for administration of and jurisdiction over the Louisiana Crawfish Market Development Fund until such time as all obligations of the state have been satisfied, at which time the State Market Commission shall cease to exercise jurisdiction over the fund.

Acts 1985, No. 880, §1, eff. July 23, 1985; Acts 1989, No. 662, §1, eff. June 30, 1989.



RS 3:446.1 — Policy statement as to public purpose

PART I-D.  AGRICULTURAL PRODUCTS PROCESSING

DEVELOPMENT LAW

§446.1.  Policy statement as to public purpose

Louisiana agricultural products represent a significant element in the state's economy.  To a large extent, these products are not processed in Louisiana.  In order to convert Louisiana from an exporter of raw agricultural products into an exporter of processed products of high added value and to expand the state's economic base, it is necessary that the state encourage and support the development of agricultural plants to process such products in this state.  It is therefore declared to be the public policy of this state to develop and enhance the capacity to process agricultural products in Louisiana including providing financial assistance to any person who owns, leases, or operates, or is seeking to own, lease, or operate an agricultural plant in this state, as the state's participation in cooperative endeavors involving the State Market Commission and any qualified applicant.

Acts 1986, No. 918, §1, eff. July 10, 1986.



RS 3:446.2 — Definitions

§446.2.  Definitions

As used in this Part:

(1)  "Agricultural plant" means any facility which receives raw agricultural products for the purpose of rendering them suitable for wholesale or retail marketing.

(2)  "Agricultural product" means any farm product or seafood product.

(3)  "Aquacultural crop" includes crawfish, crabs, oysters, shrimp, prawns, alligators, turtles, catfish, and other species of fish that are spawned, grown, managed, and harvested as a cultivated crop within artificial reservoirs, tanks, cages, or other impoundments so as to prevent at all times the ingress and egress of fish life from public waters including natural streams or lakes.

(4)  "Commission" means the State Market Commission established by R.S. 3:401.

(5)  "Commissioner" means the Louisiana commissioner of agriculture.

(6)  "Encourage and assist" means any assistance or incentive that the commission may render to any qualified applicant under any cooperative endeavor which the commission may enter into with any qualified applicant.

(7)  "Farm product" means any agronomic, horticultural, silvacultural, or aquacultural crop; any commercially raised livestock or raw product derived therefrom, or any final derivative resulting from a combination or breakdown of raw farm products.

(8)  "Final derivative" means any agricultural product that is ready to be passed on to a marketing level.

(9)  "Lender" means any bank, savings bank, mutual savings bank, building and loan association, and savings and loan association organized under the laws of Louisiana or the United States, trust companies acting as fiduciaries, and other financial institutions subject to the supervision of the commissioner of financial institutions.

(10)  "Necessary improvement" means any improvement to an existing agricultural plant mandated by local, state, or federal law, or an improvement thereto which will form an economically justifiable basis and, in the judgment of the commission, improve the quality or quantity of service, or both.

(11)  "Person" means any individual, firm, corporation, partnership, or association domiciled in this state.

(12)  "Processing or process" means any action that will enhance any raw agricultural product's value or render a raw agricultural product suitable for further refinement or introduction at a marketing level.

(13)  "Seafood product" means any type of seafood species caught in privately owned waters or public waters, including streams and lakes, or any final derivative resulting from a combination or breakdown of raw seafood products.

Acts 1986, No. 918, §1, eff. July 10, 1986.



RS 3:446.3 — State market commission

§446.3.  State Market Commission

A.  The commission shall administer the provisions of this Part and the rules and regulations adopted under the provisions of this Part.

B.  The commission shall adopt rules and regulations necessary to implement the provisions of this Part.  All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

C.  Appointed members of the commission shall receive compensation and be reimbursed for expenses as provided by law when carrying out the commission's functions under this Part.

D.  The provisions of R.S. 3:403 concerning meetings, quorum, the vote required for commission action, and minutes shall govern the activities of the commission under this Part.

E.  The commission shall foster and support the development and enhancement of processing raw agricultural products in this state by participating in cooperative endeavors involving loans and loan guarantees to private business enterprises, nonprofit institutions and organizations, the state and political subdivisions thereof, the federal government, and other organizations or persons concerned with the development or enhancement of agricultural plants in this state. The commission shall only participate in cooperative endeavors which involve the creation of a significant number of new jobs in relation to the amount of participation by the commission.

F.  In order to implement the provisions of this Part, the commission may:

(1)  Sponsor and conduct conferences and studies, collect and disseminate information, and issue reports relating to agricultural product processing in this state.

(2)  Review agricultural product processing potential in the various regions of the state and cooperate with and make recommendations to the legislature, state agencies, local governments, the federal government, businesses, and individuals for the realization of such potential.

(3)  Develop and recommend to state agencies, local governments, the governor, and the legislature, policies and programs essential to the development and enhancement of agricultural plants in Louisiana.

(4)  Provide technical and other assistance to persons who own, lease, or operate or who are seeking to own, lease, or operate agricultural plants in this state, including assistance in conducting feasibility studies and in applying for federal, state, and local assistance.

(5)  Collect and disseminate information on services available to agricultural plants.

(6)  Make contracts and leases of every kind and nature and to execute all instruments, necessary or convenient, with any federal or state governmental agency, public or private corporation, lending institution, or other entity or persons on such terms and conditions and for such purposes as the commission may deem advisable, necessary, or convenient for carrying out the purposes of this Part.

(7)  Perform any acts deemed necessary, legal, and proper to carry out the duties and responsibilities imposed on the commission by this Part.

Acts 1986, No. 918, §1, eff. July 10, 1986.



RS 3:446.4 — Commissioner of agriculture

§446.4.  Commissioner of agriculture

A.  The commissioner may employ personnel necessary for the efficient and proper administration of this Part.

B.  When requested by the commission, the commissioner may contract with consulting engineers, architects, attorneys, accountants, construction experts, financial experts, and such other persons as may be necessary to carry out the purpose of this Part. Contracts entered into under this Section shall be subject to the provisions of R.S. 38:2310, et seq.

Acts 1986, No. 918, §1, eff. July 10, 1986.



RS 3:446.5 — Loans and guarantees for agricultural plants

§446.5.  Loans and guarantees for agricultural plants

A.  As part of the commission's participation in cooperative endeavors, the commission may:

(1)  Loan to any person funds to be actually expended to acquire, construct, furnish, equip, make necessary improvement to, or purchase land for, any agricultural plant which will be occupied by the person, under rules and regulations adopted by the commission, which loan shall not exceed seventy-five percent of the value of the property offered as security pursuant to a first mortgage, but requiring at a minimum the execution by the borrower of a note secured by a first mortgage on the property being acquired or constructed and payable to the commission within such time and under such terms and conditions together with such additional endorsements as may be required by the commission.

(2)  Loan to any person funds for operating capital, market development, and product inventories under rules and regulations adopted by the commission, which loan shall not exceed seventy-five percent of the value of the property offered as security pursuant to a first mortgage, but requiring as a minimum the execution by the borrower of a note or notes secured by a first mortgage on property, including product inventories and accounts receivable from the sale of inventories, under such terms and conditions as may be required by the commission.

(3)  Guarantee, on an interim or long-term basis, funds for an amount to be actually expended to acquire, construct, furnish, equip, make necessary improvement to, or purchase land for, any agricultural plant for any loan made by any lender to any person approved by the commission, provided that whenever the commission guarantees the payment of such loan, the commission shall make and enter into a guarantee agreement with the lender and the borrower setting forth the terms and conditions under which the commission is obligated and the extent to which repayment of the loan is guaranteed and secured. Each loan which is guaranteed by the commission shall be secured by a first mortgage on property. Whenever the commission enters into such loan guarantee agreement, the commission may impose and collect an origination fee not to exceed one percent of the amount of the loan guaranteed.

(4)  Guarantee, on an interim or long-term basis, to any person funds for operating capital, market development, and product inventories, under rules and regulations adopted by the commission but requiring as a minimum the execution by the borrower of a note or notes secured by a first mortgage on property, including product inventories and accounts receivable from the sale of inventories, under such terms and conditions as may be required by the commission.

(5)  Renegotiate, refinance, or foreclose on any mortgage or commence any action to protect or enforce any right or benefit conferred by any law, mortgage, contract, or other agreement and bid for and purchase such property at any foreclosure or at any other sale or otherwise to acquire or take possession of such property; and in such event, the commission may complete, administer, pay the principal of and interest on any obligation incurred in connection with such property, and dispose of and otherwise deal with such property in such manner as may be desirable or necessary to protect the interest of the commission.

B.  The aggregate of loans and loan guarantees made by the commission under this Part shall not exceed twenty million dollars at any one time.

C.  The commission shall:

(1)  Give priority to persons which utilize Louisiana agricultural products to the maximum extent possible.

(2)  Fix the rate of interest to be charged on every loan at a rate not less than the base federal reserve discount rate.

(3)  Keep records showing from whom any money is received and for what purpose, and to whom any money is paid and for what purpose.

(4)  Keep vouchers and receipts for all money disbursed.

D.  The commission shall not loan or guarantee any loan:

(1)  For any applicant who fails to submit all information required by this Part or by rules and regulations of the commission.

(2)  If the amount loaned would result in the property offered as security being burdened with an indebtedness in excess of seventy-five percent of the appraised value of the property.

(3)  For any person with any pending or outstanding charge or liability relating to failure or inability to pay promissory notes or other evidence of indebtedness.

(4)  For any person which has presently pending, at the federal, state, or local level, any proceeding concerning the denial or revocation of a necessary license or permit.

(5)  The proceeds of which are to be, or may be, used for consolidation of existing, previous financial obligations.

(6)  For the production or processing of ethanol or gasohol.

(7)  To a person which is in excess of fifty percent of the total funds for loans or guarantees under this Part.

E.  The commission shall not:

(1)  Subordinate its interest if such subordination shall result in any risk to the commission's security position.

(2)  Enter into any cooperative endeavor unless the cooperative endeavor involves the creation of a significant number of new jobs in relation to the amount of participation by the commission.

F.  Each cooperative endeavor and each contract entered into by the commission shall be subject to review by the legislative auditor.

G.  The commission shall transmit, at the end of each fiscal year, reports to the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development and the House Committee on Appropriations and the Senate Committee on Finance.  The reports shall set forth the cooperative endeavors approved and rejected, the terms, conditions, and status of each loan guarantee entered into in the fiscal year covered by the report, and the status of all loans and guarantees entered into in previous fiscal years.

H.  The activities of the commission under this Part shall be periodically reviewed and examined by the commissioner of financial institutions.

Acts 1986, No. 918, §1, eff. July 10, 1986; Acts 2003, No. 116, §1, eff. May 28, 2003.



RS 3:446.6 — Agricultural products processing development fund

§446.6.  Agricultural Products Processing Development Fund

A.  Funds received by the commission under this Part or otherwise made available for the purpose of this Part shall be deposited immediately upon receipt into the state treasury.

B.  After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to moneys being placed in the state general fund, an amount equal to that deposited as required in Subsection A hereof and moneys appropriated by the legislature shall be credited to a special fund hereby created in the state treasury to be known as the "Agricultural Products Processing Development Fund".  The moneys in this fund shall be used solely as provided in Subsection C hereof and only in the amounts appropriated by the legislature.  All unexpended and unencumbered moneys in this fund at the end of the fiscal year shall remain in the fund.  The moneys in this fund shall be invested by the state treasurer in the same manner as moneys in the state general fund, and interest earned on the investment of these moneys shall be credited to this fund again, following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

C.  The moneys in the Agricultural Products Processing Development Fund shall be used by the commission solely to implement, administer, and make loans and loan guarantees under this Part.

Acts 1986, No. 918, §1, eff. July 10, 1986.



RS 3:446.7 — Short title

§446.7.  Short title

This Part may be cited as the "Louisiana Agricultural Products Processing Development Law."

Acts 1986, No. 918, §1, eff. July 10, 1986.



RS 3:451 — Purpose

PART II.  ADVERTISING AND PROMOTING USE

OF SWEET POTATOES

§451.  Purpose

The purpose of this Part is to expand the market and increase consumption of sweet potatoes by acquainting the general public with the health giving qualities and the food value of the sweet potatoes grown in Louisiana, thereby promoting the general welfare of our people.



RS 3:452 — Terms defined

§452.  Terms defined

The terms used in this Part shall be construed to mean as follows:

(1)  "Sweet potatoes" means all sweet potatoes of the grades as recommended by the United States Department of Agriculture and the State Market Commission and such other grades as may be promulgated by the State Market Commission;

(2)  "Bushel" means 50 pounds of sweet potatoes whether such potatoes are in crates, sacks or other containers, or in bulk;

(3)  "Shipper" means any person, partnership, association, or corporation, engaged in the packaging and shipping or either packaging or shipping, of sweet potatoes or transporting sweet potatoes whether as owner, agent, or otherwise;

(4)  "Shipment" shall be deemed to take place when the sweet potatoes are loaded within the state in a railroad car, boat, truck or other conveyance in which sweet potatoes are to be transported;

(5)  "Commission" means the Louisiana Sweet Potato Advertising and Development Commission.

(6)  "Handler" shall mean any person handling sweet potatoes in the primary channels of trade.

(7)  "Processor" shall mean any person, partnership, association, or corporation engaged in the canning, freezing, or dehydrating of sweet potatoes.

Amended by Acts 1975, No. 134, §§1, 2.



RS 3:453 — Louisiana sweet potato advertising and development commission; creation and organization

§453.  Louisiana Sweet Potato Advertising and Development Commission; creation and organization

A.  The Louisiana Sweet Potato Advertising and Development Commission is created with its domicile at Baton Rouge, Louisiana, to be composed of twelve members, eleven of whom shall be appointed by the commissioner of agriculture and forestry.  The commissioner shall be an ex officio member of the commission.  Four of the eleven members to be appointed shall be practical sweet potato growers, four shall be handlers or shippers of sweet potatoes, two shall be commercial canners, and one shall be a banker with knowledge of the sweet potato industry.

B.  After the expiration of the initial terms, appointments shall be made for four years and no member of the commission shall serve for more than two consecutive terms.  Vacancies in the membership shall be filled by appointment of the commissioner from a list of nominations supplied to him by the Louisiana Sweet Potato Association, the Louisiana Farm Bureau Federation, and the Louisiana Sweet Potato Advertising and Development Commission.

C.  A majority of the members of the commission shall constitute a quorum for the transaction of all business and the carrying out of duties of the commission.  Each member shall take and subscribe to the oath of office prescribed for state officers.  No member of the commission shall receive any salary, but each member shall receive the sum of fifteen dollars per day for each day spent in actual attendance of meetings of the commission, or of meetings of duly appointed committees or subcommittees thereof, and such allowance for traveling expenses in attending the meetings as is allowed other state employees for traveling expenses.

D.  The members of the commission shall meet and organize immediately after their appointment, and annually thereafter shall elect a chairman, vice chairman, and a secretary-treasurer from the membership of the commission, whose duties shall be those customarily exercised by such officers, or specifically designated by the commission. The commission may establish rules and regulations for its own government and the administration of the affairs of the commission, and is authorized to employ the necessary personnel to carry into effect the rules, regulations, and ordinances that it may adopt and to carry on the work of the commission.  The commission shall employ a director and assistant director who shall be appointed by the commission, subject to the approval of the commissioner.  The director and assistant director shall be in the unclassified service.

E.  Repealed by Acts 1976, No. 109, §2.

Amended by Acts 1952, No. 272, §1; Acts 1952, No. 389, §1; Acts 1954, No. 327, §1; Acts 1968, No. 434, §1; Acts 1972, No. 545, §1; Acts 1975, No. 134, §1; Acts 1976, No. 109, §1; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1997, No. 61, §1.



RS 3:454 — Powers

§454.  Powers

The commissioner of agriculture and forestry shall administer the terms of this Part and control and disburse the proceeds of the tax levied and collected thereunder; however, disbursements may be authorized only by a majority of the members of the commission.  He may continue to maintain a field office at Opelousas, Louisiana, to carry on the work of the commission, at which office meetings of the commission may be held, and he may establish rules and regulations, in accordance with the Administrative Procedure Act, for the administration and implementation of the provisions of this Part.  To assist in the collection of the tax, the commission may cause its duly authorized agent or representative to go upon the premises of any grower, shipper, dealer, or handler of sweet potatoes and examine or cause to be examined by any such agent or representative any books, papers, records, or memoranda bearing on the amount of taxes payable, and to secure other information directly or indirectly concerned in the enforcement of this Part.

Amended by Acts 1952, No. 389, §2; Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 1976, No. 109, §1; Acts 1997, No. 61, §1.



RS 3:455 — Tax on sweet potato shipments

§455.  Tax on sweet potato shipments

There is imposed and levied a tax at the rate of four cents per bushel of fifty pounds or fraction thereof on all Louisiana sweet potatoes inspected for shipment to fresh market outlets and to processing plants, and on sweet potatoes produced out-of-state and moved into Louisiana; except that a ten percent discount will be allowed on all processing stock to compensate for waste.

Amended by Acts 1950, No. 210, §1; Acts 1958, No. 235, §1; Acts 1963, No. 63, §1; Acts 1968, No. 434, §1; Acts 1975, No. 134, §1.



RS 3:456 — Collection, deposit, and disbursement of sweet potato tax money

§456.  Collection, deposit, and disbursement of sweet potato tax money

A.  The tax imposed and levied by this Part shall be collected by the Louisiana Department of Agriculture and Forestry from the shipper or processor along with the fee collected in connection with the inspection of sweet potatoes and issuance of certificates and tags required for shipment thereof.

B.  The proceeds of the tax collected from the shippers and processors by the department, together with the proceeds from the sale of any authorized publications of the commission, shall be deposited with the state treasurer in a special fund to be established by him for the Louisiana Sweet Potato Advertising and Development Commission in the administration of this Part, and disbursements thereof shall be made on the warrant of the commissioner drawn on the state treasurer out of the funds; however, disbursements may be authorized only by a majority of the members of the commission.  The interest earned on the investment of monies in this fund shall be credited to the fund.

C.  The proceeds of one cent of the four-cent per bushel tax collected each year shall be disbursed by the commissioner when authorized by a majority of the commission as follows:

(1)  One-fourth of the above amount to finance activities and services initiated by the Louisiana Sweet Potato Association as approved by a majority of the members of the commission.

(2)  Three-fourths of the above amount to the Louisiana Agricultural Experiment Station to finance sweet potato research work as approved by a majority of the members of the commission.

Amended by Acts 1952, No. 389, §3; Acts 1960, No. 555, §1; Acts 1963, No. 63, §2; Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 1997, No. 61, §1.



RS 3:457 — Advertising sweet potatoes; contracts

§457.  Advertising sweet potatoes; contracts

The commission shall plan and conduct a campaign for advertising, publicizing and promoting the increased consumption of sweet potatoes and as an incident thereto may prepare, print and publish for distribution and sale cookbooks which emphasize the value and uses of sweet potatoes.  It may contract for any advertising, publicity and sale promotion services, the amount of the contract to be limited each year to the estimated amount of the tax for the year less the estimated cost of administering this Part.  The commissioner is authorized and empowered to carry out any and all contracts made by the commission.

Amended by Acts 1952, No. 389, §4; Acts 1960, No. 555, §1.



RS 3:458 — Offenses; penalty for nonpayment of tax

§458.  Offenses; penalty for nonpayment of tax

Any handler, processor, or shipper of sweet potatoes who willfully evades the payment of the tax provided for in R.S. 3:455, or who violates any other provisions of this Part, shall be fined not more than five hundred dollars. If any shipper or processor fails to pay any tax due under the provisions of this Part within thirty days after the tax payment is due, he shall be liable to a penalty of twenty percent thereof, and the attorney general shall enforce payment of the tax and penalty by civil action against the shipper or processor for the amount of the tax and penalty.

Amended by Acts 1968, No. 434, §1; Acts 1975, No. 134, §1.



RS 3:471 — Purpose

PART II-A.  STRAWBERRIES

§471.  Purpose

The purpose of this Part is to promote the general well-being of the strawberry industry of the state of Louisiana by promoting increased production and quality in Louisiana strawberries through marketing and research; by expanding the market for Louisiana strawberries through promotion and marketing; by increasing the consumption of strawberries in Louisiana through advertising, promotion, and marketing; by providing producers, distributors, retailers, and consumers with educational information as to the nutritional and health value of strawberries; and by performing any other act deemed advisable in promoting this industry and the general welfare of the people of this state.

Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 2003, No. 1253, §1.



RS 3:472 — Terms defined

§472.  Terms defined

The terms used in this Part shall be construed to mean as follows:

(1)  "Board" shall mean the Louisiana Strawberry Marketing Board.

(2)  "Commissioner" shall mean the commissioner of agriculture and forestry.

(3)  "Department" shall mean the Department of Agriculture and Forestry.

(4)  "Person" means an individual, partnership, firm, company, association, corporation, limited liability company, and any other legal entity or  group of persons.

(5)  "Strawberries" means all strawberries of the grades as recommended by the United States Department of Agriculture and the State Market Commission.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004.



RS 3:473 — Louisiana strawberry marketing board

§473.  Louisiana Strawberry Marketing Board

A.  The Louisiana Strawberry Marketing Board is created in the department with its domicile in Baton Rouge, Louisiana.

B.(1)  The board shall consist of fourteen members.  Eleven members shall be appointed by the commissioner and confirmed by the Senate as follows:

(a)  Seven members shall be practicing strawberry producers.

(b)  One member shall be a banker with knowledge of the strawberry industry.

(c)  One member shall be an agricultural chemical dealer, representative, or consultant with knowledge of the strawberry industry.

(d)  One member shall be a consumer with knowledge of the strawberry industry.

(e)  One member shall be a person with a financial interest in the strawberry industry.

(2)  The commissioner or his designee, the resident coordinator of the Louisiana State University Agriculture Experiment Station at Hammond, and the chairman of the Ponchatoula Strawberry Festival shall serve ex officio and shall have all rights and responsibilities of appointed members.  The commissioner or his designee, the resident coordinator of the Louisiana State University Agriculture Experiment Station at Hammond, and the chairman of the Ponchatoula Strawberry Festival shall be counted for purposes of constituting a quorum.

C.  Appointed members shall serve terms concurrent with the term of the commissioner making the appointment.  The chairman of the Ponchatoula Strawberry Festival shall serve for one year until the end of his term as chairman and shall be automatically replaced by his successor.

D.  The presence of seven members of the board shall constitute a quorum for the transaction of all business and the carrying out of duties of the board.  Each member shall take and subscribe to the oath of office prescribed for state officers.  No member of the board shall receive any salary, but each member shall receive the sum of twenty dollars per day for each day spent in actual attendance of meetings of the board and such allowance for traveling expenses in attending the meeting as is allowed other state employees for traveling expenses.

E.  The members of the board shall meet and organize immediately after their appointment and annually thereafter shall elect a chairman and a vice chairman from the membership of the board, whose duties shall be those customarily exercised by such officers or specifically designated by the board.  The board may establish rules and regulations for its own government and the administration of the affairs of the board.

F.  The board shall employ a director and assistant director who shall be appointed by the board, subject to the approval of the commissioner.  The director and assistant director shall be in the unclassified service.  The commissioner is authorized to employ such other personnel necessary to carry into effect the rules, regulations, and ordinances that may be adopted by the board.  The commissioner shall appoint an executive secretary for the board.

G.  Vacancies in appointed membership positions shall be filled in the same manner as the original appointments.  Persons  appointed to fill vacancies shall serve out the unexpired portion of the memberships to which they have been appointed.

Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 1974, No. 320, §1; Acts 1977, No. 577, §1; Acts 1980, No. 729, §1, eff. July 29, 1980; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1992, No. 57, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004.



RS 3:474 — Powers; commissioner; board

§474.  Powers; commissioner; board

A.  The board shall have the following powers:

(1)  To plan and conduct, in consultation with the department, a campaign for advertising, promoting, and marketing Louisiana strawberries, promoting and funding research, increasing consumption of strawberries in Louisiana, providing producers, distributors, retailers, and consumers educational information as to the nutritional and health value of strawberries and fulfilling any other purpose authorized by this Part.

(2)  To enter into any contract or other agreement to accomplish any purpose authorized by this Part, including advertising, education, marketing, promotion, publicity, and research activities or services.

(3)  To decide upon a distinctive logo, emblem, name, or other method for distinguishing Louisiana-produced strawberries and to register or have the department register any such logo, emblem, name, or method and promote the use of same in promoting Louisiana strawberries.

(4)  To hold meetings in the board's parish of domicile or in such other locations within the state as the board may direct.

(5)  To hold hearings on alleged violations of the provisions of this Part or rules and regulations adopted pursuant to this Part.

(6)  To advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(7)  To perform such other advisory functions as the commissioner may assign to the board.

B.  The commissioner shall have the following powers:

(1)  To adopt rules and regulations as are necessary to implement the provisions of this Part.

(2)  To administer and enforce the provisions of this Part and the rules and regulations adopted pursuant to this Part through the department.

(3)  To collect, administer, and disburse the proceeds of the assessments, penalties, and other monies collected pursuant to this Part.

(4)  To enter, either directly or through a duly authorized agent, the premises of any person producing or shipping strawberries and examine that person's books, accounts, and records, and obtain any other information necessary for purposes of determining that the assessments required under this Part have been collected and transmitted to the department and that the person is in compliance with the provisions of this Part and any regulations adopted pursuant to the provisions of this Part.

(5)  To seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part or rules and regulations adopted pursuant to this Part or orders and rulings issued by the commissioner pursuant to this Part.

(6)  To institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties, or costs due under this Part and to otherwise enforce the provisions of this Part or rules and regulations adopted pursuant to this Part.

C.  Any suit filed by or on behalf of the board, commissioner, or department pursuant to this Part may be filed in East Baton Rouge Parish or in any other parish in which venue is authorized.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004.



RS 3:475 — Assessment on strawberries; collection; costs

§475.  Assessment on strawberries; collection; costs

A.  An assessment is hereby levied on all strawberries produced in Louisiana or produced elsewhere and distributed in Louisiana.  For all strawberries sold by volume or dry measure, this assessment is levied on each pint, or equivalent, of strawberries in the amount of $.00165 for each pint.  For all strawberries sold by weight, this assessment is levied on each pound of strawberries in the amount of $.00185 per pound.  Any strawberries sold in increments of pints, pounds, or their equivalent shall be assessed at a prorated assessment for the applicable rate.

B.  Louisiana strawberry producers shall pay this assessment at the point of first sale in Louisiana on the containers used by them to hold strawberries.  The first Louisiana handler of strawberries produced elsewhere and distributed in Louisiana shall collect the assessment at the point of first distribution in Louisiana.

C.  The person responsible for collecting the assessment shall remit the assessment to the commissioner on or before the fifteenth day of the month immediately following each quarter for collections made during that quarter.

D.  Any person who fails to pay any assessment due under the provisions of this Part within fifteen days after the payment is due shall be liable not only for the assessment but also for a late fee equal to twenty percent of the amount of the unpaid assessments.  Any person cast in judgment for any unpaid assessment or late fee shall pay all costs connected with the bringing of the civil action, including reasonable attorney fees incurred by or on behalf of the board, plus legal interest from date of judicial demand.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 1990, No. 908, §1; Acts 2003, No. 1253, §1.



RS 3:476 — Deposit and disbursement of assessments

§476.  Deposit and disbursement of assessments

A.  All assessments, interest, penalties, and other monies received under the provisions of this Part shall be deposited in a special fund established by the commissioner for the board.  The commissioner, as authorized by the board, shall make disbursements from the fund for the activities of the board authorized by this Part.

B.  The monies in the fund shall be used for the following purposes:

(1)  To provide for the expenses of the program established by this Part.  The commissioner may retain a portion of the total assessments collected, not to exceed ten percent, as is necessary to defray the costs of collecting assessments and administering and enforcing this Part.

(2)  To fund all costs related to advertising, promotion, and marketing of Louisiana strawberries, research, increasing consumption of strawberries in Louisiana, providing producers, distributors, retailers, and consumers educational information as to the nutritional and health value of strawberries and fulfilling any other purpose authorized by this Part.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004.



RS 3:477 — Advertising strawberries; contracts

§477.  Advertising strawberries; contracts

The board working with the Department of Agriculture and Forestry shall plan and conduct a campaign for advertising, publicizing, and promoting the increased consumption of strawberries and may contract for any advertising, publicity, and sales promotion services, the amount of the contract to be limited each year to the estimated amount of the tax for the year less the estimated cost of administering this Part.  The board is further empowered to take any other action which it deems necessary to promote and improve the well-being of the strawberry industry.  The commissioner is authorized and empowered to carry out any and all contracts made by the board.

Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1.



RS 3:478 — Offenses; penalty

§478.  Offenses; penalty

A.  Any person who violates any of the provisions of this Part or the rules and regulations adopted under the provisions of this Part or who alters, forges, or counterfeits, or uses without authority any certificate or permit or other document provided for in this Part or in the rules or regulations adopted under the provisions of this Part or who fails to collect or to timely pay the assessments or penalties due under this Part shall be subject, in addition to any unpaid assessments, late fees, or collection costs, to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation.  Each day on which a violation occurs shall be a separate offense.

B.  Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part as follows:

(1)  The board shall be convened by the commissioner for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2)  The commissioner shall appoint a hearing officer to preside over the hearing.

(3)  The board shall make an initial determination on the matter.  This determination shall be submitted to the commissioner in writing.

(4)  The commissioner shall make the final determination on the matter.  If the determination of the commissioner differs from the determination of the board, the commissioner shall issue a written opinion based on the record of the hearing.

C.  In addition to civil penalties, the commissioner may assess the cost of the adjudicatory hearing against any person found to be in violation of this Part or the regulations adopted pursuant to this Part.  The commissioner shall, by rule, determine the amount of costs to be assessed in adjudicatory hearings.

Added by Acts 1958, No. 485, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004.



RS 3:481 — To 488 repealed by acts 1964, no. 227, 1.

PART II-B.  FRESH STRAWBERRY MARKETING LAW

§481.  §§481 to 488 Repealed by Acts 1964, No. 227, §1.



RS 3:491 — Receiving agricultural products in borrowed containers; liability

PART III.  REGULATION OF SALES OF FARM PRODUCTS

§491.  Receiving agricultural products in borrowed containers; liability

Any person, firm, or corporation wilfully and knowingly receiving or accepting delivery of agricultural products in containers furnished or loaned by another to a grower or producer of such products, whether for a consideration or otherwise, under a stipulation or agreement that the containers shall be used by the grower or producer solely for the purpose of delivery of agricultural products, except sweet potatoes, to the person, firm, or corporation furnishing or loaning the containers is a participant with the grower or producer in his breach of the stipulation or agreement under which the containers were furnished or loaned, and is liable in damages in a sum of three times the value of the containers received or accepted by him, together with reasonable attorney's fees to be fixed by the trial court.



RS 3:492 — Receiving agricultural products in borrowed containers; injunctive relief

§492.  Receiving agricultural products in borrowed containers; injunctive relief

In addition to the right of action for damages provided for in R.S. 3:491, the person, firm, or corporation furnishing containers under stipulations or agreement shall, on complying with the laws relative thereto, be entitled to an injunction prohibiting any other person, firm, or corporation from receiving or accepting agricultural products, except sweet potatoes, in the containers and shall furthermore be entitled to a writ of provisional seizure of all containers involved in the breach.



RS 3:493 — Producer selling direct to consumer not subject to permit fees, license tax or fee, or inspection fees; inspection; time for sale

§493.  Producer selling direct to consumer not subject to permit fees, license tax or fee, or inspection fees; inspection; time for sale

Any trucker, farmer, or producer of fruits, vegetables, grains, or meats in this state, or any employee of such farmer or producer, may sell the produce or products in any quantities direct to any consumer in this state, whether roadside, at a farmers market, or other direct means, and no state, parochial, or municipal authority shall require the payment of  any permit fee, license tax or fee, or inspection  fee of any kind or character whatsoever. Any such person may sell the produce, whether raw or processed, and shall not be required to pay an occupational license tax.  Any state, parochial, or municipal authority having the power, or charged with the duty, may at its own expense inspect the produce or products above mentioned, the inspection to be made at such time and in such manner as may least inconvenience the producer.  Within the limit of any municipality having ordinances regulating the hours within which the produce or products above mentioned may be sold, the trucker, farmer, or producer, or any employee of such farmer or producer, shall sell the produce or products only between the hours of eight o'clock a.m. and six o'clock p.m.

Acts 2002, 1st Ex. Sess., No. 116, §1, eff. April 23, 2002.



RS 3:494 — Dairyman selling direct to processor or distributor not subject to license tax or inspection fees

§494.  Dairyman selling direct to processor or distributor not subject to license tax or inspection fees

Any dairyman in this state, who does not operate a retail delivery route and sell his produce at retail, may sell any produce from his dairy in any quantities direct to a creamery, ice cream maker, or other distributor in this state, and shall not be required to pay any license tax or inspection fees of any kind whatsoever, directly or indirectly. Any state, parochial, or municipal authority having the power or charged with the duty may at its own expense inspect the produce above mentioned, the inspection to be made at such time and in such manner as not to unduly delay the dairyman in the distribution of his produce.



RS 3:495 — Bill of sale for cattle required; penalty for butchering without bill

§495.  Bill of sale for cattle required; penalty for butchering without bill

No person shall kill, slaughter, or butcher any cattle which have been acquired by purchase or trade without first having obtained a bill of sale from the seller.  The bill of sale shall be a written memorandum in ink or indelible pencil, signed by the seller, showing the date of the sale or trade and a sufficient description of the animal sold or traded.  The owner shall exhibit the bill of sale on the request of any person inquiring therefor.

Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.



RS 3:496 — Administration of r.s. 3:495

§496.  Administration of R.S. 3:495

The Louisiana State Live Stock Sanitary Board may promulgate rules and regulations for carrying out the provisions of R.S. 3:495.



RS 3:497 — Substances forbidden for preparing rice; penalty

§497.  Substances forbidden for preparing rice; penalty

No person shall use oil, paraffin, or any other similar substance in the process of cleaning rice or preparing it for market, for the purpose of increasing its weight, transparency, or brilliancy or bettering its appearance in any manner.

Whoever violates this Section shall be fined not more than one hundred dollars, or imprisoned for not more than thirty days, for each offense.



RS 3:497.1 — Purchase or process of green rice; statement of moisture content

§497.1.  Purchase or process of green rice; statement of moisture content

It shall be unlawful for any rice mill or rice dryer, whether same be a person, firm, corporation, partnership or individual, to purchase or process green rice without furnishing the owner or seller thereof a statement, at his request, showing the moisture content of said rice.  Violation of this Section shall be punished by a fine not to exceed five hundred dollars or imprisonment not to exceed ninety days, or both.

Acts 1950, No. 306, §§1, 2.



RS 3:498 — Deduction of scalage prohibited; penalty

§498.  Deduction of scalage prohibited; penalty

No purchaser or weigher of cotton shall deduct any number of pounds, known as scalage, from the actual weight of any bale of cotton weighed or purchased by him; but the purchaser shall account to the seller of cotton for the actual weight of the bale purchased or weighed, except in cases of wet or damaged cotton when the amount to be deducted may be agreed upon by the purchaser and seller.

Whoever violates this Section shall be fined not less than ten dollars nor more than thirty dollars for each offense.



RS 3:499 — Repealed by acts 1985, no. 304, 1.

§499.  Repealed by Acts 1985, No. 304, §1.



RS 3:500 — False statements as to agricultural products and sales; penalty

§500.  False statements as to agricultural products and sales; penalty

No person doing a commission or brokerage business shall render any false statement or account of sales of any cotton or other agricultural product to the shipper, nor falsely represent that the product is being held for future sale when in fact the product has been sold and only a sample retained.  No person shall sell any cotton or other agricultural product received on consignment without rendering to the consignor within ten days after delivery a complete account of the sale showing the grade, price received, and the name of the purchaser and his post-office address. No person rendering an account of sales of any cotton or other agricultural product shall make on the account any false charge or false statement or report of the condition of the product, render any account for shortage, nor make any other false report calculated to deceive the consignor, with intent to defraud.

Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars, and imprisoned for not less than thirty days nor more than six months.



RS 3:501 — Sale of hogs with head or ears removed prohibited; penalty

§501.  Sale of hogs with head or ears removed prohibited; penalty

No person except public slaughter, packing, or cold storage houses shall offer for sale a dressed hog ready for market with its head or ears removed from its body.

Whoever violates this Section shall be fined not less than twenty-five dollars nor more than fifty dollars, or imprisoned for not less than ten days nor more than thirty days, or both.



RS 3:502 — Imported agricultural products

§502.  Imported agricultural products

No person in the state shall sell any agricultural product which was grown or produced in any other state and which is falsely represented for sale as a product of this state.

Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars.

Added by Acts 1964, No. 232, §1.



RS 3:503 — Repealed by acts 1985, no. 793, 3.

§503.  Repealed by Acts 1985, No. 793, §3.



RS 3:521 — Purpose of part

PART IV.  FARM PRODUCTS MARKET FACILITIES

§521.  Purpose of Part

The purpose of this Part is to provide a permissive method for the establishment of terminal and assembly markets, through the creation of non-profit public corporations, to be known as "farm products market facilities," in order to promote the efficient and economic handling of farm and food products in the interest of the grower, the food trade, and the consuming public.  This method is in addition and supplementary to all other methods for the creation of these types of markets provided under the laws of this state.

It is also the purpose of this Part to provide an efficient place where private enterprise can operate effectively, and to maintain the management of the market in the hands of those who use it.  There shall be no interference by the management of the market with such incidents of private enterprise as profits, prices and types of farm and food products dealt in.



RS 3:522 — Definitions

§522.  Definitions

For the purposes of this Part the following definitions shall apply:

(1)  "Farm products" means all agricultural, floricultural, vegetable, and fruit products of the soil, livestock and meats, poultry, eggs, dairy products, and all other products produced on farms.

(2)  "Food products" means all products either in a natural or processed state used by man or animal as food.

(3)  "Farmer" means a person principally engaged in the commercial production of farm products.

(4)  "Wholesaler" means a person other than a farmer who is engaged primarily in trading farm and food products for resale to persons other than consumers.

(5)  "Retailer" means a person other than a farmer who engages primarily in the selling of farm or food products directly to consumers.

(6)  "Facility" means a public corporation, termed a farm product market facility, created under the provisions of this Part.

(7)  "Market" means the physical areas, structures, and appurtenances owned, leased, or operated by a facility in connection with the performance of its functions under this Part.

(8)  "Terminal market" means a market for farm and food products located in a predominantly consuming area and operated primarily for the purpose of facilitating the sale or other disposal of such products at wholesale.

(9)  "Assembly market" means a market for farm and food products, located in a predominantly producing area and operating primarily for the assembly, sale and shipment of such products to terminal markets or other outlets.



RS 3:523 — Establishing facility; petition; procedure

§523.  Establishing facility; petition; procedure

Any organization or group of farmers, wholesalers, or retailers, or any political subdivision of the state may individually or jointly, petition the State Market Commission in the manner hereinafter provided, for the establishment of a terminal farm products market facility.  Any organization of farmers or political subdivision of the state may, individually or jointly, petition the State Market Commission, in the manner hereinafter provided, for the establishment of an assembly farm products market facility.  The petition, in either case, shall set forth:

(1)  the territory in which the facility will operate; the city, village, or town, and the parish in which the market is to be located; and whether the market is to be a terminal or an assembly market.

(2)  the name and post-office address of the petitioner; the fact that each petitioner operates within the territory of operation described in the petition; the qualifications of each petitioner under the provisions of this Part; the name and post-office address of the individual representative of each petitioner empowered to execute the petition in its behalf; and a statement of the action by each petitioner authorizing the submission of the petition under the provisions of this Part, and granting authority to its individual representative to execute the petition.

(3)  the proposed legal name of the facility.

(4)  the purposes of the facility and the need therefor; its proposed methods of financing, management, and operation, and its plans for construction and future development.

(5)  the names and post-office addresses of the nominees from among whom the governor is to appoint the board of directors, as provided for in this Part, together with the names and post-office addresses of those who participate in the nomination of each category of directors, as hereinafter provided.



RS 3:524 — Hearings on petition

§524.  Hearings on petition

Upon the receipt of a petition, meeting the requirements of R.S. 3:523, the State Market Commission shall cause an investigation to be made, and shall, within a reasonable time, cause a public hearing relative thereto to be held.  It shall promptly report its findings with recommendations to the governor.  The governor shall consider the petition, taking into consideration the holding of the hearings and the making of the recommendations, the type, plans, and financial soundness of the facility, the trading area to be served, the proximity of existing or proposed markets, and the natural flow of produce in the territory of operation, and any other circumstances which in his opinion may be relevant.



RS 3:525 — Certificate of authority

§525.  Certificate of authority

If the governor is satisfied that the purposes of this Part will be effectuated, he shall approve the petition and shall cause to be prepared and issued a certificate of authority creating a facility and granting to it the right of operation as a public corporation in accordance with the provisions of this Part.  However, the governor prior to his approval, may direct the State Market Commission to hold further hearings and to submit new or additional recommendations.



RS 3:526 — First board of directors of terminal market facility

§526.  First board of directors of terminal market facility

The first board of directors of a terminal market facility shall consist of nine members appointed as follows:

(1)  The governor shall appoint two directors from a list of four wholesalers nominated by a majority vote at a general meeting of the wholesalers licensed under the United States Perishable Agricultural Commodities Act and operating within the territory of operation as defined in the certificate of authority; two directors from a list of four farmers nominated by a majority vote at a general meeting of farmers residing and normally marketing their products within the territory, and called for that purpose by the petitioner or petitioners upon due notice of the meeting published in a newspaper or other publication of general circulation in the territory; one director from a list of three businessmen, not wholesalers or retailers, nominated by the chamber of commerce in the city or town in which the market is to be located, through formal action by its governing body; and one director from a list of three retailers nominated by an association of retailers in the city or town in which the market is to be located, through the formal action of the association's governing body or by a majority vote at a meeting of retailers called for that purpose by the petitioner or petitioners upon due notice given in a newspaper or other publication of general circulation in the city or town.

(2)  The chief executive officer of the city or town shall serve as ex-officio director or shall appoint a representative who shall be an official of the city or town and shall be entitled to a vote at all meetings.

(3)  The commissioner of agriculture and the chairman of the State Market Commission or their representatives from the department of agriculture or the State Market Commission respectively and appointed by them individually, shall be ex-officio members of the board of directors, and shall be entitled to a vote at all meetings of the board.



RS 3:527 — Tenure of office of first board of directors of terminal market facility

§527.  Tenure of office of first board of directors of terminal market facility

Of the first board of directors of a terminal market facility, one farmer director and one wholesaler director shall be appointed for a term of three years; one director representing farmers, one director representing wholesalers, the director representing retailers and the director representing businessmen, shall be appointed for one year. Each director shall continue to serve until his successor is appointed and qualifies.



RS 3:528 — Subsequent boards of directors of terminal market facility

§528.  Subsequent boards of directors of terminal market facility

At the expiration of the term of the first appointed directors of a terminal market facility, their successors shall be nominated and appointed, as provided in R.S. 3:526, for terms of three years or until their successors shall have been appointed and qualified except that the governor shall appoint the two wholesaler directors from a list of four wholesalers nominated by a majority of the wholesalers operating within the market facility, and the two farmer directors from a list of four farmers nominated by a majority vote at a meeting of the farmers delivering their own produce to the market in their own trucks.  In the event any of the above groups fail to nominate candidates for the board of directors under this section, the governor shall appoint a director or directors with similar qualifications.



RS 3:529 — First board of directors of assembly markets

§529.  First board of directors of assembly markets

The first board of directors of an assembly market facility shall consist of seven members, as follows:

(1)  The governor shall appoint four directors from a list of eight farmers nominated by a majority vote at a general meeting of the farmers normally marketing their products within the territory, and called for that purpose by the petitioners upon due notice published in a newspaper or other publication of general circulation in the territory.

(2)  The chief executive officer of the city or town shall serve as ex-officio director, entitled to a vote at all meetings. In case the market is not to be located in a city or town, then the governing body of the parish in which the market is to be located, shall appoint one director who shall be an ex-officio director for the term of office of the body appointing him, and shall be entitled to a vote at all meetings.

(3)  The commissioner of agriculture, or his representative from the department of agriculture appointed by him, shall be an ex-officio member of the board of directors, and entitled to a vote at all meetings.

(4)  The chairman of the State Market Commission, or his appointed representative from the State Market Commission, shall be an ex-officio member of the board of directors, and entitled to a vote at all meetings.



RS 3:530 — Tenure of office of first board of directors of assembly markets

§530.  Tenure of office of first board of directors of assembly markets

Of the first board of directors of an assembly market facility, two farmer directors shall be appointed for a term of three years, one farmer director shall be appointed for two years, and one farmer director shall be appointed for a term of one year.  Each director shall continue to serve until his successor shall be appointed and qualified.



RS 3:531 — Subsequent boards of directors of assembly markets

§531.  Subsequent boards of directors of assembly markets

At the expiration of the terms of the first appointed directors of an assembly market facility, their successors shall be nominated and appointed, as provided in R.S. 3:529, for terms of three years or until their respective successors shall have been appointed and qualified, except that the governor shall appoint the four farmer directors from a list of eight farmers nominated by a majority vote at a meeting of the farmers delivering their own products to the market in their own trucks or vehicles. In the event the above group fails to nominate candidates for the board of directors under this section, the governor shall appoint a director or directors with the same qualifications.



RS 3:532 — Removal of directors, vacancies, etc.

§532.  Removal of directors, vacancies, etc.

The governor, after notice and opportunity for hearing, may remove a director of a facility created hereunder, because of inefficiency, neglect of duty or misconduct in office.  In the event that a director is unable to or fails for any reason to complete his term, the governor shall appoint in his place a director for the unexpired term, nominated in the same manner as the director he is to succeed.



RS 3:533 — Oath of office, conduct of business, etc.

§533.  Oath of office, conduct of business, etc.

Each member of the board of directors of a facility created hereunder, shall before entering upon the duties of his office, take the constitutional oath of office and file it in the office of the secretary of state. Five members of the board of directors of a terminal market facility and four members of the board of directors of an assembly market facility shall constitute a quorum for the transaction of business of the particular facility.  In each case the concurrence of a majority present at a meeting at which a quorum is present shall be necessary for the passage of any resolution, order, or determination.  The board of directors of either type of facility may appoint an executive committee and such other special committee as it deems proper.  Each board shall meet at least once each quarter during the fiscal year and during its first meeting of each fiscal year, shall choose a chairman and a treasurer by a majority vote of all directors.  The directors of a terminal or assembly market facility shall receive ten dollars for each meeting and shall be paid actual travel expenses not to exceed eight cents per mile.



RS 3:534 — Powers

§534.  Powers

Facility created under the terms of this Part shall through the action of its board of directors, taken as provided in this Part, have power:

(1)  To acquire by purchase, lease, condemnation, or otherwise, such land or interest in land, or other property, real or personal, as may be necessary in its opinion to the operation of the market, and may mortgage, sell, lease, rent, exchange, or otherwise dispose of any such property as it may deem advisable. However, no real estate shall be sold unless the sale is approved by the governor and trustee of the bondholders.

(2)  To plan, build, construct, or operate, or cause to be built, constructed, or operated, such buildings, structures, equipment, and appurtenances thereto as it may deem necessary for the operation of the market, including, without limiting the generality of the foregoing, restaurants, filling stations, garages and warehouses, provisions for sanitation and similar accessories for market operation.

(3)  To borrow money, make and issue negotiable notes, bonds, refunding bonds, and other evidences of indebtedness or obligations, herein called "bonds", of the facility. These bonds shall have a maturity date not longer than thirty years from the date of issue. The board has power to secure the payment of these bonds or any part thereof by pledge or mortgage of all of its revenues, receipts or other assets, real or personal, and to make such arrangements with the purchasers or holders of the bonds, or with others in connection with the bonds, whether issued or to be issued as the board shall deem advisable, and in general to provide for the security of the bonds and the rights of the holders thereof. However, no obligations incurred by the facility shall be a debt to the state or any of its political subdivisions, or a pledge of the credit or taxing power of the state or any political subdivisions thereof. The facility is authorized to receive appropriations, gifts, and contributions of money, supplies, goods and services, or loans thereof, if approved by the governor, and the political subdivisions of this state are hereby authorized to make upon whatever terms and in whatever manner as may be required by the laws of this state, these appropriations and loans to facilities.

(4)  To employ a market manager qualified to operate a market of the type contemplated by the facility and such additional employees as may be necessary for the management and operation of the market.

(5)  To fix the salaries of the market manager and any other authorized employees of the market.

(6)  To fix, alter, charge, and collect rentals and charges for stores, stalls, space, buildings, equipment and other appurtenances, privileges, and service furnished or performed, in or in connection with the market, for the purpose of providing for the payment of the expenses of the facility, the construction, improvement, repair, maintenance, and operation of its properties, the payment of the principal of and interest on its obligations and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such obligations.  However, these rentals and charges shall not be designed to render a profit to the facility.

(7)  To promulgate reasonable rules and regulations relating to the use of the market, including, without limiting the generality of the foregoing, rules and regulations relating to hours of business, sanitation, traffic, and all other matters normally incidental to the proper management of a market.  However, no rule or regulation shall fix or regulate prices, profits or types of farm and food products dealt in.

(8)  In its discretion, reasonably exercised, and after due notice and an opportunity to be heard, to suspend or revoke any or all rights or privileges of any person violating the rules and regulations provided for in Paragraph (7) above, enjoyed in connection with his activities in the market.

(9)  To make contracts of any name and nature and to execute all instruments necessary or convenient for the carrying on of its business.

(10)  To enter into and maintain contracts for all such types of insurance as it may deem necessary to protect the facility against loss.

(11)  To enter into contracts of group insurance for the benefit of its employees, and to set up a retirement or benefit fund for such employees.

(12)  To adopt and use a corporate seal.

(13)  To make by-laws for the management and regulation of its affairs.

(14)  To sue and be sued in its corporate name.

(15)  To delegate to all the market managers or other officers of the facility all duties and responsibilities in relation to the operation of the market as it may deem necessary.

(16)  In general, to do all other acts and things as may be reasonably necessary or convenient to carry out the powers hereinabove enumerated, and to carry on the operations of a market for farm and food products in accordance with the general purposes of this Part.



RS 3:535 — Limitation of powers

§535.  Limitation of powers

The exercise of the powers granted in R.S. 3:534 is expressly limited as follows:

(1)  The facility shall be subject to all of the zoning, building, fire, sanitary, health and other police ordinances and regulations of the state and the political subdivisions in which it is established.

(2)  The facility shall have no power to discriminate in its operations against the sale of any farm or food products, or against any producer of such products, on account of the country, state or political subdivision in which any such products are produced, or on account of the legal nature of the producer or other person engaged in the marketing of any such products, or on account of the conditions of employment or the nature of the labor employed in the production or marketing of such products or on account of the method of transportation. Every facility shall take every reasonable precaution to prevent any such discrimination.

(3)  The facility shall have no power to acquire, construct, maintain or operate more than one market, nor shall it acquire, construct, maintain or operate a market which is not operated primarily for the purpose of handling farm and food products.

(4)  No member of the board of directors of a facility shall be interested directly or indirectly in any transaction with the facility except in connection with his normal business operations in the market.

(5)  No facility shall engage directly or indirectly in the purchase or sale of farm or food products, or engage in any business other than that of managing the market facility.



RS 3:536 — Bonds

§536.  Bonds

A.  The bonds of the facility hereinabove referred to and authorized to be issued, shall be authorized by resolution or resolutions of the board thereof and shall be of such series, bear such date or dates, mature at such time or times not exceeding thirty years from their respective dates, bear interest at such rates, not exceeding 6% per annum, payable annually or semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration, exchangeability and inter-changeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption not exceeding 105 per centum of the principal amount thereof; and be entitled to such priorities with respect to the revenues or receipts of the facility, as the resolution or resolutions may provide. The bonds shall be signed by such officers as the facility shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of the treasurer of the facility, all as may be prescribed in the resolution or resolutions.  Any of these bonds may be issued and delivered notwithstanding that one or more of the officers signing the bonds or the treasurer whose facsimile signature shall be upon the coupons, if any, shall have ceased to be an officer or officers at the time the bonds shall actually be delivered.  Pending the preparation and delivery of definite bonds, interim receipts or temporary bonds may be issued and delivered to the purchasers of the bonds, and may contain whatever terms and conditions the facility may determine.

The bonds may be sold at public or private sale for a price or prices as the facility shall determine, provided that the interest cost to maturity of the bonds shall not exceed six per centum per annum.

B.  Any resolution authorizing the issuance of bonds may contain provisions which shall be part of the contract with the holders thereof, relating to:

(1)  Pledging the full faith and credit of the facility (with the express understanding that no obligations incurred by the facility shall be an obligation to the state or any of its political subdivisions, or a pledge of the credit and taxing power of the state or any political subdivisions thereof) as security for the obligations, or restricting the security to all or any part of the revenues of the facility from all or any of its properties.

(2)  The construction, improvement, operation, extension, enlargement, maintenance and repair of the properties of the facility, and the duties of the facility with reference thereto.

(3)  The terms and provisions of the bonds.

(4)  Limitations on the purposes to which the proceeds of the bonds then or thereafter to be issued may be applied.

(5)  The rate of rentals and charges for stores, stalls, space, buildings, equipment and other appurtenances, privileges, and the services furnished or performed, on or in connection with the market.

(6)  The setting aside of reserves and sinking funds and the regulations and the disposition thereof.

(7)  Limitations on the issuance of additional bonds.

(8)  The terms and provisions of any deed of trust or indenture securing the bonds or under which they may be issued.

(9)  Any other or additional agreements with the holders of the bonds.

C.  In order to secure its bonds, any facility may enter into mortgages, deeds of trust, indentures or other agreements with any bank or trust company, or other person in the United States having power to enter into the same, including any federal agency, and may assign and pledge any or all of the revenues, receipts or other assets, real or personal, of the facility thereunder.  This mortgage, deed of trust, indenture or other agreement may contain any provisions as may be customary in such instrument, or as the facility may authorize, including (but without limitation) provisions as to:

(1)  The construction, improvement, alteration, expansion, operation, maintenance and repair of any properties of the facility, and the duties of the facility with reference thereto.

(2)  The application of funds and the safeguarding of funds on hand or on deposit.

(3)  The rights and remedies of the trustee and the holders of the bonds (which may include restrictions upon the individual right of action of such bondholders).

(4)  The terms and provisions of the bonds or the resolutions authorizing the issuance of the same.

D.  The bonds shall have all the qualities of negotiable instruments under the law of merchants and the negotiable instrument law of this state.  In the event that the facility shall default in the payment of the principal of or interest on any of the bonds, whether at maturity or upon call for redemption and such default shall continue for a period of thirty days, or in the event that the facility or any officers, agents or employees thereof shall fail or refuse to comply with the provisions of this Part, or shall default in any agreement made with the holders of the bonds, any holder of bonds or trustee thereof shall have the right to apply in an appropriate judicial proceeding to a court for the appointment of a receiver to represent the bondholders for the purposes herein provided, whether or not all bonds have been declared due and payable and whether or not the holders or trustees therefor are seeking or have sought to enforce any other right or exercise any remedy in connection with the bonds. Upon this application the court may appoint, and if the application is made by the holders of or a trustee on behalf of the holders of twenty five per cent in aggregate principal amount of such bonds then outstanding, shall appoint, a receiver to represent the bondholders for the purposes herein provided.

E.  The receiver so appointed shall forthwith directly or by his agents and attorneys take possession of the properties of the facility, and may exclude the facility, its officers, agents and employees and all persons claiming under them therefrom and shall have, hold, use, operate, manage, and control the properties of the facility in the name of the facility, or otherwise, as the receiver may deem best and shall exercise all of the rights and powers of the facility with respect to such properties as the facility itself might do.  The receiver shall maintain, restore, insure and keep insured the properties of the facility, and from time to time shall make all such necessary or proper repairs as may seem expedient to such receiver, and shall establish, levy, maintain and collect such rents and charges in connection with the properties of the facility as the receiver may deem necessary, proper or reasonable, and shall collect and receive all revenues of the facility and deposit them in a separate account and apply them in whatever manner the court directs.

F.  Whenever all that is due upon the bonds and interest thereon, and upon any other obligations and interest thereon, having a charge, lien or other encumbrance on the revenues of the facility under the terms of any covenants or agreements with the holders of bonds shall have been paid or deposited as provided therein, and all the faults shall have been cured and made good, the court may, in its discretion and after whatever notices and hearings it deems reasonable and proper, direct the receiver to surrender possession of the properties of the facility. The holders of the bonds have the same right to secure the appointment of a receiver upon any subsequent default as in the first instance.

G.  The receiver shall in the performance of the powers hereinabove conferred upon him act under the direction and supervision of the court making the appointment and shall at all times be subject to the orders and decrees of that court and may be removed by it.  Nothing in this Part shall limit or restrict the jurisdiction of the court to enter such other further orders and decrees it may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth herein.

H.  Notwithstanding anything in this section to the contrary, the receiver shall have no power to sell, assign, mortgage or otherwise dispose of any assets of any character belonging to the facility and useful therefor, but his authority shall be limited to the operation and maintenance of the facility and no court shall have jurisdiction to enter any orders or decrees requiring or permitting the receiver to sell, assign, mortgage or otherwise dispose of any such assets.

I.  Subject to any contractual limitations binding upon the holders of an issue of bonds or trustee therefor, including but not limited to the restrictions of the exercise of any remedy to a specified proportion or percentage of such holders, any holders of bonds, or trustee therefor, shall have the right and power for the equal benefit and protection of the holders of bonds similarly situated:

(1)  By mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the facility and any of its officers, agents, or employees, and to require and compel the facility or any of its officers, agents, or employees to perform and carry out their duties under this part and their covenants and agreements with bondholders.

(2)  By action or suit in equity to require the facility to account as if it were the trustee of an express trust for the bondholders.

(3)  By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders.

(4)  Bring suit on the bonds.

(5)  By notice in writing to the facility to declare all bonds due and payable, and if all defaults shall be made good then with the consent of the holders of twenty five (or such other percentage as may be specified in any resolution, indenture or other instrument authorizing the issuance of such bonds) of the principal amount of the bonds outstanding, to annul that declaration and its consequences.

J.  No remedy conferred by this Part upon any holder of bonds, or any trustee therefor, is intended to be exclusive of any other remedy, but each remedy is cumulative and in addition to any other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this Part or any other law. No waiver of any default or breach of duty or contract, whether by a holder of bonds, or a trustee shall extend to or affect any subsequent default or breach of duty or contract or shall impair any rights or remedies thereon. No delay or omission of a bondholder or a trustee to exercise any right or power accruing upon default shall impair any such right or power or shall be construed to be a waiver of the default or an acquiescence therein.  Every substantive right and every remedy conferred upon the holders of bonds may be enforced and exercised from time to time and as often as may be deemed expedient.  In case suit, to enforce any right or exercise any remedy shall be brought and then discontinued or abandoned, or shall be determined adversely to the holder of the bonds, or trustee, then the facility and the holder, or trustee, shall be restored to their former positions as if no such suit had been brought.



RS 3:537 — Exemption from taxation

§537.  Exemption from taxation

The facilities established under this Part shall be exempt from all state, parish, and local taxation from which they may be exempted under the constitution of this state.

Amended by Acts 1952, No. 127, §1.



RS 3:538 — Audit and publications

§538.  Audit and publications

A.  Immediately after the close of each fiscal year, every facility shall cause an audit to be made of its operations for the fiscal year.  This audit shall be made by a certified public accountant, or firm of accountants not regularly employed by the facility for its accounting purposes, or, with the approval of the proper state official, by a regular state accounting agency.  Within ninety days after the close of its fiscal year each facility shall file with the State Market Commission a copy of the audit together with the names of the officers and directors of the facility.  Whoever violates this subsection A shall be fined not more than one hundred dollars or imprisoned not more than thirty days or both.

B.  Every authority established hereunder shall keep such records and make such reports to the State Market Commission as may be required by its chairman.

C.  In case an authority shall fail or refuse to keep records and to make reports required by subsection B, the chairman of the State Market Commission through the district attorneys of the several parishes may in his discretion institute the necessary proceedings, legal or otherwise, to have the directors responsible for their failure or refusal, removed from office as provided in R.S. 3:532.



RS 3:541 — Short title

PART V.  FARM YOUTH LOAN PROGRAM

§541.  Short title

This Part shall be known and may be cited as the "Farm Youth Loan Program."

Acts 1981, No. 158, §1.



RS 3:542 — Definitions

§542.  Definitions

When used in this Part, the following terms shall have the meanings herein given:

(1)  "Applicant" means anyone applying for a farm youth loan or a farm youth loan guarantee.

(2)  "Borrower" means anyone who is granted a farm youth loan.

(3)  "Commission" means the State Market Commission.

(4)  "Commissioner" means the commissioner of agriculture.

(5)  "Department" means the Department of Agriculture.

(6)  "Farm youth loan" means a loan which shall be used for the purpose of raising, growing, and selling of livestock, poultry, eggs, or agronomic, horticultural, silvicultural, or aquacultural crops.

Acts 1981, No. 158, §1.



RS 3:543 — Administration

§543.  Administration

A.  The Department of Agriculture shall administer the farm youth loan program in accordance with this Part and the rules and regulations adopted by the State Market Commission.

B.  The commission shall adopt rules and regulations necessary for the efficient administration of this Part.

C.  On or before March first of each year, the commission shall submit a report to the Senate and House Committees on Agriculture, Forestry, Aquaculture and Rural Development concerning the status of the loans granted under this Part.

Acts 1981, No. 158, §1; Acts 2003, No. 116, §1, eff. May 28, 2003.



RS 3:544 — Authorization and duties of state market commission

§544.  Authorization and duties of State Market Commission

A.  The commission is hereby vested with the authority to grant farm youth loans in accordance with this Part.

B.  The duties of the commission under this Part shall be as follows:

(1)  To review and appraise the farm youth loan program.

(2)  To give advice and counsel to the commissioner regarding the farm youth loan program.

(3)  To review all applications for farm youth loans and to approve or reject the applications.

(4)  To take such steps as are deemed necessary or as are required by this Part and the regulations applicable thereto to protect the state's interest in any property mortgaged to secure loans made under the provisions of this Part.

(5)  To make recommendations to the commissioner and the Senate and House Committees on Agriculture, Forestry, Aquaculture and Rural Development on or before March first of each year regarding any needed statutory changes to foster and promote the economic health and viability of the farm youth loan program.

C.  The commission may enter into contracts with minors, and minors may enter into contracts with the commission for the purpose of making loans authorized by this Part.

D.  The assistant commissioner of the office of marketing shall be the executive director of the farm youth loan program.  The department shall provide staff to carry out the policies adopted by the commission in accordance with this Part.

Acts 1981, No. 158, §1; Acts 2003, No. 116, §1, eff. May 28, 2003.



RS 3:545 — Determination of eligibility

§545.  Determination of eligibility

The vocational agricultural teacher, county agent, home demonstration agent, or supervisor of any farm club recognized by the commission, functioning within the school system shall determine the eligibility of applicants for loans and make recommendations to the commission for those individuals who are eligible to apply for a loan under this Part.

Acts 1981, No. 158, §1.



RS 3:546 — Eligibility

§546.  Eligibility

Farm youth loan approval may be granted if the following criteria are satisfied:

(1)  That the applicant is a resident of Louisiana and between ten and twenty years of age.

(2)  That the applicant is a member of any 4-H, Future Farmers of America, or other farm youth organization recognized by the commission which is functioning within the state school system.

(3)  That the applicant's scholastic work is satisfactory to the recommending supervisor of his project.

(4)  That the applicant's parents or guardian are willing to cooperate by presenting a signed statement, which shall not obligate the parents or guardian to the debt incurred by the applicant, to the board giving their approval for the applicant to participate in the farm youth loan program.

(5)  That the applicant demonstrate a need for the loan.

Acts 1981, No. 158, §1.



RS 3:547 — Procedure

§547.  Procedure

A.  Any individual desiring a loan for the purpose of raising, growing, and selling of livestock, poultry, eggs, or agronomic, horticultural, silvicultural, or aquacultural crops which, in the judgment of the commission, will provide for more of these products to be marketed in this state, may make application with the commission for a farm youth loan.

B.  Upon completion of the appropriate forms provided by the department, the applicant may forward the application to the commission for approval.  The commission shall examine the ability of the applicant to repay the loan, may approve the application if the criteria of R.S. 3:546, R.S. 3:548, and this Section are satisfied, and shall notify the applicant of its decision.

C.  If the application described in this Section is denied, the commission shall return the application to the applicant with a written statement of the reasons for the denial.  If the circumstances of the applicant relating to the reasons for the denial change, he may reapply.

D.  The commission shall send written notice within thirty days to any borrower after any default on any payment of principal or interest, or both, and shall request an explanation or reason for delinquency of payment.

E.  Within sixty days of default of any payment on any loan, the commission shall enter into such compromise agreements as it deems necessary to recover the investment of the commission under the loan, if the borrower has not made prior arrangements with the commission to fulfill his loan obligation.

Acts 1981, No. 158, §1.



RS 3:548 — Terms of the loan

§548.  Terms of the loan

A.  A farm youth loan shall be transacted on forms furnished by the department and approved by the commission with the advice of the attorney general.

B.  No farm youth loan shall be approved for more than three thousand dollars, nor shall any farm youth loan have a repayment period that exceeds five years.

C.  The commission shall obtain a chattel mortgage or other security device as it deems necessary to secure the repayment of the loan.

D.  No loan for the purchase of livestock shall be approved under this Part until issuance of a certificate, to be furnished by the department, from a licensed veterinarian certifying that the livestock to be purchased is sound, healthy, and free from all disease.

E.  The interest rate on any loan approved under the provisions of Sections 541 through 548 of this Part shall not exceed the interest rate charged by the Farmer's Home Administration on youth project loans.

Acts 1981, No. 158, §1.



RS 3:549 — Underwriting of loans

§549.  Underwriting of loans

A.  The commission may underwrite or guarantee the repayment of seventy-five percent of any loan made by a bank, financial institution, or federal agency to any person eligible according to R.S. 3:546 for the purpose of raising, growing, and selling of livestock, poultry, eggs, or agronomic, horticultural, silvicultural, or aquacultural crops which, in the judgment of the commission, will provide for more of these products to be marketed in this state.

B.  Any person desiring a guarantee set forth by the provisions of this Section must be recommended to the commission in accordance with R.S. 3:545.

C.  No loan shall be approved under this Section for more than three thousand dollars, nor shall the repayment period on any loan exceed five years.

D.  The rate of interest of any loan made in accordance with this Section shall not exceed the average prevailing rate of interest on farm loans made by banks, financial institutions, or federal agencies in the community where the loan is made.

E.  Before any loan may be guaranteed under this Section, the loan shall be submitted to the commission upon forms furnished by the department.  The commission shall examine the ability of the applicant to repay the loan.  The commission may approve the application if the criteria of R.S. 3:546 and this Section are satisfied and shall notify the applicant of its decision.

F.  Any applicant who is refused approval for such loans under this Section shall be entitled to a written explanation stating the reason or reasons for such disapproval by the commission.  If the circumstances of the applicant relating to the reasons for the denial change, he may reapply.

G.  The commission may take such steps as it deems necessary or as required by the rules and regulations applicable thereto to protect the interest of the state in any property mortgaged to secure guarantees made under this Section, including paying off the mortgage or the interest of a lending agency and being subrogated to the interest of the lending agency in the property mortgaged.

Acts 1981, No. 158, §1.



RS 3:550 — Funding

§550.  Funding

A.  The programs authorized by this Part shall be funded with monies available to the department from the Junior Livestock Loan Revolving Fund.

B.  The department shall keep books showing from whom any money is received and for what purpose, and to whom any money is paid and for what purpose.  The department shall keep vouchers or receipts for all money paid out.  Money for the programs shall be withdrawn from the treasury on warrant of the commissioner approved by the commission.

C.  All funds collected in connection with the programs authorized by this Part shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund.  Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing such remaining funds in the state general fund, shall pay into the Junior Livestock Loan Revolving Fund an amount equal to the total amount of the funds collected in connection with the programs authorized by this Part.

Acts 1981, No. 158, §1.



RS 3:551.1 — Purpose

PART VI.  LOUISIANA EGG COMMISSION

§551.1.  Purpose

The purpose of this Part is to promote the general well-being of Louisiana's egg industry by encouraging increased production and quality in Louisiana eggs through marketing and research; by expanding the market for Louisiana eggs and egg products through promotion and marketing; by increasing the consumption of eggs and egg products in Louisiana through advertising, promotion, and marketing; by providing producers, distributors, retailers, and consumers educational information as to the nutritional and health value of eggs; by performing any other act deemed advisable in promoting this industry and the general welfare of the people of this state.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §1; Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.2 — Terms defined

§551.2.  Terms defined

As used in this Part, the following terms shall have the following meanings, except where the context expressly indicates otherwise:

(1)  "Case" means a standard thirty dozen egg case.

(2)  "Commission" means the Louisiana Egg Commission.

(3)  "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4)  "Department" means the Louisiana Department of Agriculture and Forestry.

(5)  "Distribute" means to ship, bring, or take eggs or egg products into or out of Louisiana or to transfer eggs or egg products in Louisiana from one place to another.

(6)  "Egg products" means shell eggs, whether in cooked, dried, frozen, liquid, or raw form, and any product made from shell eggs, egg whites, egg yolks, or any combination thereof.

(7)  "Eggs" means pullet and hen eggs only.

(8)  "Person" means an individual, partnership, firm, company, association, corporation, limited liability company, and any other legal entity or group of persons.

(9)  "Producer" means any person engaged in the business of producing eggs in Louisiana or any person deriving a profit from such a business.

Added by Acts 1968, No. 441, §1; Amended by Acts 1975, No. 212, §1; Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.3 — Louisiana egg commission; creation, organization

§551.3.  Louisiana Egg Commission; creation, organization

A.  The Louisiana Egg Commission is hereby created within the department with its domicile at Baton Rouge, Louisiana.

B.  The commission shall consist of nine members appointed by the commissioner and confirmed by the Senate.

(1)  Two members shall be active egg producers.

(2)  Four members shall be active distributors.

(3)  Two members shall have knowledge of the egg industry.

(4)  One member shall be appointed from the public at large.

C.  The commissioner, or his designee, shall serve ex officio and shall have all rights and responsibilities of appointed members.  The commissioner or his designee shall be counted for purposes of constituting a quorum.

D.  At the same time and in the same manner, the commissioner shall appoint one alternate for each appointed member.  Each alternate shall possess the same qualifications as the member for whom he is appointed as an alternate.  When a member is unable to be present at any meeting of the commission, his alternate shall serve in his place.  Any alternate serving in the place of a member shall be deemed to be a member for purposes of that meeting and shall exercise all of the powers vested by law in the member, including the right to vote.

E.  Appointed members and alternates shall serve terms concurrent with the term of the commissioner making the appointment.

F.  Vacancies in the office of the members and alternates shall be filled in the same manner as the original appointments.  Persons appointed to fill vacancies shall serve out the unexpired term.

G.  A majority of the members of the commission shall constitute a quorum.

H.  Members of the commission shall not receive any salary for performing their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the commission, in an amount not to exceed forty dollars.  Members may receive a mileage allowance for mileage traveled in attending meetings, at a rate not to exceed that paid to state employees.  Members shall not receive per diem or mileage for more than twelve meetings per year.

I.  The commission shall meet quarterly and may meet on the call of the chairman.

J.  The commission, by a vote of a majority of the members, may expel a member or alternate for good cause. Good cause shall include but shall not be limited to three consecutive unexcused absences. The expulsion of a member or alternate creates a vacancy in that office.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003.

NOTE:  See Acts 2003, No. 523, §§2 and 3.



RS 3:551.4 — Officers and employees

§551.4.  Officers and employees

A.  The members shall annually elect a chairman and such other officers as deemed necessary.

B.  The commission shall employ a director and assistant director who shall be appointed by the commission, subject to the approval of the commissioner.  The director and assistant director shall be in the unclassified service.  The commissioner is authorized to employ such other personnel necessary for the efficient and proper administration of this Part.  All employees of the commission shall be under the direction and supervision of the commissioner.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §2; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.5 — Powers

§551.5.  Powers

A.  The commission shall have the following powers:

(1)  To plan, conduct, and fund, in consultation with the department, a campaign for: advertising, promoting, and marketing Louisiana eggs and egg products; promoting research; increasing consumption of eggs and egg products in Louisiana; providing producer, distributor, retailer, and consumer educational information as to the nutritional and health value of eggs; and fulfilling any other purpose authorized by this Part.

(2)  To contract or enter into any other agreement to accomplish any purpose authorized by this Part, including agreements for advertising, educational, marketing, promotional, publicity, and research activities or services.

(3)  To decide upon some distinctive and suggestive logo, emblem, name, or other method for distinguishing Louisiana-produced eggs, register or have the department register any such logo, emblem, name, or method and to encourage the use, by licensing or otherwise, of same in promoting Louisiana eggs and egg products.

(4)  To hold meetings in the commission's parish of domicile or in such other locations within the state as the commission may direct.

(5)  To hold hearings on alleged violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(6)  To advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(7)  To perform such other advisory functions as the commissioner may assign to the commission.

B.  The commissioner shall have the following powers:

(1)  Adopt regulations as are necessary to implement the provisions of this Part.

(2)  Administer and enforce the provisions of this Part and the regulations adopted pursuant to this Part.

(3)  Collect, administer, and disburse the proceeds of the assessments, fees, interest, penalties, and other monies collected pursuant to this Part.

(4)  Conduct inspections of premises where eggs or egg products are held, stored, or sold and examine and audit books and records of any person who produces, processes, stores, holds, maintains, distributes, or sells eggs or egg products in Louisiana.

(5)  Issue a stop order to prevent a violation or further violation of this Part or of any regulation adopted pursuant to this Part.

(6)  Seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part, or any regulation adopted pursuant to this Part, or orders and rulings issued by the commissioner pursuant to this Part.

(7)  Institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties, or costs due under this Part, or to otherwise enforce the provisions of this Part or any regulations adopted pursuant to this Part.

C.  Any suit filed by the commissioner pursuant to this Part may be filed in East Baton Rouge Parish or in any parish of proper venue.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.6 — Stop orders

§551.6.  Stop orders

A.  When the commissioner believes that a violation of the provisions of this Part or of the regulations adopted pursuant to this Part has occurred, the commissioner may issue a stop order prohibiting the production, processing, handling, distribution, sale, offering for sale, movement, or disturbance of any eggs or egg products.

B.  Any person aggrieved by a stop order may petition the commission to hold a hearing on the matter.  The hearing shall be held in accordance with the Administrative Procedure Act and the provisions of this Section.

C.  Based on the results of the hearing, or a consent agreement mutually entered into by the commissioner and a violator, the commissioner may take one or more of the following actions:

(1)  Release the eggs or egg products from the stop order.

(2)  Require the cause for the stop order to be remedied prior to releasing the stop order.

(3)  Destroy the eggs or egg products.

(4)  Provide for the disposition of the eggs or egg products.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §3; Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.7 — Dealers and handlers; records; reports; licensing

§551.7.  Dealers and handlers; records; reports; licensing

A.  Every dealer or handler shall keep a complete and accurate record of all eggs handled by him.  Such records shall be in such form and contain such other information as the commission shall by rule or regulation prescribe.  The records shall be preserved by said dealers or handlers for a period of one year and shall be offered for inspection at any time upon oral or written demand by the commission, the commissioner of agriculture, or any duly authorized agent or representative of either.

B.  Every dealer or handler, at such time or times as the commission or the commissioner of agriculture may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment imposed under this Part.

C.  Every person engaged, or who engages, in the business of selling eggs to a retailer who retails eggs in Louisiana shall secure a license for such business from the commissioner of agriculture, which license shall be first approved by the commission.  Applications for licenses shall be on forms furnished by the department of agriculture and shall show the name and address of the applicant and such other information as to the identity, kind and type of business engaged in as the commissioner of agriculture shall deem reasonably pertinent.  Each license application shall be accompanied by a fee of ten dollars.  The license may be suspended or revoked by the commission upon violation of any provision of this Part or for violation of the Louisiana Egg Grading and Marketing Regulations, as follows:  for the first offense suspension for not more than thirty days; for the second offense suspension for not more than sixty days and for the third offense revocation of the license for not less than one year.  Application for reinstatement of a revoked license may be made upon expiration of the period for which revoked.  Each reinstatement application shall be accompanied by a reinstatement fee of ten dollars.  All licenses shall be valid until suspended or revoked as herein provided or until cancelled by the licensee.  Proceeds from the license fees collected under this subsection shall be transmitted to the state treasurer for credit to the special fund provided for in R.S. 3:551.6.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §4.



RS 3:551.8 — Dealers and handlers; records; reports; licensing; fees

§551.8.  Dealers and handlers; records; reports; licensing; fees

A.  Except as otherwise provided by this Part, every person who produces, processes, distributes, or sells eggs or egg products in Louisiana shall obtain a license to do so from the department.  Each license shall be renewed annually. Failure to obtain or renew a license, when required, shall be a violation of this Part.  An application for a license, or for a renewal, shall be on a form furnished by the department and shall furnish such information as the commissioner shall deem reasonably pertinent. A fee of one hundred dollars shall accompany each license application and renewal.

B.  Every person who produces, processes, holds, stores, maintains, distributes, or sells eggs or egg products in Louisiana shall keep a complete and accurate record of all eggs and egg products handled and all assessments paid or collected by him.  These records shall be in a form and contain such information as the commissioner may require.  These records shall be preserved for the period of time set by the commissioner in regulations adopted pursuant to this Part.

C.  The department shall have access, during normal working hours, to any premises where there is reason to believe that eggs or egg products are being produced, processed, held, stored, maintained, distributed, sold, or offered for sale.  The department may examine any facility and any records relating to the production, processing, holding, storing, maintaining, distributing, or selling of eggs or egg products. The department may inspect and audit all books and records relating to the amount of any assessment that may be due and the collection and payment of any such assessment.  Entrance on the premises under the provisions of this Subsection shall not be deemed to be criminal trespass under any state law or local ordinance.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.9 — Payment of assessment required

§551.9.  Payment of assessment required

Except as otherwise provided by this Part, no person shall produce, process, store, hold, maintain, distribute, sell, or offer for sale any eggs or egg products in Louisiana upon which the assessment has not been paid.  Any person who is not responsible for paying or collecting the assessment, but who pays the assessment, shall have the right to reimbursement from either the person responsible for paying the assessment or the person responsible for collecting the assessment, or both.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.10 — Deposit and disbursement of assessments, fees, and other monies

§551.10.  Deposit and disbursement of assessments, fees, and other monies

A.  All assessments, fees, interest, penalties, and other monies received under the provisions of this Part shall be deposited in a special fund established by the commissioner for the commission.  The commissioner, as authorized by the commission, shall make disbursements from the fund for the activities of the commission authorized by this Part.

B.  The monies in the fund shall be used for the following purposes:

(1)  To provide for the expenses of the program established by this Part. The commissioner may retain a portion of the total assessments collected, as is necessary to defray the costs of collecting assessments and administering and enforcing this Part.

(2)  To fund all costs related to: advertising, promoting, and marketing Louisiana eggs and egg products; promoting research; increasing consumption of eggs and egg products in Louisiana; providing producer, distributor, retailer, and consumer educational information as to the nutritional and health value of eggs; and fulfilling any other purpose authorized by this Part.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.11 — Exclusion from coverage of part

§551.11.  Exclusion from coverage of Part

A.  Retail stores that receive eggs or egg products from a licensed distributor solely for the purpose of selling the eggs or egg products directly to consumers are exempt from the licensing requirements of this Part.

B.  Any producer who has egg production from less than five hundred hens is exempt from the licensing requirements of this Part and from the payment of any assessment if that producer sells his eggs or egg products directly to the consumer from the farm.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.12 — Penalties; offenses; hearings; costs

§551.12.  Penalties; offenses; hearings; costs

A.  Any person who violates any of the provisions of this Part or the regulations adopted under the provisions of this Part; or who alters, forges, or counterfeits, or uses without authority any certificate or permit or other document provided for in this Part or in the regulations adopted under the provisions of this Part; or who fails to collect or to timely pay the assessments, fees, and penalties due or assessed under this Part, shall be subject, in addition to any unpaid assessments, late fees, or collection costs, to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation.  Each day on which a violation occurs shall be a separate offense.

B.  Any licensee who violates any of the provisions of this Part or the regulations adopted pursuant to this Part shall be subject to having his license suspended, revoked, or placed on probation, in addition to any other penalties authorized by this Part.

C.  Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part.

(1)  The commission shall be convened by the commissioner for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2)  The commissioner shall appoint a hearing officer to preside over the hearing.

(3)  The commission shall make an initial determination on the matter.  This determination shall be submitted to the commissioner in writing.

(4)  The commissioner shall make the final determination on the matter.  If the determination of the commissioner differs from the determination of the commission, the commissioner shall issue a written opinion based on the record of the hearing.

D.  In addition to civil penalties, the commissioner may assess the cost of the adjudicatory hearing against any person found to be in violation of this Part or the regulations adopted pursuant to this Part.  The commissioner shall, by regulation, determine the amount of costs to be assessed in adjudicatory hearings.

Acts 2003, No. 523, §1, eff. June 20, 2003.



RS 3:551.31 — Purposes

PART VII.  LOUISIANA SOYBEAN AND GRAIN RESEARCH

AND PROMOTION BOARD

§551.31.  Purposes

The purpose of this Part is to promote the growth and development of the soybean, wheat, corn, and grain sorghum industries in Louisiana by research and advertisement, thereby promoting the general welfare of the people of this state.

Added by Acts 1968, Ex.Sess., No. 45, §1; Acts 1985, No. 390, §1, eff. July 10, 1985.



RS 3:551.32 — Louisiana soybean and grain research and promotion board; creation and organization

§551.32.  Louisiana Soybean and Grain Research and Promotion Board; creation and organization

A.  The Louisiana Soybean and Grain Research and Promotion Board is created with its domicile at Baton Rouge, Louisiana.  The board shall be composed of ten producer members to be appointed by the governor to serve terms concurrent with the governor.  Each appointment by the governor shall be submitted to the Senate for confirmation.  Eight members of the board shall be practical producers of soybeans in the state of Louisiana and two members shall be practical producers of wheat, corn, or grain sorghum.  The Louisiana Farm Bureau Federation, Inc. shall submit the names of eight practical soybean producers to the governor, and he shall appoint five persons from the nominees to serve on the board.  The Louisiana Soybean Association shall submit the names of five practical soybean producers to the governor, and he shall appoint three members from the nominees to serve on the board. The Louisiana Farm Bureau Federation, Inc. shall submit the names of three persons who produce wheat, corn, or grain sorghum to the governor and he shall appoint two persons from these nominees to serve on the board.  Every fourth year the aforenamed organizations shall submit the names of nominees to the governor and succeeding boards shall be appointed by the governor in the same manner, giving equal representation to each organization in the appointment of the eight members who are practical soybean producers.

B.  The members of the board shall meet and organize immediately after their appointment, and shall elect a chairman, vice chairman and a secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by such officers or specifically designated by the board.  The board may establish rules and regulations for its own government, and the administration of the affairs of the board.  The board may disqualify any appointed member for cause, including excessive absences from board meetings.  If any board member is so disqualified, the vacancy shall be filled by appointment of the chairman from a list of two names submitted by the nominating authority for the remainder of the term.

C.  The commissioner of agriculture shall serve as an ex officio member of the board.

D.  The board shall employ a director and assistant director who shall be appointed by the board, subject to the approval of the commissioner.  The director and assistant director shall be in the unclassified service.

Added by Acts 1968, Ex.Sess., No. 45, §1. Amended by Acts 1980, No. 44, §1, eff. June 9, 1980; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1989, No. 59, §1.



RS 3:551.33 — Levy of assessment; referendum; collection; enforcement; refund

§551.33.  Levy of assessment; referendum; collection; enforcement; refund

A.  There is imposed and levied an assessment at the rate of one cent per bushel on all soybeans grown within the state, this assessment to be deducted from the amount paid the producer at the first point of sale, whether within or without the state.  However, the assessment shall not be imposed unless and until the question of its imposition has been submitted to and has been approved by at least a majority of the soybean producers who vote in referendum to be called and held by the board.  The soybean producers of the state shall be notified by the board of the results of the referendum.  The assessment imposed by this Subsection shall be effective for a period of five crop years.  This assessment may be extended for an indefinite period of time, in increments of five years, by ratification and approval of a majority of the Louisiana soybean producers who vote in referenda to be called and held by the board in the manner set forth in this Part.  In order to be eligible to vote in the referenda, the prospective voter must have produced soybeans in the crop year immediately preceding the referendum.  Producers voting in referenda shall vote only in the parish in which the voter resides.

B.  There is imposed and levied an assessment at the rate of one-half cent per bushel on all wheat, corn, and grain sorghum grown within the state.  However, the assessment shall not be imposed unless and until the question of its imposition has been submitted to and has been approved by at least a majority of the wheat, corn, and grain sorghum producers who vote in a referendum to be called and held by the board.  The wheat, corn, and grain sorghum producers of the state shall be notified of the results of the referendum.  The assessment imposed by this Subsection shall be effective for a period of five crop years.  This assessment may be extended for an indefinite period of time, in increments of five years, by ratification and approval of a majority of the producers of the commodities subject to the assessment who vote in referenda to be called and held by the board in the manner set forth in this Part.  In order to be able to vote in the referenda, the prospective voter must have produced at least one of the commodities subject to the assessment in the year preceding the year in which the referendum is held or in the year in which the referendum is held.  Producers voting in referenda shall vote only in the parish in which the voter resides.

C.  The assessments imposed and levied by this Part shall be collected by the commissioner of agriculture from the buyer of soybeans or the wheat, corn, or grain sorghum at the first point of sale.  Every buyer shall keep a complete and accurate record of all soybeans, wheat, corn, or grain sorghum handled by him.  Such records shall be in such form and contain such other information as the board shall by rule or regulation prescribe.  The records shall be preserved by the buyer for a period of one year and shall be offered for inspection at any time upon oral or written demand by the commissioner or any duly authorized agent or representative of the commissioner.  Every buyer, at such time or times as the commissioner may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment imposed in this Part.  The commissioner of agriculture shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer of soybeans, wheat, corn, or grain sorghum and examine or cause to be examined by such agent any books, papers, and records which deal in any way with respect to the payment of the assessment or enforcement of the provisions of this Part.

D.  The commissioner of agriculture shall quarterly pay over to the Louisiana Soybean and Grain Research and Promotion Board the funds collected less the actual cost of administering and collecting any assessment levied herein up to but not to exceed three percent of the gross amount collected.  The quarterly settlement to the Louisiana Soybean and Grain Research and Promotion Board shall be made on or before the fifteenth day of the succeeding quarter and shall be accompanied by a complete audit of all funds collected and disbursed, and costs actually incurred in the collection and administration of the assessments.

E.  Any producer whose commodities are subject to an assessment levied under this Part may request and receive a refund of the amount deducted from the sale of his commodities provided he makes a written application with the commissioner within thirty days from date of sale supported by copies of sales slips signed by the purchaser, and provided further that the application is filed before the quarterly accounting is made and the funds paid to the Louisiana Soybean and Grain Research and Promotion Board.

Added by Acts 1968, Ex.Sess., No. 45, §1. Amended by Acts 1972, No. 38, §1; Acts 1980, No. 44, §1, eff. June 9, 1980; Acts 1985, No. 390, §1, eff. July 10, 1985.

{{NOTE: SEE ACTS 1985, NO. 390, §§3, 4.}}



RS 3:551.34 — Failure to pay assessment; penalty

§551.34.  Failure to pay assessment; penalty

A.  Any buyer who fails to file a report or to pay any assessment within the required time by the commissioner shall forfeit to the commissioner a penalty of five percent of the assessment determined to be due, plus one percent of such amount for each month of delay or fraction thereof after the first month after such report was required to be filed or the assessment became due.  The penalty shall be paid to the commissioner and shall be disposed of by him in the same manner as funds derived from the payment of the assessment imposed herein.

B.  The commissioner of agriculture shall collect the penalties levied herein, together with any delinquent assessment, by any or all of the following methods:

(1)  By voluntary payment by the person liable.

(2)  By legal proceedings instituted in a court of competent jurisdiction.

(3)  By injunctive relief to enjoin any buyer owing such assessment and/or penalties from operating his business or engaging in business as a buyer of soybeans, wheat, corn, or grain sorghum until the delinquent assessment and/or penalties are paid.

C.  Any person required to pay any assessment provided for in this Part who refuses to allow full inspection of the premises, or any books, records, or other documents relating to the liability of such person for any assessment herein imposed, or who hinders or in any way delays or prevents such inspection, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding five hundred dollars or by imprisonment not to exceed six months, or both.

D.  Whoever violates any other provision of this Part or any rule or regulation of the Louisiana Soybean and Grain Research and Promotion Board pursuant to the provisions of this Part shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days, or both.

Added by Acts 1968, Ex.Sess., No. 45, §1. Amended by Acts 1972, No. 38, §2; Acts 1985, No. 390, §1, eff. July 10, 1985.



RS 3:551.35 — Exclusion from coverage of part

§551.35.  Exclusion from coverage of Part

The provisions of this Part shall not apply to any person who purchases one thousand or less bushels of soybeans, wheat, corn, or grain sorghum in any calendar year.

Added by Acts 1968, Ex.Sess., No. 45, §1; Acts 1985, No. 390, §1, eff. July 10, 1985.



RS 3:551.36 — Use of funds

§551.36.  Use of funds

The Louisiana Soybean and Grain Research and Promotion Board shall plan and conduct a program of research and advertising designed to promote the soybean, wheat, corn, and grain sorghum industries in Louisiana.  The board is authorized to use the funds derived from any assessment imposed by this Part for these purposes, including basic administration expenses of the plan.  Use of these funds may be applied, as prescribed in this Section, within or without the state of Louisiana, including regional, national, and international applications.  The funds may also be used to defray costs of referenda.

Added by Acts 1968, Ex.Sess., No. 45, §1; Acts 1985, No. 390, §1, eff. July 10, 1985.



RS 3:551.61 — Definitions

PART VIII.  LOUISIANA RICE PROMOTION BOARD

§551.61.  Definitions

As used in this part, the following terms shall have the following meanings:

(1)  "Commissioner" means the Commissioner of Agriculture for the state of Louisiana.

(2)  "Board" means the Louisiana Rice Promotion Board.

(3)  "Producer" means any person who receives a share in the proceeds from the sale of rice produced in this state.

(4)  "Rice" means all marketable green and dry rough "paddy" rice produced within the state of Louisiana for milling, seed or other commercial purposes.

(5)  "Hundredweight" means one hundred pounds, excluding tare.

(6)  "Miller" means any person engaged within or without the state in the operation of milling rice.

(7)  "Handler" means any person engaged in the business of handling rice.

(8)  "Person" means an individual, partnership, firm, corporation, association or other business unit.

(9)  "Fiscal year" means July first through June thirtieth of the following year.

(10)  "CCC" means the Commodity Credit Corporation.

(11)  "Buyer" means any person who purchases rice at the first point of sale only.

(12)  "Collection" means collecting and refunding the assessments.

(13)  "Louisiana Rice Council" means the Louisiana section of the Rice Council for Market Development.

Added by Acts 1972, No. 104, §1; Acts 1991, No. 98, §1, eff. July 1, 1991.



RS 3:551.62 — Purpose

§551.62.  Purpose

The purpose of this part is to promote the growth and development of the rice industry in Louisiana by promotion of rice, thereby promoting the general welfare of the people of this state.

Added by Acts 1972, No. 104, §1.



RS 3:551.63 — Creation and organization

§551.63.  Creation and organization

A.  The Louisiana Rice Promotion Board is hereby created, with its domicile in Crowley, Louisiana.

B.  The board shall be composed of nine members appointed by the governor, subject to Senate confirmation.  Members shall serve for four-year terms which shall begin on the first day of July of 1988 and each four years thereafter.  Members shall be appointed in accordance with the following provisions:

(1)  Six members shall be appointed from a list of twelve persons nominated by the Louisiana Rice Council.

(2)  One member shall be appointed from a list of three persons nominated by the Louisiana Rice Growers Association.

(3)  One member shall be appointed from a list of three persons nominated by the American Rice Growers Cooperative Association.

(4)  One member shall be appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation, Inc.

C.  Not less than thirty days prior to the first day of July in 1988 and every four years thereafter, the Louisiana Rice Council, the Louisiana Rice Growers Association, the American Rice Growers Cooperative Association, and the Louisiana Farm Bureau Federation shall each submit the names of their nominees, all of whom shall be rice producers, to the governor, who shall appoint the required number of board members from each set of nominees.  In the event that the governor fails to appoint the members of the board in accordance with this Section, the current members shall continue to serve until their successors are appointed.

D.  Any vacancy on the board by reason of death, removal, resignation or disqualification of a member or for any other cause shall be filled by appointment of the chairman for the remainder of the term.

E.  The members of the board shall meet and organize immediately after their appointment and shall elect a chairman, vice chairman, and secretary-treasurer from the membership of the board.  The duties of the officers shall be those customarily exercised by such officers or specifically designated by the board.  The board may establish rules and regulations for its own government and the administration of the affairs of the board and shall have the following duties, functions, and authorizations in addition to and in conjunction with the aforenamed:

(1)  To plan and conduct, in such manner as the board may determine, referenda among producers for the approval or disapproval of the program in accordance with the provisions of this part.

(2)  To make recommendations and to advise the commissioner concerning rules and regulations relating to the administration of the collection of the assessments.

(3)  To enter into contracts for rice promotion with rice promotion and other organizations relating to the production, handling, marketing and utilization of rice, which rice promotion organizations may include nonprofit organizations of which members of the board are members.

(4)  To keep minutes, books and records which will clearly reflect all of its meetings, acts and transactions. The minutes, books and records at all times shall be subject to examination by any rice producer on whom an assessment has been collected.

(5)  To publicize the actions of the board in the news media serving the rice areas of Louisiana.

(6)  To investigate and cause prosecution to be instituted for violation of the provisions of this part.

F.  The commissioner of agriculture shall serve as an ex officio member of the board in an advisory capacity.

Added by Acts 1972, No. 104, §1; Amended by Acts 1977, No. 119, §1; Acts 1980, No. 353, §1; Acts 1988, No. 577, §1.



RS 3:551.64 — Levy of assessment; referendum, collection, and enforcement; records; refunds; transfer of funds

§551.64.  Levy of assessment; referendum, collection, and enforcement; records; refunds; transfer of funds

A.  Levy of assessment.

(1)  There is hereby levied an assessment at the rate not to exceed three cents per hundredweight, or the equivalent thereof, of dry rough "paddy" rice produced in this state and a rate not to exceed two and seventy one-hundredths cents per hundredweight, or the equivalent thereof, on rice produced in this state and sold on a "green weight" basis.

(2)  The obligation to pay the assessment shall apply to the producer for all rice marketed by him.  To facilitate collection, this assessment shall be deducted by each miller or handler from the amount paid the producer at the first point of sale only, whether within or without the state; however, the assessment shall not be imposed unless and until the question of its imposition has been submitted to and been approved by a majority of the rice producers who vote in referendum as provided in Subsection B of this Section.

(3)  Rice which was purchased by a handler on a "green weight" basis for resale and on which the assessment has been collected from producers must be accompanied by a certificate showing the amount of assessments deducted when resale is made to a miller by the handler.

(4)  Assessments on seed rice shall be due at the time such rice is marketed as seed and shall be collected from the handler performing the cleaning.  Such handler shall add such assessment to any amount charged to the producer or other person for whom such cleaning service is performed.

(5)  Assessments on rice put under loan to the Commodity Credit Corporation or purchased by the Commodity Credit Corporation and delivered to it shall be payable when such rice is placed under loan or is purchased.

(6)  The Commodity Credit Corporation may require deduction and payment of the assessment from the loan proceeds or from the purchase price on behalf of the producer.

(7)  Assessments on rice put under loan to the Commodity Credit Corporation and redeemed by the producer prior to the takeover date, if already paid by having been deducted from the loan proceeds, shall not be deducted by each miller or handler from the amount paid the producer at the first point of sale as provided in this Section; otherwise, the assessment shall be deducted.

B.  Referendum.

(1)  The levy of assessment as provided in Subsection A of this Section shall not be imposed unless and until the question of its imposition and, subject to the maxima provided in Subsection A, the amount thereof, has been submitted to and been approved by a majority of the rice producers who vote in a referendum.

(2)  The next referendum shall be called and held by the board in the month of January, 1996. The rice producers of the state shall be notified by the board of the results of the referendum.

(3)  If approved, the assessment shall be effective for a period of five crop years.  It may be extended for an indefinite period of time, in increments of five years each, by ratification and approval by a majority vote of all the rice producers who vote in referendum to be called and held by the board in the manner set forth hereinabove.

(4)  In all such referenda, in order to be eligible to vote, the producer must have produced rice in the crop year immediately preceding the referendum.

C, D.  Repealed by Acts 1991, No. 98, §2, eff. July 1, 1991.

E.  Collection and enforcement.  The assessment levied by this Part shall be collected by the commissioner.  On rice sold by the producer, collection shall be from the buyer of the rice at the first point of sale only.  On rice put under loan or purchased by the Commodity Credit Corporation and delivered to the Commodity Credit Corporation, collection shall be from the producer, or from the Commodity Credit Corporation on the producer's behalf.  On seed rice, collection shall be from the handler performing the cleaning.

F.  Records.  Every buyer shall keep a complete and accurate record of all rice purchased by him.  Such records shall be in such form and contain such other information as the board shall by rule or regulation prescribe.  The records shall be preserved by the buyer for a period of two years and shall be offered for inspection at any time upon oral or written demand by the commissioner or his duly authorized representative or agent thereof.  Every buyer, at such time or times as the commissioner may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment levied in this part.  The commissioner shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer of rice from which assessments were collected or to be collected and examine or cause to be examined by such agent any books, papers and records which deal in any way with respect to the payment of the assessment or enforcement of the provisions of this Part.

G.  Refunds.

(1)  Any rice producer may request and receive a refund of the amount deducted from his share of the proceeds from the sale of his rice provided he makes a written application with the commissioner within thirty days from the date of sale supported by copies of sales slips signed by the producer and provided further that the application is filed before the annual accounting is made and the funds paid to the board.

(2)  Provided however, the refund as provided in this Subsection shall not be available if a majority of the rice producers who vote in a referendum to be called and held by the board after January 1, 1992, vote to abolish the refund provisions of this Subsection.

(3)  If a majority of the rice producers who vote in such a referendum vote to abolish the refund provisions, such refund provisions shall be null and void and shall thereafter have no effect.

H.  Transfer of funds.

(1)  The commissioner of agriculture shall annually pay over to the Louisiana Rice Promotion Board the funds collected less the actual cost of administering and collecting the assessment levied herein up to but not to exceed two percent of the gross amount collected.

(2)  The annual settlement to the Louisiana Rice Promotion Board shall be made as of the first day of July of each year and shall be accompanied by a complete audit of all funds collected and disbursed, and costs actually incurred in the collection and administration of the assessment.

I.  Additional assessments.

(1)  In addition to all other assessments levied pursuant to this Section there is hereby levied an assessment at a rate not to exceed two cents per hundredweight, or the equivalent thereof, on dry rough "paddy" rice produced in this state.

(2)  The assessment shall be reduced ten percent for rice sold on a "green weight" basis.

(3)  Each producer shall pay the assessment on all rice marketed by the producer.

(4)  This assessment shall be deducted and collected in the same manner as the other assessments provided for in this Section.

(5)  This assessment shall be subject to all the other requirements for assessments provided for in this Section, including the provisions for referenda and extension in five-year increments, subject to referenda.

Added by Acts 1972, No. 104, §1; Amended by Acts 1980, No. 353, §2; Acts 1988, No. 335, §1; Acts 1991, No. 98, §§1 and 2, eff. July 1, 1991.

{{NOTE: ALL ASSESSMENTS IN PLACE AND BEING COLLECTED ON JULY 1, 1991, SHALL CONTINUE TO BE IN EFFECT AND COLLECTED UNTIL THE STATUTORILY AUTHORIZED DATE FOR THE NEXT REFERENDUM.  ACTS 1991, NO. 98, §3.}}



RS 3:551.65 — Failure to pay assessment; penalty

§551.65.  Failure to pay assessment; penalty

A.  Any buyer who fails to file a report or to pay any assessment within the required time by the commissioner shall forfeit to the commissioner the amount of the assessment plus a penalty of five percent of the assessment determined to be due, plus one percent of such amount for each month of delay or fraction thereof after the first month after such report was required to be filed or such assessment became due.  The penalty shall be paid to the commissioner and shall be disposed of by him in the same manner as funds derived from the payment of the assessment imposed herein.

B.  The commissioner shall collect the penalties levied herein, together with the delinquent assessments, by any of the following methods:

(1)  By voluntary payment by the person liable;

(2)  By legal proceedings instituted in a court of competent jurisdiction;

(3)  By injunctive relief to enjoin any buyer owing such assessment and/or penalties from operating his business or engaging in business as a buyer of rice until the delinquent assessment and/or penalties are paid.

C.  Any person required to pay the assessments provided for in this part who refuses to allow full inspection of the premises, or any books, records or other documents relating to the liability of such person for the assessment herein imposed, or who shall hinder or in any way delay or prevent such inspection, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars or by imprisonment not to exceed six months, or both.

D.  Whoever violates any provisions of this part or any rule or regulation of the board pursuant to the provisions of this part shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days, or both.

Added by Acts 1972, No. 104, §1.



RS 3:551.66 — Limitation of liability of members of board

§551.66.  Limitation of liability of members of board

The members and alternate members of the board shall not be responsible individually in any way whatsoever to any producer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, except for their own individual acts of dishonesty or crime.  No such person shall be held responsible individually for any act or omission of any other member of the board.  The liability of the board shall be several and not joint and no member or alternate member shall be liable for the default of any other member or alternate member.

Added by Acts 1972, No. 104, §1.



RS 3:551.67 — Use of funds

§551.67.  Use of funds

A.  After deduction from the proceeds of the assessment, the expenses of collection and administration, including costs of referenda, the board shall dedicate the balance to rice promotion.  The board shall have the discretion as to what organizations and agencies to expend monies for such purposes.  Use of these funds may be applied within or without the state of Louisiana, including regional, national and international applications.

B.  Board members, and any committees of the board on which they serve, may be reimbursed for allowable expenses necessarily incurred by them in the performance of their duties, but no member shall receive a salary or per diem for the performance of his duties.

Added by Acts 1972, No. 104, §1.



RS 3:551.68 — National and international policy

§551.68.  National and international policy

A.  The Louisiana Legislature hereby finds and declares that the factors which affect the ability of Louisiana rice farmers to market their crop are established by national and international forces in the world market.  The Louisiana Legislature further finds and declares that the expenditure of funds by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers is the expenditure of funds for a public purpose.

B.  The board is hereby authorized to expend a portion of the funds received and administered by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers.

C.  The amount of funds expended by the board in each fiscal year for the purposes authorized in this Section shall not exceed five percent of the budget of the board for that fiscal year.

D.  The board shall not expend any funds for the purpose of influencing any legislative action on the state level.

Added by Acts 1988, No. 278, §1.



RS 3:551.71 — Terms defined

PART IX.  LOUISIANA RICE RESEARCH BOARD

§551.71.  Terms defined

As used in this part, the terms defined in this section shall have the meanings herein given to them, except where the context expressly indicates otherwise:

(1)  "Commissioner" means the commissioner of agriculture for the state of Louisiana.

(2)  "Board" means the Louisiana Rice Research Board.

(3)  "Producer" means any person who receives a share of the proceeds from the sale of rice produced in this state.

(4)  "Rice" means all marketable green and rough "paddy" rice produced within the State of Louisiana for milling, seed or other commercial purposes.

(5)  "Hundredweight" means one hundred pounds, excluding tare.

(6)  "Miller" means any person engaged within or without the state in the operation of milling rice.

(7)  "Handler" means any person engaged in the business of handling rice.

(8)  "Person" means an individual, partnership, firm, corporation, association or other business unit.

(9)  "Fiscal Year" means July 1 through June 30 of the following year.

(10)  "CCC" means the Commodity Credit Corporation.

(11)  "Buyer" means any person who purchases rice at the first point of sale only.

(12)  "Collection" means collecting and refunding the assessments.

(13)  "Producer Administrative Area" means that area as stated in the ASCS Regulations, Part 730.62(b)-(11).

Added by Acts 1972, No. 105, §1.



RS 3:551.72 — Purpose

§551.72.  Purpose

The purpose of this part is to promote the growth and development of the rice industry in Louisiana by expanded research of rice, thereby promoting the general welfare of the people of this state.

Added by Acts 1972, No. 105, §1.



RS 3:551.73 — Louisiana rice research board; creation and organization

§551.73.  Louisiana Rice Research Board; creation and organization

A.  The Louisiana Rice Research Board is hereby created with its domicile in Crowley, Louisiana.

B.  The board shall be composed of thirteen members appointed by the governor, subject to Senate confirmation.  Each member shall be a rice producer.  Members shall serve for four-year terms which shall begin on the first day of July in 1988 and each four years thereafter.  Members shall be appointed in accordance with the following provisions:

(1)  Six members shall be appointed from a list of ten persons nominated by the Louisiana Farm Bureau, Inc.

(2)  Five members shall be appointed from a list of eight persons nominated by the Louisiana Rice Growers Association.

(3)  Two members shall be appointed from a list of four persons nominated by the American Rice Growers Cooperative Association.

C.  Not less than thirty days prior to July 1, 1988, and every four years thereafter, the Louisiana Farm Bureau, Inc., the Louisiana Rice Growers Association, and the American Rice Growers Cooperative Association each shall submit the names of their nominees, all of whom shall be rice producers, to the governor who shall appoint the required number of board members from each set of nominees.  In the event that the governor fails to appoint the members of the board in accordance with this Section, the current members shall continue to serve until their replacements are appointed.  Board members shall be eligible to succeed themselves on the board if they meet the prescribed qualifications and are reappointed by the governor.

D.  The members of the board shall meet and organize immediately after their appointment and shall elect a chairman, vice chairman, and secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by such officers or specifically designated by the board.  The board may establish rules and regulations for its own government and the administration of the affairs of the board and shall have the following duties, functions, and authorizations in addition to and in conjunction with the aforenamed:

(1)  To plan and conduct referenda among producers for the approval or disapproval of the program in accordance with the provisions of this Part.

(2)  To make recommendations and to advise the commissioner concerning rules and regulations relating to the administration of the collection of the assessments.

(3)  To receive the funds from the state treasury in accordance with the provisions of this Part.

(4)  To expend funds collected for rice research and to enter into contracts with rice research organizations and/or agencies relating to the production, handling, marketing, or utilization of rice for the purposes of research.

(5)  To keep minutes, books, and records which will clearly reflect all of its meetings, acts, and transactions.  Said minutes, books, and records shall at all times be subject to examination by any rice producer on whom an assessment has been collected.

(6)  To publicize the actions of the board in the news media serving the rice areas of Louisiana.

E.  The commissioner of agriculture shall serve as an advisor to the board.

Added by Acts 1972, No. 105, §1; Amended by Acts 1977, No. 118, §1; Acts 1986, No. 927, §1; Acts 1988, No. 586, §1.



RS 3:551.74 — Levy of assessment; referendum; collection; enforcement; transfer of funds

§551.74.  Levy of assessment; referendum; collection; enforcement; transfer of funds

A.  Levy of assessment.

(1)  There is imposed and levied an assessment at the rate not to exceed three cents per hundredweight, or the equivalent thereof, of dry rough "paddy" rice produced in this state.

(2)  For rice sold on a "green weight" basis, a reduction of ten percent will be allowed for weight loss in computing the assessment.

(3)  The obligation to pay the assessment shall apply to the producer for all rice marketed by him.  To facilitate collection, this assessment is to be deducted by each miller or handler from the amount paid the producer at the first point of sale only, whether within or without the state; however, the assessment shall not be imposed unless and until the question of its imposition and the amount thereof has been submitted to and been approved by a majority of the rice producers who vote in referendum to be called and held by the board within ninety days following the effective date of this Part.  If the assessment is approved as provided in this Section, the assessment shall become effective July 1, 1973.

(4)  Rice which was purchased by a handler on a "green weight" basis for resale and on which the assessment has been collected from producers must be accompanied by a certificate showing the amount of assessments deducted when resale is made to a miller by the handler.

(5)  Assessments on seed rice shall be due at the time such rice is marketed as seed and shall be collected from the handler performing the cleaning.  Such handler shall add such assessment to any amount charged to the producer or other person for whom such cleaning service is performed.

(6)  Assessments on rice put under loan to the Commodity Credit Corporation or purchased by the Commodity Credit Corporation and delivered to it shall be payable when such rice is placed under loan or is purchased.

(7)  The Commodity Credit Corporation may require deduction and payment of the assessment from the loan proceeds or from the purchase price on behalf of the producer.

(8)  Assessments on rice put under loan to the Commodity Credit Corporation and redeemed by the producer prior to the takeover date, if already paid by having been deducted from the loan proceeds, shall not be deducted by each miller or handler from the amount paid the producer at the first point of sale as provided in this Section; otherwise, the assessment shall be deducted.

(9)  The assessment imposed by this Subsection shall be effective for a period of five crop years.

(10)  Subject to the provisions of Subsection G of this Section, this assessment may be extended for an indefinite period of time in increments of five years each, by ratification and approval of a majority vote of the rice producers who vote in referenda to be called and held by the board in the manner provided in Subsection B of this Section.

B.  Referendum.  No assessment provided for in this Section shall be imposed unless and until the question of its imposition has been submitted to and has been approved by a majority of the rice producers who vote in a referendum to be called and held by the board.  The board shall give notice of the results of the referendum to the rice producers of the state.  In order to be eligible to vote in referenda conducted in accordance with this Subsection, each rice producer shall have produced rice in the crop year immediately preceding the crop year in which the referendum is held.

C.  Collection and Enforcement.  The assessment imposed and levied by this part shall be collected by the commissioner.  On rice sold by the producer, collection shall be from the buyer of the rice at the first point of sale only.  On rice put under loan and delivered to the CCC, collection shall be from the producer, or from the CCC on the producer's behalf.  On seed rice, collection shall be from the handler performing the cleaning.

D.  Records.  Every buyer, miller or handler shall keep a complete and accurate record of all rice purchased, milled or handled by him.  Such records shall be in such form and contain such other information as the board shall by rule or regulation prescribe.  The records shall be preserved by said buyer for a period of two years and shall be offered for inspection at any time upon oral or written demand by the commissioner or his duly authorized representative or agent thereof.  Every buyer, miller or handler, at such time or times as the commissioner may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment imposed in this part.  The commissioner shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer, miller or handler of rice from which assessments were collected or to be collected and examine or cause to be examined by such agent any books, papers and records which deal in any way with the payment of the assessment or enforcement of the provision of this part.

E.  Refunds.

(1)  Any rice producer may request and receive a refund of the amount deducted from his share of the proceeds from the sale of his rice provided he makes a written application with the commissioner within thirty days from the date of sale supported by copies of weight or settlement sheets by the buyer and provided further that the application is filed before the annual accounting is made and the funds paid to the board.

(2)  Provided however, the refund as provided in this Subsection shall not be available if a majority of the rice producers who vote in a referendum to be called and held by the board after January 1, 1992, vote to abolish the refund provisions of this Subsection.

(3)  If a majority of the rice producers who vote in such a referendum vote to abolish the refund provisions, such refund provisions shall be null and void and shall thereafter have no effect.

F.  Transfer of funds.

(1)  The proceeds of the assessment collected by the commissioner shall be deposited with the state treasurer in a special fund to be established by the state treasurer for the Louisiana Rice Research Board, to the credit of the Louisiana Rice Research Board.

(2)  The commissioner shall join with the secretary-treasurer of the board in signing a warrant to have the net proceeds from the assessment paid to the board.

(3)  The commissioner of agriculture shall annually pay over to the Louisiana Rice Research Board the funds collected less the actual cost of administering and collecting the assessment levied herein up to but not to exceed two percent of the gross amount collected.

(4)  The annual settlement to the Louisiana Rice Research Board shall be made as of the first day of July of each year and shall be accompanied by a complete audit of all funds collected and disbursed, and costs actually incurred in the collection and administration of the assessment.

G.  REPEALED BY ACTS 1991, NO. 98, §2, EFF. JULY 1, 1991.

H.  Additional assessments.

(1)  In addition to all other assessments levied pursuant to this Section there is hereby levied an assessment at a rate not to exceed two cents per hundredweight, or the equivalent thereof, on dry rough "paddy" rice produced in this state.

(2)  The assessment shall be reduced ten percent for rice sold on a "green weight" basis.

(3)  Each producer shall pay the assessment on all rice marketed by the producer.

(4)  This assessment shall be deducted and collected in the same manner as the other assessments provided for in this Section.

(5)  This assessment shall be subject to all the other requirements for assessments provided for in this Section, including the provisions for referenda and extension in five-year increments, subject to referenda.

Added by Acts 1972, No. 105, §1; Amended by Acts 1981, No. 4, §1, eff. June 3, 1981; Acts 1988, No. 335, §1; Acts 1991, No. 98, §§1 and 2, eff. July 1, 1991.

{{NOTE: ALL ASSESSMENTS IN PLACE AND BEING COLLECTED ON JULY 1, 1991, SHALL CONTINUE TO BE IN EFFECT AND COLLECTED UNTIL THE STATUTORILY AUTHORIZED DATE FOR THE NEXT REFERENDUM.  ACTS 1991, NO. 98, §3.}}





